Exhibit 10.15
COMPOSITE VERSION reflects all amendments through February 17, 2009
 
 
AMENDED AND RESTATED
SALE AND SERVICING AGREEMENT
by and among
CSE QRS FUNDING I LLC,
as the Seller
CSE MORTGAGE LLC,
as the Originator and as the Servicer
EACH OF THE CONDUIT PURCHASERS AND THE INSTITUTIONAL
PURCHASERS FROM TIME TO TIME PARTY HERETO,
as the Purchasers
EACH OF THE PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,
as the Purchaser Agents
WACHOVIA CAPITAL MARKETS, LLC,
as the Administrative Agent and as the WBNA Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Backup Servicer and as the Collateral Custodian
Dated as of April 28, 2006
Conformed Copy as of February 17, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE            IDEFINITION     2  
Section 1.1.
  Certain Defined Terms     2  
Section 1.2.
  Other Terms     58  
Section 1.3.
  Computation of Time Periods     58  
Section 1.4.
  Interpretation     58  
 
            ARTICLE II        PURCHASE OF THE VARIABLE FUNDING NOTES     59  
Section 2.1.
  The Variable Funding Notes     59  
Section 2.2.
  [Reserved]     61  
Section 2.3.
  Procedures for Advances by Purchasers     61  
Section 2.4.
  Reduction of the Facility Amount; Mandatory and Optional Repayments     62  
Section 2.5.
  Determination of Interest     64  
Section 2.6.
  [Reserved]     64  
Section 2.7.
  [Reserved]     64  
Section 2.8.
  Notations on Variable Funding Notes     64  
Section 2.9.
  Settlement Procedures During the Revolving Period     64  
Section 2.10.
  Settlement Procedures During the Amortization Period     66  
Section 2.11.
  Collections and Allocations     67  
Section 2.12.
  Payments, Computations, Etc     69  
Section 2.13.
  Optional Repurchase     70  
Section 2.14.
  Fees     70  
Section 2.15.
  Increased Costs; Capital Adequacy; Illegality     70  
Section 2.16.
  Taxes     72  
Section 2.17.
  Assignment of the Sale Agreement     73  
Section 2.18.
  Substitution of Assets     73  
Section 2.19.
  Optional Sales     75  
Section 2.20.
  Discretionary Sales     77  
Section 2.21.
  Assets Originated by Affiliates of CapitalSource Inc. Other than the
Originator     78  
Section 2.22.
  Recalculation of Available Treasuries Amount     78  
 
            ARTICLE III       CONDITIONS TO ADVANCES     79  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

           
 
        Page  
 
           
Section 3.1.
  Conditions to Closing and Initial Advance     79  
Section 3.2.
  Conditions Precedent to All Advances     80  
 
            ARTICLE IV        REPRESENTATIONS AND WARRANTIES     82  
Section 4.1.
  Representations and Warranties of the Seller     82  
Section 4.2.
  Representations and Warranties of the Seller Relating to the Agreement and the
Collateral     91  
Section 4.3.
  Representations and Warranties of the Servicer     92  
Section 4.4.
  Representations and Warranties of the Backup Servicer     95  
Section 4.5.
  Representations and Warranties of the Collateral Custodian     96  
Section 4.6.
  Breach of Certain Representations and Warranties     97  
 
            ARTICLE V        GENERAL COVENANTS     97  
Section 5.1.
  Affirmative Covenants of the Seller     97  
Section 5.2.
  Negative Covenants of the Seller     101  
Section 5.3.
  Covenants of the Seller Relating to the Hedging of Assets     103  
Section 5.4.
  Affirmative Covenants of the Servicer     104  
Section 5.5.
  Negative Covenants of the Servicer     107  
Section 5.6.
  Affirmative Covenants of the Backup Servicer     108  
Section 5.7.
  Negative Covenants of the Backup Servicer     108  
Section 5.8.
  Affirmative Covenants of the Collateral Custodian     108  
Section 5.9.
  Negative Covenants of the Collateral Custodian     109  
 
            ARTICLE VI       ADMINISTRATION AND SERVICING OF CONTRACTS     109  
Section 6.1.
  Designation of the Servicer     109  
Section 6.2.
  Duties of the Servicer     110  
Section 6.3.
  Authorization of the Servicer     111  
Section 6.4.
  Collection of Payments     112  
Section 6.5.
  Servicer Advances     114  
Section 6.6.
  Realization Upon Charged-Off Assets     114  
Section 6.7.
  Maintenance of Insurance Policies     115  
Section 6.8.
  Servicing Compensation     115  
Section 6.9.
  Payment of Certain Expenses by Servicer     115  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

           
 
        Page  
 
           
Section 6.10.
  Reports     116  
Section 6.11.
  Annual Statement as to Compliance     116  
Section 6.12.
  Annual Independent Public Accountant's Servicing Reports     117  
Section 6.13.
  Limitation on Liability of the Servicer and Others     117  
Section 6.14.
  The Servicer Not to Resign     117  
Section 6.15.
  Servicer Defaults     118  
Section 6.16.
  Appointment of Successor Servicer     119  
 
            ARTICLE VII        THE BACKUP SERVICER     121  
Section 7.1.
  Designation of the Backup Servicer     121  
Section 7.2.
  Duties of the Backup Servicer     122  
Section 7.3.
  Merger or Consolidation     123  
Section 7.4.
  Backup Servicing Compensation     123  
Section 7.5.
  Backup Servicer Removal     124  
Section 7.6.
  Limitation on Liability     124  
Section 7.7.
  The Backup Servicer Not to Resign     124  
 
            ARTICLE VIII       THE COLLATERAL CUSTODIAN     125  
Section 8.1.
  Designation of Collateral Custodian     125  
Section 8.2.
  Duties of Collateral Custodian     125  
Section 8.3.
  Merger or Consolidation     127  
Section 8.4.
  Collateral Custodian Compensation     127  
Section 8.5.
  Collateral Custodian Removal     127  
Section 8.6.
  Limitation on Liability     128  
Section 8.7.
  The Collateral Custodian Not to Resign     128  
Section 8.8.
  Release of Documents     129  
Section 8.9.
  Return of Required Asset Documents     129  
Section 8.10.
  Access to Certain Documentation and Information Regarding the Collateral;
Audits     130  
Section 8.11.
  Purchase of Eligible Treasury Securities     130  
 
            ARTICLE IX       SECURITY INTEREST     131  
Section 9.1.
  Grant of Security Interest     131  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

           
 
        Page  
 
           
Section 9.2.
  Release of Lien on Collateral     131  
Section 9.3.
  Further Assurances     132  
Section 9.4.
  Remedies     132  
Section 9.5.
  Waiver of Certain Laws     132  
Section 9.6.
  Power of Attorney     132  
 
            ARTICLE X          TERMINATION EVENTS     133  
Section 10.1.
  Termination Events     133  
Section 10.2.
  Remedies     135  
 
            ARTICLE XI         INDEMNIFICATION     136  
Section 11.1.
  Indemnities by the Seller     136  
Section 11.2.
  Indemnities by the Servicer     139  
Section 11.3.
  After-Tax Basis     140  
 
            ARTICLE XII        THE ADMINISTRATIVE AGENT AND PURCHASER AGENTS    
140  
Section 12.1.
  The Administrative Agent     140  
Section 12.2.
  The Purchaser Agents     143  
Section 12.3.
  Additional Agent     145  
 
            ARTICLE XIII        MISCELLANEOUS     147  
Section 13.1.
  Amendments and Waivers     147  
Section 13.2.
  Notices, Etc     148  
Section 13.3.
  Ratable Payments     148  
Section 13.4.
  No Waiver; Remedies     149  
Section 13.5.
  Binding Effect; Benefit of Agreement     149  
Section 13.6.
  Term of this Agreement     149  
Section 13.7.
  Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue     149  
Section 13.8.
  Waiver of Jury Trial     150  
Section 13.9.
  Costs, Expenses and Taxes     150  
Section 13.10.
  No Proceedings     151  
Section 13.11.
  Recourse Against Certain Parties     151  
Section 13.12.
  Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Advances     152  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

           
 
        Page  
 
           
Section 13.13.
  Confidentiality     154  
Section 13.14.
  Execution in Counterparts; Severability; Integration     155  
Section 13.15.
  Waiver of Setoff     155  
Section 13.16.
  Assignments     155  
Section 13.17.
  Heading and Exhibits     157  
Section 13.18.
  Loans Subject to Retained Interest Provisions     157  
Section 13.19.
  Tax Treatment of Advances     157  
Section 13.20.
  Original Sale and Servicing Agreement     157  

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SALE AND SERVICING AGREEMENT
     THIS AMENDED AND RESTATED SALE AND SERVICING AGREEMENT (such agreement as
amended, modified, waived, supplemented, restated or replaced from time to time,
the “Agreement”) is made as of this 28th day of April, 2006, by and among:
     (1) CSE QRS FUNDING I LLC, a Delaware limited liability company, as the
seller (together with its successors and assigns in such capacity, the
“Seller”);
     (2) CSE MORTGAGE LLC, a Delaware limited liability company (“CSE
Mortgage”), as the originator (together with its successors and assigns in such
capacity, the “Originator”), and as the servicer (together with its successors
and assigns in such capacity, the “Servicer”);
     (3) EACH OF THE CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO (together
with their respective successors and assigns in such capacities, each a “Conduit
Purchaser”);
     (4) EACH OF THE INSTITUTIONAL PURCHASERS FROM TIME TO TIME PARTY HERETO
(together with their respective successors and assigns in such capacities, each
an “Institutional Purchaser” and, together with the Conduit Purchasers, the
“Purchasers”);
     (5) EACH OF THE PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO (together
with their respective successors and assigns in such capacities, each a
“Purchaser Agent,” respectively);
     (6) WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability company
(“WCM”), as the administrative agent for the Purchaser Agents hereunder
(together with its successors and assigns in such capacity, including any
successor appointed pursuant to ARTICLE XII, the “Administrative Agent”), and as
the Purchaser Agent for Wachovia Bank, National Association (“WBNA”) as an
Institutional Purchaser (together with its successors and assigns in such
capacity, the “WBNA Agent”); and
     (7) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”), and not in its individual
capacity but as the collateral custodian (together with its successors and
assigns in such capacity, the “Collateral Custodian”).
RECITALS
     WHEREAS, the Seller, the Originator, the Servicer, Variable Funding Capital
Company LLC (together with its successors and assigns, “VFCC”), WCM as the agent
for VFCC, the Administrative Agent, the Backup Servicer, the Collateral
Custodian and WBNA as the Hedge Counterparty (as defined below) have heretofore
executed and delivered that certain Sale and Servicing Agreement, dated as of
December 28, 2005 (as amended, the “Original Sale and Servicing Agreement”);

1



--------------------------------------------------------------------------------



 



     WHEREAS, Section 13.1 of the Original Sale and Servicing Agreement provides
that no amendment shall be effective without the written agreement of the
Seller, the Servicer, the Backup Servicer, the Collateral Custodian, the
Administrative Agent, the Secured Parties and the Hedge Counterparty;
     WHEREAS, the Seller, the Originator, the Servicer, VFCC, Fairway Finance
Company, LLC (together with its successors and assigns, “Fairway”), Park Avenue
Receivables Company, LLC (together with its successors and assigns, “Park
Avenue”), the Purchaser Agent for VFCC, BMO Capital Markets Corp. (f/k/a Harris
Nesbitt Corp.), as the Purchaser Agent for Fairway (together with its successors
and assigns in such capacity, the “Fairway Agent”), JPMorgan Chase Bank,
National Association, as the Purchaser Agent for Park Avenue (together with its
successors and assigns in such capacity, the “Park Avenue Agent”), the
Administrative Agent, the Backup Servicer, the Collateral Custodian and the
Hedge Counterparty amended and restated the Original Sale and Servicing
Agreement as of April 28, 2006 to (i) make Three Pillars and the Three Pillars
Agent, parties thereto, (ii) increase the Facility Amount, and (iii) make such
other changes as are necessary or in the interests of the parties;
     WHEREAS, on the Fourth Amendment Effective Date, WBNA and JPMorgan, as
Institutional Purchasers, shall replace VFCC and Park Avenue, respectively, as
Conduit Purchasers, as purchasers of the Variable Funding Notes (as defined
below), and each of the other parties hereto shall amend the Agreement in
certain respects; and
     WHEREAS, all other conditions precedent to the execution of this Agreement
have been complied with.
     NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITION
     Section 1.1. Certain Defined Terms.
     Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1. As used in this Agreement and its schedules, exhibits
and other attachments, unless the context requires a different meaning, the
following terms shall have the following meanings:
     “1940 Act”: Defined in Section 10.1(i).
     “Accrual Period”: with respect to each Advance (or portion thereof),
(i) with respect to the first Payment Date, the period from and including the
Closing Date to and including the last day of the calendar month in which the
Closing Date occurs and (ii) with respect to any subsequent Payment Date, the
period ending on the last day of the calendar month immediately preceding the
month in which the Payment Date occurs and commencing on the first (1st) day of
such immediately preceding calendar month.

2



--------------------------------------------------------------------------------



 



“Acquired Loan”: An Asset that is originated by a Person other than the
Originator, CapitalSource Finance LLC or any of their respective Subsidiaries
and acquired by the Originator in a “true sale” transaction pursuant to an
acquisition agreement, provided that the foregoing shall exclude any Assigned
Loan.
“Addition Date”: With respect to any Additional Assets, the date on which such
Additional Assets become part of the Collateral.
“Additional Agent”: Each Person (together with its successors and assigns) that
becomes a party to this Agreement as an Additional Agent, on behalf of any
Additional Purchaser, pursuant to an Additional Purchaser Agreement.
“Additional Agent Fee Letter”: Each Additional Agent Fee Letter Agreement that
shall be entered into by and among the Seller, the Servicer and such Additional
Agent in connection with the transactions contemplated by this Agreement, as
amended, modified, waived, supplemented, restated or replaced from time to time.
“Additional Agent’s Account”: A special account, designated by the Additional
Agent in an Additional Purchaser Agreement, in the name of an Additional Agent
maintained with the related Additional Purchaser.
“Additional Assets”: All Assets that become part of the Collateral after the
Closing Date.
“Additional Purchaser”: Defined in Section 13.16.
“Additional Purchaser Agreement”: With respect to each Additional Purchaser, the
Transferee Letter or Assumption Agreement relating to such Additional Purchaser.
“Adjusted Eurodollar Rate”: For any Accrual Period, an interest rate per annum
equal to a fraction, expressed as a percentage and rounded upwards (if
necessary) to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBOR Market Index Rate for such Accrual Period and (ii) the denominator of
which is equal to 100% minus the Eurodollar Reserve Percentage for such Accrual
Period.
“Administrative Agent”: Defined in the Preamble of this Agreement.
“Advance”: Defined in Section 2.1(b).
“Advance Rate”: On any Determination Date, (i) with respect to any Senior
Secured ABL Loan, 77.5%, and (ii) with respect to any other Eligible Asset, the
percentage set forth in the tables below, as determined by (i) the type of
Eligible Asset, (ii) the Related Property classification of such Eligible Asset
and (iii) the LTV of such Eligible Asset.
For the avoidance of doubt, the applicable Advance Rate for any Eligible Asset
that constitutes Development Property or a Condominium Conversion, as
applicable, shall be the lesser of (i) the Advance Rate for such Development
Property or Condominium Conversion, as applicable, as set forth in the tables
below, and (ii) the Advance Rate for any other Related Property Classification
that is otherwise applicable to such Eligible Asset.

3



--------------------------------------------------------------------------------



 



Senior Secured Loans

                                          Related Property Classification  
Advance Rate     LTV < 65%   LTV < 70%   LTV < 75%   LTV < 80%   LTV < 85%
 
                                       
Office Properties, Industrial Properties, Retail Properties, Healthcare
Properties and Mixed Used Properties
    —       —       70 %     65 %     55 %
 
                                       
Multifamily Properties
    —       —       70 %     65 %     60 %
 
                                       
Hospitality Properties
    70 %     65 %     60 %     55 %     0 %
 
                                       
Development Properties, Condominium Conversions, Land Development and Other
Property
    —       —       65 %     60 %     50 %

B-Note Loans

                          Related Property Classification   Advance Rate     LTV
< 75%   LTV < 80%   LTV < 85%
 
                       
Office Properties, Industrial Properties, Retail Properties, Healthcare
Properties and Mixed Used Properties
    —       —       45 %
 
                       
Multifamily Properties
    —       —       55 %
 
                       
Hospitality Properties
    50 %     45 %     0 %
Development Properties, Condominium Conversions, Land Development and Other
Property
    —       —       40 %

4



--------------------------------------------------------------------------------



 



For purposes of calculating the Advance Rate with respect to any Acquired Loans,
Assigned Loans, Agented Loans and Participation Loans, the applicable Advance
Rate will be determined by reference to the type of underlying Loan being
acquired, assigned, agented or participated in, as the case may be.
“Advances Outstanding”: On any day, the aggregate principal amount of all
Advances outstanding on such day, after giving effect to all repayments of
Advances and the making of new Advances on such day.
“Affected Party”: The Administrative Agent, the Purchaser Agents, the
Purchasers, each Liquidity Bank, all assignees and participants of the
Purchasers and each Liquidity Bank, any successor to WCM as Administrative Agent
and any sub-agent of the Administrative Agent and any successor to a Purchaser
Agent.
“Affected Purchaser”: Defined in Section 13.1(c).
“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or under common control with such Person,
or is a director or officer of such Person. For purposes of this definition,
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) when used with respect to any specified Person means the
possession, direct or indirect, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Agent’s Account”: With respect to (a) WBNA, the WBNA Agent’s Account,
(b) JPMorgan, the JPMorgan Agent’s Account, (c) Fairway, the Fairway Agent’s
Account, (d) Three Pillars, the Three Pillars Agent’s Account, (e) Scaldis, the
Scaldis Agent’s Account, or (f) any Additional Agent, any Additional Agent’s
Account, in each case as applicable.
“Agented Loans”: With respect to any Loan, one or more loans to an Eligible
Obligor wherein (a) the loan(s) are originated by the Originator in accordance
with the Credit and Collection Policy as a part of a loan transaction that has
been fully consummated between the Originator and the related Obligor (without
regard to any subsequent syndication of such Loan) prior to such Agented Loans
becoming part of the Collateral hereunder, (b) upon an assignment of the loan
under the Sale Agreement to the Seller, any related original note will be
endorsed to the Administrative Agent and held by the Collateral Custodian, on
behalf of the Secured Parties and any Loan Register will be revised to reflect
the transfer of the loan to the Seller, (c) the Seller, as

5



--------------------------------------------------------------------------------



 



assignee of the loan, will have all of the rights but none of the obligations of
the Originator with respect to such loan and the Originator’s right, title and
interest in and to the Related Property including the right to receive and
collect payments directly in its own name and to enforce its rights directly
against the Obligor thereof to the extent the Originator has such rights,
(d) the loan, if secured, is secured by an undivided interest in the Related
Property that also secures and is shared by, on a pro rata basis, all other
holders of such Obligor’s loans of equal priority and (e) CapitalSource Finance
LLC or the Originator (or a wholly owned subsidiary of CapitalSource Inc.) is
the collateral agent and payment agent for all holders of such Loan.
“Aggregate Outstanding Asset Balance”: On any date of determination, the sum of
the Outstanding Asset Balances of all Eligible Assets included as part of the
Collateral on such date, minus the Outstanding Asset Balances of any Delinquent
Assets. Notwithstanding anything to the contrary contained herein, for purposes
of determining the Aggregate Outstanding Asset Balance, if any portion of an
Asset is deemed to be “charged-off” in accordance with the provisions of the
definition of Charged-Off Asset, then the entire Asset shall be deemed to have a
zero Outstanding Asset Balance, except for purposes of calculating Average Pool
Charged-Off Ratio.
“Aggregate Unpaids”: At any time, an amount equal to the sum of all unpaid
Advances Outstanding, Interest, Breakage Costs, Hedge Breakage Costs and all
other amounts owed by the Seller to the Purchasers, the Purchaser Agents, the
Administrative Agent, the Backup Servicer, each Hedge Counterparty and the
Collateral Custodian hereunder (including, without limitation, all Indemnified
Amounts, other amounts payable under Article XI and amounts required under
Section 2.9, Section 2.10, Section 2.14, Section 2.15 and Section 2.16 to the
Affected Parties or Indemnified Parties) or under any Hedging Agreement
(including, without limitation, payments in respect of the termination of any
such Hedging Agreement) or by the Seller or any other Person under any fee
letter (including, without limitation, the Purchaser Fee Letter, any Additional
Agent Fee Letter, the Backup Servicer Fee Letter and the Collateral Custodian
Fee Letter) delivered in connection with the transactions contemplated by this
Agreement (whether due or accrued); provided that the “Aggregate Unpaids” under
and as defined in the Original Sale and Servicing Agreement on and as of the
Closing Date shall be deemed to be Aggregate Unpaids under and for all purposes
of this Agreement.
“Allocation Adjustment Event”: With respect to each Loan included in the
Collateral subject to the Retained Interest provisions of this Agreement, the
occurrence of any one or more of the following under and as defined in any
Permitted Securitization Transaction rated by the Rating Agencies, as
applicable: (i) a “servicer default”, (ii) an “event of default”, (iii) an
“accelerated amortization event”, (iv) a “collateral manager default”, (v) a
“termination event”, (vi) a “servicer termination event” or (vii) any event with
substantially similar results to the foregoing.
“Alternative Rate”: An interest rate per annum equal to the Adjusted Eurodollar
Rate; provided that the Alternative Rate shall be the Base Rate if a Eurodollar
Disruption Event occurs.
“Amortization Period”: The period beginning on the Termination Date and ending
on the Collection Date.

6



--------------------------------------------------------------------------------



 



“Amsterdam Business Day”: Any day other than a Saturday or a Sunday on which
banks are not required or authorized to be closed in Amsterdam, the Netherlands.
“Applicable Law”: For any Person or property of such Person, all existing and
future applicable laws, rules, regulations (including proposed, temporary and
final income tax regulations), statutes, treaties, codes, ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority (including, without limitation, usury laws, the Federal Truth in
Lending Act, and Regulation Z and Regulation B of the Board of Governors of the
Federal Reserve System), and applicable judgments, decrees, injunctions, writs,
awards or orders of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.
“Appraisal”: With respect to any Mortgaged Property as to which an appraisal is
required or permitted to be performed pursuant to the terms of this Agreement,
an appraisal performed in conformance with the guidelines of the Appraisal
Institute.
“Appraisal Institute”: The international membership association of professional
real estate appraisers.
“Asset Checklist”: An electronic list of loan documents delivered by or on
behalf of the Seller to the Collateral Custodian that identifies each of the
items contained in the related Asset File, as amended from time to time.
“Asset Files”: With respect to any Asset and Related Security, copies of each of
the Required Asset Documents and duly executed originals (to the extent required
by the Credit and Collection Policy) and copies of any other Records relating to
such Asset and Related Security.
“Asset List”: The Asset List provided by the Seller to the Administrative Agent
and the Collateral Custodian, in the form of Schedule IV hereto, as such list
may be amended, supplemented or modified from time to time in accordance with
this Agreement.
“Assets”: Loans, individually or collectively, as the context requires;
provided, that for the avoidance of doubt, Eligible Treasury Securities shall
not be included in the definition of “Assets”.
“Assigned Loan”: A Loan originated by a Person other than the Originator or any
other Subsidiary of CapitalSource Inc. in which a constant percentage interest
has been assigned to the Originator by such Person in accordance with the Credit
and Collection Policy and (i) such transaction has been fully consummated prior
to such Loan becoming part of the Collateral hereunder, (ii) the Originator is a
party to a credit agreement and/or an assignment agreement and a promissory note
or a loan register, as applicable, with the Obligor with respect to such Loan,
and (iii) the agent receives payment directly from the Obligor thereof on behalf
of each lender that has been assigned a percentage interest in such Loan.
“Assignment of Leases and Rents”: With respect to any Mortgaged Property, any
assignment of leases, rents and profits or similar instrument executed by the
Obligor, assigning to the mortgagee all of the income, rents and profits derived
from the ownership, operation, leasing or disposition of all or a portion of
such Mortgaged Property, whether contained in the Mortgage or

7



--------------------------------------------------------------------------------



 



in a document separate from the Mortgage, in the form that was duly executed,
acknowledged and delivered, as amended, modified, renewed or extended through
the date hereof and from time to time hereafter in accordance with the Credit
and Collection Policy.
“Assignment of Mortgage”: As to each Loan secured by an Interest in Real
Property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of the related Mortgage or similar
security instrument and all other documents related to such Loan and to the
Seller and to grant a perfected lien thereon by the Seller in favor of the
Administrative Agent, on behalf of the Secured Parties, each such Assignment of
Mortgage to be substantially in the form of Exhibit I hereto.
“Assumption Agreement”: Defined in Section 13.16(b).
“Available Treasuries Amount”: An amount equal to: (i) during an Available
Treasuries Period, the product of ninety-five percent (95%) multiplied by the
aggregate fair market value of all Eligible Treasury Securities that are part of
the Collateral, as determined by the Servicer based solely on the value of such
securities reported in the Treasury Securities Account by the Collateral
Custodian on a daily basis (subject to recalculation pursuant to Section 2.22)
and (ii) at any other time, $0.
“Available Treasuries Period”: The First Available Treasuries Period or the
Second Available Treasuries Period, as applicable.
“Availability”: At any time, an amount equal to the excess, if any, of (i) the
lesser of (a) the Facility Amount and (b) the Maximum Availability minus
(ii) the Advances Outstanding on such day; provided that during the Amortization
Period, the Availability shall be zero.
“Available Funds”: With respect to any Payment Date, all amounts received in the
Collection Account (including, without limitation, any Collections on Assets or
Eligible Treasury Securities included in the Collateral and earnings from
Permitted Investments in the Collection Account) during the Collection Period
that ended on the last day of the calendar month immediately preceding the
calendar month in which such Payment Date occurs.
“Average Pool Charged-Off Ratio”: As of any Determination Date, the percentage
equivalent of a fraction (i) the numerator of which is equal to the sum of the
Outstanding Asset Balance of all Assets that became Charged-Off Assets (net of
Recoveries during such Collection Period) during the Collection Period related
to such Determination Date and each of the 11 preceding Determination Dates (or
such lesser number as shall have elapsed as of such Determination Date), and
(ii) the denominator of which is equal to a fraction the numerator of which is
the sum of the Aggregate Outstanding Asset Balance as of the first day of the
Collection Period related to such Determination Date and each of the 11
preceding Determination Dates (or such lesser number as shall have elapsed as of
such Determination Date) and the denominator of which is twelve (or the
corresponding lesser number of Determination Dates included in the calculations
described herein).
“Average Portfolio Charged-Off Ratio”: As of any Determination Date, the
percentage equivalent of a fraction (i) the numerator of which is equal to the
sum of the Portfolio

8



--------------------------------------------------------------------------------



 



Outstanding Asset Balance of all Portfolio Assets (excluding equity investments)
that became Charged-Off Portfolio Assets (net of Recoveries during such
Collection Period) during the Collection Period related to such Determination
Date and each of the 11 preceding Determination Dates (or such lesser number as
shall have elapsed as of such Determination Date), and (ii) the denominator of
which is equal to a fraction the numerator of which is the sum of the Portfolio
Outstanding Asset Balance (excluding equity investments) as of the first day of
the Collection Period related to such Determination Date and each of the 11
preceding Determination Dates (or such lesser number as shall have elapsed as of
such Determination Date) and the denominator of which is twelve (or the
corresponding lesser number of Determination Dates included in the calculations
described herein); provided that, such calculation shall exclude the effects of
any Liquid Real Estate Assets that are acquired and levered by the Originator
solely to satisfy REIT asset and income tests.
“Average Portfolio Delinquency Ratio”: As of any Determination Date, the
percentage equivalent of a fraction the numerator of which is equal to the sum
of the Portfolio Delinquency Ratio on such Determination Date and each of the
two preceding Determination Dates (or such lesser number as shall have elapsed
as of such Determination Date) and the denominator of which is equal to three
(or the corresponding lesser number of Determination Dates included in the
calculations described herein); provided that, such calculation shall exclude
the effects of any Liquid Real Estate Assets that are acquired and levered by
the Originator solely to satisfy REIT asset and income tests.
“Backup Servicer”: Wells Fargo Bank, National Association, not in its individual
capacity, but solely as Backup Servicer, its successor in interest pursuant to
Section 7.3 or such Person as shall have been appointed as Backup Servicer
pursuant to Section 7.5.
“Backup Servicer Fee Letter”: The Backup Servicer Fee Letter, dated as of the
date hereof, by and among the Servicer, the Administrative Agent, and the Backup
Servicer, as such letter may be amended, modified, supplemented, restated or
replaced from time to time.
“Backup Servicer Fee Rate”: The rate per annum set forth in the Backup Servicer
Fee Letter as the “Backup Servicer Fee Rate.”
“Backup Servicer Termination Notice”: Defined in Section 7.5.
“Backup Servicing Fee”: Defined in the Backup Servicer Fee Letter.
“Banded Floating Rate Asset”: An Asset where the interest rate payable by the
Obligor thereof fluctuates between a minimum interest rate and a maximum
interest rate allowable under its Underlying Instruments.
“Bank Subsidiary”: CapitalSource Bank, an industrial bank incorporated under the
laws of the State of California.
“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

9



--------------------------------------------------------------------------------



 



“Base Rate”: On any date, a fluctuating interest rate per annum equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%.
“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Seller or any ERISA Affiliate of the Seller is, or at any
time during the immediately preceding six years was, an “employer” as defined in
Section 3(5) of ERISA.
“B-Note Loan”: Any Term Loan that (i) is secured by a first or second priority
Lien on all of the Obligor’s assets constituting Related Property for the Loan,
(ii) has a “first dollar” at risk not to exceed 65% of the Loan to Value Ratio
and a “last dollar” at risk not to exceed 85% of the Loan to Value Ratio, and
(iii) contains terms which, upon the occurrence of an event of default under the
Loan Documents or in the case of any liquidation or foreclosure on the Related
Property, provide that the principal of the Seller’s portion of such Loan would
be paid only after the other lenders parties on the senior tranche related to
such Loan are paid in full.
“Borrowing Base”: On any date of determination, the sum of (i) the Aggregate
Outstanding Asset Balance and (ii) the Outstanding Asset Balances of all
Additional Assets that are Eligible Assets to be included as part of the
Collateral on such date minus (iii) the amount (calculated without duplication)
by which such Eligible Assets exceed any applicable Pool Concentration Criteria.
“Borrowing Base Certificate”: Each certificate, in the form of Exhibit A-3,
required to be delivered by the Seller along with each Borrowing Notice.
“Borrowing Notice”: Each notice, in the form of Exhibit A-1 or A-2 (as
applicable), required to be delivered by the Seller (i) in respect of (a) the
Initial Advance and each incremental Advance (as applicable), (b) any reduction
of the Facility Amount or repayment of Advances Outstanding, or (c) any
reinvestment of Principal Collections under Section 2.9(b); and (ii) on each
Determination Date.
“Breakage Costs”: Any amount or amounts as shall compensate a Purchaser for any
loss, cost or expense incurred by such Purchaser (as determined by such
Purchaser’s Purchaser Agent in such Purchaser Agent’s sole discretion) as a
result of (i) a prepayment by the Seller of Advances Outstanding or Interest or
(ii) any difference between the CP Rate and the Adjusted Eurodollar Rate. All
Breakage Costs shall be due and payable hereunder upon demand.
“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in Minneapolis, Minnesota, New York
City, New York, Charlotte, North Carolina, and (b) if the term “Business Day” is
used in connection with the determination of the LIBOR Market Index Rate,
dealings in United States dollar deposits are carried on in the London interbank
market.
“Capital Stock”: With respect to any Person, shares of capital stock of (or
other ownership or profit interests in) such Person, warrants, options or other
rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other

10



--------------------------------------------------------------------------------



 



ownership or profit interests in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
authorized or otherwise existing on any date of determination.
“CapitalSource Bank Transaction”: The acquisition by CapitalSource Inc. of the
assets of Fremont Investment & Loan that occurred on July 25, 2008.
“Change-in-Control”: Any of the following:
     (a) any Person or two or more Persons acting in concert shall have acquired
“beneficial ownership,” directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, or control
over, Voting Stock of CapitalSource Inc. (or other securities convertible into
such Voting Stock) representing 33-1/3% or more of the combined voting power of
all Voting Stock of CapitalSource Inc.;
     (b) the sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of CapitalSource Inc. and its
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act);
     (c) the failure of CapitalSource Inc. to own (directly or through wholly
owned subsidiaries) 99.9% of the outstanding Voting Stock of the Originator or
any Servicing Guarantor;
     (d) the creation or imposition of any Lien on any limited liability company
membership interests in the Seller; provided, however, that it shall not be a
Change-in-Control if a Lien on such limited liability membership interests of
the Seller shall be created or imposed in favor of WBNA, as agent, or its
successors, assigns or subsequent transferees in such capacity, in connection
with (i) that certain Credit Agreement, dated as of March 14, 2006, by and among
CapitalSource Inc., the guarantors listed therein, the lenders listed therein,
WBNA and Bank of America, N.A., and all Credit Documents (as defined therein)
thereunder, (ii) that certain Pledge Agreement, dated as of December 23, 2008,
by and among CapitalSource Inc., its direct and indirect subsidiaries listed
therein, WBNA, the Collateral Custodian and CapitalSource Finance LLC, and
(iii) that certain Security Agreement, dated as of December 23, 2008, by and
among CapitalSource Inc., its direct and indirect subsidiaries listed therein
and WBNA;
     (e) the failure by the Originator to own all of the limited liability
company membership interests in the Seller; provided, however, that it shall not
be a Change-in-Control if WBNA, or its successors, assigns or subsequent
transferees, shall own such limited liability membership interests of the
Seller; or
     (f) CapitalSource Finance LLC and/or CapitalSource Bank shall fail to be
the sub-servicer.
Notwithstanding the foregoing, solely for the purpose of determining whether
there has been a Change-in-Control pursuant to clause (a) above, any purchase by
one or more Excluded Persons

11



--------------------------------------------------------------------------------



 



which increases any of such Excluded Persons’ direct or indirect ownership
interest (whether individually or in the aggregate) in the Voting Stock of
CapitalSource Inc. shall not constitute a Change-in-Control even if the amount
of Voting Stock acquired or controlled by such Excluded Person(s) exceeds
(whether individually or in the aggregate) 33-1/3% of the combined voting power
of all Voting Stock of the Originator, any Servicing Guarantor or CapitalSource
Inc., as applicable; provided that for so long as any of such Excluded Persons’
direct or indirect ownership interest in the Voting Stock of the Originator, any
Servicing Guarantor or CapitalSource Inc. exceeds (individually or in the
aggregate) 33-1/3% of the combined voting power of all Voting Stock of the
Originator, any Servicing Guarantor or CapitalSource Inc, as applicable, the
initiation by the Originator, any Servicing Guarantor or CapitalSource Inc. of
any action intended to terminate or having the effect of terminating the
registration of its securities under Section 12(g) of the Exchange Act or
intended to suspend or having the effect of suspending its obligation to file
reports with the U.S. Securities and Exchange Commission under Sections 13 and
15(d) of the Exchange Act, shall constitute a Change-in-Control. “Excluded
Person” shall mean each of John Delaney, Farallon Capital Management, LLC, and
Madison Dearborn Partners, LLC and their respective Affiliates. As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act.
“Charged-Off Asset”: An Asset (or portion thereof deemed to be “charged-off”) as
to which any of the following first occurs: (i) the Servicer has determined or
should have reasonably determined in accordance with the Credit and Collection
Policy that such Asset is not collectible, (ii) (a) all or any portion of one or
more principal or interest payments (other than in respect of default rate
interest) remain unpaid for at least ninety (90) days from the original due date
for such payment (without giving effect to any Servicer Advance thereon), in
which case not less than fifty percent (50%) of the Outstanding Asset Balance
shall be deemed to be “charged-off” for purposes of this Agreement (and for the
avoidance of doubt, the remaining fifty percent (50%) of such Outstanding Asset
Balance shall be deemed to be “delinquent” for purposes of this Agreement), and
(b) all or any portion of one or more principal or interest payments (other than
in respect of default rate interest) remain unpaid for at least one hundred and
eighty (180) days from the original due date for such payment (without giving
effect to any Servicer Advance thereon), in which case not less than one hundred
percent (100%) of the Outstanding Asset Balance of an Asset shall be deemed to
be “charged-off” for purposes of this Agreement, or (iii) (a) the Obligor
thereof or any Person obligated thereon is subject to an Insolvency Event, in
which case not less than fifty percent (50%) of the Outstanding Asset Balance of
an Asset shall be deemed to be “charged-off” as of the date of the occurrence of
such Insolvency Event for purposes of this Agreement, (b) the Obligor thereof or
any Person obligated thereunder has suffered a material adverse change which
materially affects its viability as a going concern as reasonably determined by
the Servicer, or (c) adequate collateral or other source of payment does not
exist to repay the full amount due to the Seller under the Asset as determined
by the Servicer.
“Charged-Off Portfolio Asset”: A Portfolio Asset (or portion thereof deemed to
be “charged-off”) (excluding equity investments) as to which any of the
following first occurs: (i) the Servicer has determined or should have
reasonably determined in accordance with the Credit and Collection Policy (or
such similar policies and procedures utilized by the Servicer in servicing such
Portfolio Asset) that such Portfolio Asset is not collectible, (ii) (a) all or
any portion of one or more principal or interest payments (other than in respect
of default rate interest) remain

12



--------------------------------------------------------------------------------



 



unpaid for at least ninety (90) days from the original due date for such payment
(without giving effect to any Servicer Advance thereon), in which case not less
than fifty percent (50%) of the Portfolio Outstanding Asset Balance of such
Portfolio Asset shall be deemed to be “charged-off” for purposes of this
Agreement (and for the avoidance of doubt, the remaining fifty percent (50%) of
such Outstanding Asset Balance shall be deemed to be “delinquent” for purposes
of this Agreement), and (b) all or any portion of one or more principal or
interest payments (other than in respect of default rate interest) remain unpaid
for at least one hundred and eighty (180) days from the original due date for
such payment (without giving effect to any Servicer Advance thereon), in which
case not less than one hundred percent (100%) of the Portfolio Outstanding Asset
Balance of such Portfolio Asset shall be deemed to be “charged-off” for purposes
of this Agreement, or (iii) (a) the Obligor thereof or any Person obligated
thereon is subject to an Insolvency Event, in which case not less than fifty
percent (50%) of the Portfolio Outstanding Asset Balance of such Portfolio Asset
shall be deemed to be “charged-off” as of the date of the occurrence of such
Insolvency Event for purposes of this Agreement, (b) the Obligor or any Person
obligated thereon has suffered a material adverse change which materially
affects its viability as an ongoing concern as reasonably determined by the
Servicer, or (c) adequate collateral or other source of payment does not exist
to repay the principal due under the Portfolio Asset as determined by the
Servicer.
“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.
“Closing Date”: April 28, 2006.
“Code”: The Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: All right, title, and interest (whether now owned or hereafter
acquired or arising, and wherever located) of the Seller in all accounts, cash
and currency, chattel paper, tangible chattel paper, electronic chattel paper,
copyrights, copyright licenses, equipment, fixtures, general intangibles,
instruments, commercial tort claims, deposit accounts, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions,
and other property consisting of, arising out of, or related to any of the
following (in each case excluding the Retained Interest and the Excluded
Amounts): (i) the Existing Assets and Additional Assets, and all monies due or
to become due in payment under such Existing Assets and Additional Assets on and
after the related Cut-Off Date, including but not limited to all Collections on
such Existing Assets and Additional Assets, but excluding any Excluded Amounts;
(ii) all Related Security with respect to the Collateral referred to in clauses
(i), (iii) and (iv); (iii) the Eligible Treasury Securities and all monies due
or to become due in payment under such Eligible Treasury Securities on and after
the Cut-Off Date, including but not limited to all Collections on such Eligible
Treasury Securities; (iv) the Treasury Reserve Amount; and (v) all income and
Proceeds of the foregoing.
“Collateral Custodian”: Wells Fargo Bank, National Association, not in its
individual capacity, but solely as Collateral Custodian, its successor in
interest pursuant to Section 8.3 or such Person as shall have been appointed
Collateral Custodian pursuant to Section 8.5.
“Collateral Custodian Fee”: Defined in the Collateral Custodian Fee Letter.

13



--------------------------------------------------------------------------------



 



“Collateral Custodian Fee Letter”: The Collateral Custodian Fee Letter, dated as
of the date hereof, by and among the Originator, the Administrative Agent and
the Collateral Custodian, as such letter may be amended, modified, supplemented,
restated or replaced from time to time.
“Collateral Custodian Termination Notice”: Defined in Section 8.5.
“Collection Account”: Defined in Section 6.4(f).
“Collection Date”: The date following the Termination Date on which the
Aggregate Unpaids have been reduced to zero and indefeasibly paid in full.
“Collection Period”: Each calendar month.
“Collections”: (a) All cash collections and other cash proceeds of any Asset or
Eligible Treasury Security, including, without limitation, the Treasury Reserve
Amount, Scheduled Payments, Finance Charges, Prepayments, Insurance Proceeds,
all Recoveries or other amounts received in respect thereof but excluding any
Excluded Amounts, (b) any cash proceeds or other funds received by the Seller or
the Servicer with respect to any Related Security, (c) all payments received
pursuant to any Hedging Agreement or Hedge Transaction and (d) all Deemed
Collections.
“Commercial Paper Notes”: On any day, any short-term promissory notes of any
Conduit Purchaser (or its related commercial paper issuer) issued in the
commercial paper market.
“Commitment”: With respect to each Purchaser, the commitment of such Purchaser
to make Advances in accordance herewith in an amount not to exceed (i) (a) prior
to the Termination Date, the dollar amount set forth opposite such Purchaser’s
signature on the signature pages hereto or the signature pages of the Additional
Purchaser Agreement relating to such Purchaser, as applicable, under the heading
“Commitment” and (b) on or after the Termination Date, such Purchaser’s Pro Rata
Share of the aggregate Advances Outstanding or (ii) as to Purchasers only, with
respect to each Advance, the Pro Rata Share.
“Commitment Fee”: (a) With respect to any Purchaser, as defined in such
Purchaser’s Purchaser Fee Letter and (b) with respect to any Additional
Purchaser, as defined in such Additional Purchaser’s Additional Purchaser Fee
Letter.
“Concentrations Effective Date”: The earlier of:
     (i) the date that is three months following the closing of a Permitted
Securitization Transaction of at least $150,000,000 after the Closing Date; or
     (ii) the date on which the Aggregate Outstanding Asset Balance first equals
or exceeds $100,000,000 following the more recent of (a) the Closing Date and
(b) the closing of a Permitted Securitization Transaction of at least
$150,000,000 after the Closing Date.

14



--------------------------------------------------------------------------------



 



“Condominium Conversions”: Includes properties that have been, or are expected
to be, converted to condominium for ownership. For the avoidance of doubt,
Condominium Conversions shall also be considered Development Properties.
“Conduit Purchaser”: Defined in the Preamble of this Agreement.
“Consolidated Funded Indebtedness”: As of any date of determination, all
outstanding Indebtedness of the Originator and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
“Consolidated Subsidiary”: At any date any Subsidiary the accounts of which, in
accordance with GAAP, would be consolidated with those of CapitalSource Inc. in
its consolidated and consolidating financial statements as of such date.
“Consolidated Tangible Net Worth”: As of any date of determination, (i) with
respect to CapitalSource Inc., the assets less the liabilities of CapitalSource
Inc. and its Consolidated Subsidiaries, less intangible assets (including
goodwill), less loans or advances to stockholders, directors, officers or
employees, all determined in accordance with GAAP; provided, however, that if
CapitalSource Inc.’s financial statements as of such date include goodwill
created as a result of the CapitalSource Bank Transaction, then all such
goodwill in an amount not to exceed $200,000,000 shall be treated as a tangible
asset for the purpose of this definition; provided, further, however, that with
respect to any Consolidated Subsidiary, if all of the shares of Capital Stock
are not, directly or indirectly, owned by CapitalSource Inc., then, with respect
to any such Person, the Consolidated Tangible Net Worth of such Person shall be
calculated by multiplying the Consolidated Tangible Net Worth of such Person by
the percentage of the aggregate proceeds that would be distributed to
CapitalSource Inc., directly or indirectly, upon the dissolution of such Person,
and (ii) with respect to any other Person, the assets less the liabilities of
such Person and its Subsidiaries on a consolidated basis, less intangible assets
(including goodwill), all determined in accordance with GAAP.
“Construction Properties”: Any property that (a) is subject to ground up
construction of new improvements, involving, without limitation, new
foundations, new structural steel or wood frame, and (b) secures a future
advance loan or revolving loan, and which either (x) the related future funding
obligation represented more than 30% of the total committed amount of the
underlying loan as of the date the Seller acquired such future advance loan or
revolving loan or (y) the related future funding obligation represented more
than 30% of the total committed amount of the underlying loan as of the date of
origination of such future advance loan or revolving loan.
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.
“CP Rate”: For any day during any Accrual Period, the per annum rate equivalent
to the weighted average of the per annum rates paid or payable by a Conduit
Purchaser from time to time as interest on or otherwise (by means of interest
rate hedges or otherwise taking into

15



--------------------------------------------------------------------------------



 



consideration any incremental carrying costs associated with short-term
promissory notes issued by such Conduit Purchaser (or its related commercial
paper issuer) maturing on dates other than those certain dates on which such
Conduit Purchaser is to receive funds) in respect of the promissory notes issued
by such Conduit Purchaser (or its related commercial paper issuer) that are
allocated, in whole or in part, by such Conduit Purchaser’s Purchaser Agent (on
its behalf) to fund or maintain the Advances Outstanding funded by such Conduit
Purchaser during such period, as determined by such Conduit Purchaser’s
Purchaser Agent (on its behalf) and reported to the Seller and the Servicer,
which rates shall reflect and give effect to (i) the commissions of placement
agents and dealers in respect of such promissory notes, to the extent such
commissions are allocated, in whole or in part, to such promissory notes by such
Conduit Purchaser’s Purchaser Agent (on its behalf) and (ii) other borrowings by
such Conduit Purchaser, including, without limitation, borrowings to fund small
or odd dollar amounts that are not easily accommodated in the commercial paper
market; provided that if any component of such rate is a discount rate, in
calculating the CP Rate, such Conduit Purchaser’s Purchaser Agent shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.
“Credit and Collection Policy”: The written credit policies and procedures
manual of the Originator and the Servicer (which policies shall include without
limitation policies on a risk rating system, due diligence format, underwriting
parameters and credit approval procedures) in the form provided to the
Administrative Agent prior to the Closing Date, as it may be as amended or
supplemented from time to time in accordance with Section 5.1(h) and Section
5.4(f).
“Credit Party”: Any of CapitalSource Inc., CapitalSource TRS LLC (f/k/a
CapitalSource TRS Inc.), the Originator and any other Subsidiary of
CapitalSource Inc. that becomes a party to that certain Credit Agreement, dated
as of March 14, 2006, among CapitalSource Inc., as borrower, the guarantors
named therein, the lender parties thereto, Wachovia, as administrative agent for
the lenders, as swingline lender, and issuing lender, and Bank of America, N.A.,
as issuing lender, as such agreement is amended, modified, waived, supplemented
or restated from time to time; and “Credit Parties” shall mean the foregoing
collectively.
“CSE Management Agreement”: The management agreement, dated as of January 1,
2006, by and among CapitalSource Inc., CSE Mortgage LLC and CapitalSource
Finance LLC, as the same may be amended, restated, modified or supplemented from
time to time.
“CSE Prime Rate”: The rate designated by CSE Mortgage (or the originator of, or
applicable agent with respect to, an Assigned Loan) from time to time and/or
pursuant to the related Underlying Instruments as its prime rate in the United
States, such rate to change as and when the designated rate changes; provided
that the CSE Prime Rate is not intended to be the lowest rate of interest
charged by CSE Mortgage (or such originator) in connection with extensions of
credit to debtors.
“CSE LIBOR Rate”: The London interbank offered rate for deposits in Dollars for
the applicable maturity, as and when determined in accordance with the
applicable Required Asset Documents.

16



--------------------------------------------------------------------------------



 



“CS Funding III Asset”: Any Asset included in the Collateral on the date of the
Initial Advance that was previously included in the “Collateral” under and as
defined in the CS Funding III Transaction.
“CS Funding III Cut-Off Date”: With respect to any CS Funding III Asset, the
applicable “Cut-Off Date” under and as defined in the CS Funding III
Transaction.
“CS Funding III Transaction”: The transactions contemplated by the Sale and
Servicing Agreement, dated as of April 20, 2004, among CapitalSource Funding III
LLC, CapitalSource Finance LLC, Variable Funding Capital Company LLC (f/k/a
Variable Funding Capital Corporation), each other commercial paper conduit from
time to time party thereto, Wachovia Bank, National Association, Wachovia
Capital Markets, LLC, each other purchaser agent from time to time party
thereto, and Wells Fargo Bank, National Association, and the related
“Transaction Documents” (as defined therein).
“Cut-Off Date”: With respect to each Asset and Additional Asset, the related
Funding Date therefor.
“Deemed Collection”: Defined in Section 2.4(c).
“Delayed-Draw Term Loan”: A Loan that is fully committed on the closing date
thereof and is required by its terms to be fully funded in one or more
installments on draw dates to occur within three years after the closing date
thereof but which, once fully funded, has the characteristics of a Term Loan.
“Delinquent Asset”: An Asset (that is not a Charged-Off Asset) as to which any
of the following first occurs: (a) all or any portion of one or more principal
or interest payments (other than in respect of default rate interest) remain
unpaid for (i) at least thirty (30) days but less than sixty (60) days from the
original due date for such payment (without giving effect to any Servicer
Advance thereon), in which case not less than fifty percent (50%) of the
Outstanding Asset Balance of such Asset shall be deemed to be “delinquent” for
purposes of this Agreement, (ii) at least sixty (60) days from the original due
date for such payment (without giving effect to any Servicer Advance thereon),
in which case, for the avoidance of doubt, one hundred percent (100%) of the
Outstanding Asset Balance of such Asset shall be deemed to be “delinquent” for
purposes of this Agreement, or (b) consistent with the Credit and Collection
Policy such Asset would be classified as delinquent by the Servicer.
“Delinquent Portfolio Asset”: A Portfolio Asset (that is not a Charged-Off
Portfolio Asset) (excluding equity investments) as to which either of the
following first occurs: (a) all or any portion of one or more principal or
interest payments (other than in respect of default rate interest) remain unpaid
for at least sixty (60) days from the original due date for such payment
(without giving effect to any Servicer Advance thereon) or (b) consistent with
the Credit and Collection Policy (or such similar policies and procedures
utilized by the Servicer in servicing such Portfolio Asset) such Portfolio Asset
would be classified as delinquent by the Servicer.
“Derivatives”: Any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor or foreign exchange contract or any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency

17



--------------------------------------------------------------------------------



 



exchange rate, currency exchange rate index, debt instrument, debt price, debt
index, depository instrument, depository price, depository index, equity
instrument, equity price, equity index, commodity, commodity price or commodity
index, (ii) any similar transaction, contract, instrument, undertaking or
security, or (iii) any transaction, contract, instrument, undertaking or
security containing any of the foregoing.
“Determination Date”: The last day of each Collection Period.
“Development Properties”: An existing property that is undergoing renovation or
redevelopment that either (i) disrupts at least 30% of the occupancy of the
property, or (ii) temporarily reduces the NOI of the property by more than 30%;
provided that, a property will not be considered a Development Property after it
has an occupancy rate of at least 80%.
“DIP Loan”: A loan to an Obligor that is a “debtor-in-possession” as defined
under the Bankruptcy Code.
“Discretionary Sale”: Defined in Section 2.20.
“Discretionary Sale Date”: The Business Day identified by the Seller to the
Administrative Agent in a Discretionary Sale Notice as the proposed date of a
Discretionary Sale.
“Discretionary Sale Notice”: Defined in Section 2.20(a).
“Dollars”: Means, and the conventional “$” signifies, the lawful currency of the
United States.
“Eligible Asset”: On any date of determination, each Asset (A) for which the
Administrative Agent, Collateral Custodian and Backup Servicer have received the
following no later than 2:00 p.m. (Charlotte, North Carolina time) on the day
prior to the related Funding Date: (1) a faxed copy of the duly executed
original promissory note, master purchase agreement and purchase statements,
Loan Register and Asset Checklist, as applicable, in a form and substance
satisfactory to the Administrative Agent and, with respect to any Loans closed
in escrow, a certificate (in the form of Exhibit L) from the counsel to the
Originator or the Obligor of such Loans certifying the possession of the
Required Asset Documents; provided that notwithstanding the foregoing, the
Required Asset Documents (including any UCCs included in the Required Asset
Documents) shall be in the possession of the Collateral Custodian within two
Business Days of any related Funding Date as to any Additional Assets; (2) a
Borrowing Notice delivered by the Seller to the Collateral Custodian and the
Administrative Agent as part of the Borrowing Notice or Monthly Report delivered
by the Servicer, (3) a Borrowing Base Certificate, and (4) a Certificate of
Assignment (Exhibit A to the Sale Agreement, including Schedule I thereto);
provided that if such Asset is part of a capital contribution to the Seller the
Collateral Custodian shall have received the Required Asset Documents within
three Business Days of receipt of the Certificate of Assignment and (B) that
satisfies each of the following eligibility requirements, as applicable:
(1) With respect to any Asset:
     (a) the Asset, together with the Related Security, has been originated or
acquired by the Originator, sold to the Seller pursuant to (and in accordance
with) the Sale Agreement and

18



--------------------------------------------------------------------------------



 



the Seller has good title, free and clear of all Liens (other than Permitted
Liens), on such Asset and Related Security;
     (b) the Asset, (i) (together with the Collections and Related Security
related thereto) has been the subject of a grant by the Seller in favor of the
Administrative Agent on behalf of the Secured Parties, of a first priority
perfected security interest, and (ii) with respect to which, at the time of the
sale of such Asset to the Seller, the Originator had a first priority (other
than in the case of B-Note Loans) perfected security interest in the Related
Property (other than additional or “boot” collateral) relating to such Asset;
     (c) at the time such Asset is included in the Collateral, the Asset (i) is
not (and since its origination by the Originator or, in the case of Acquired
Loans and Assigned Loans, acquisition by the Originator has never been) a
Charged-Off Asset (either in whole or in part), (ii) is not past due in the case
of a Loan, with respect to payments of principal or interest (provided that if
such Asset is past due at the time it is included in the Collateral but not more
than ten days past due, the Originator and the Servicer must reasonably believe
that such Asset will promptly and in no event later than the date of the next
Scheduled Payment due on such Asset, be brought current with respect to all
payments due thereunder), and (iii) has never been more than thirty days past
due, with respect to payments of principal or interest, or, in the case of
Acquired Loans and Assigned Loans, to the best of the Originator’s knowledge
after due inquiry, has never been more than thirty days past due in the twelve
months prior to acquisition;
     (d) the Asset is an “eligible asset” as defined in Rule 3a-7 under the 1940
Act;
     (e) the Asset is a contract the purchase of which with the proceeds of
Commercial Paper Notes would constitute a “current transaction” within the
meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;
     (f) the Asset is an “account”, “chattel paper”, “instrument” or a “general
intangible” within the meaning of Article 9 of the UCC of all applicable
jurisdictions;
     (g) the Obligor with respect to such Asset is an Eligible Obligor and such
Asset is payable only in Dollars;
     (h) the Asset is evidenced by (1) a promissory note or Loan Register and
(2) a credit agreement, security agreement, loan or note purchase agreement or
other Underlying Instruments, in each case, that have been duly authorized and
executed, are in full force and effect and constitute the legal, valid, binding
and absolute and unconditional payment obligation of the related Obligor,
enforceable against such Obligor in accordance with their terms (subject to
applicable bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors generally and to general principles of equity, whether
considered in a suit at law or in equity), and there are no conditions precedent
to the enforceability or validity of the Asset that have not been satisfied or
validly waived; provided that, in the case of clause (2) above, in the absence
of a separate security agreement, the related credit agreement, loan or note
purchase agreement or other Underlying Instruments shall provide for the grant
of a security interest in the Related Property by the Obligor;

19



--------------------------------------------------------------------------------



 



     (i) the Asset does not contravene in any material respect any Applicable
Laws (including, without limitation all applicable predatory and abusive lending
laws and all laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices, licensing and privacy) and with respect to which no part
thereof is in violation of any Applicable Law in any material respect;
     (j) neither the assignment of the Asset under the Sale Agreement by the
Originator nor the granting of a security interest hereunder by the Seller
violates, conflicts with or contravenes any Applicable Laws or any contractual
or other restriction, limitation or encumbrance;
     (k) on or before the applicable Cut-Off Date, the Obligor of such Asset
(or, in the case of Assigned Loans, the applicable agent) shall have been
directed to make all payments to the Lock-Box or directly to the Lock-Box
Account;
     (l) the Asset requires the Obligor thereof to maintain reasonable and
customary property damage and loss insurance with respect to the real or
personal property constituting the Related Property (if any) if such Related
Property is of a type customarily so insured;
     (m) the Related Property (if any) (i) has not been foreclosed on or
repossessed from the current Obligor by the Servicer, and (ii) has not suffered
any material loss or damage that has not been repaired or restored or for which
insurance proceeds are not available;
     (n) the Asset provides by its terms that the Obligor’s payment obligations
are absolute and unconditional without any right of rescission, setoff,
counterclaim or defense for any reason against the Originator and the Asset
contains a clause that has the effect of unconditionally and irrevocably
obligating the Obligor to make periodic payments (including taxes)
notwithstanding any damage to, defects in, or destruction of the Related
Property (if any) or any other event, including obsolescence of any property or
improvements;
     (o) the Asset is not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against the Obligor thereof or a payor to or
account debtor of such Obligor;
     (p) the Asset requires the Obligor to maintain the Related Property in good
condition and to bear all the costs of operating and maintaining same, including
taxes and insurance relating thereto;
     (q) the Asset shall not have been originated in, nor shall it be subject to
the laws of, any jurisdiction under which the sale, transfer and assignment of
such Asset under the Transaction Documents would be unlawful, void or voidable;
     (r) the Asset, together with the Required Asset Documents and Asset File
related thereto, is assignable and does not require the consent of or notice to
the Obligor to consummate the transactions contemplated by the Transaction
Documents or contain any other restriction on the transfer or the assignment of
the Asset for the purpose of consummating the transactions contemplated by the
Transaction Documents other than a consent or waiver of such restriction that
has been obtained prior to the date on which the Asset was sold to the Seller;
provided that

20



--------------------------------------------------------------------------------



 



with respect to Loans which are secured by an interest in commercial real
estate, the Required Asset Documents may restrict the transfer or the assignment
of the related Loan so long as such Loan is freely assignable or transferable to
a Qualified Transferee;
     (s) the Obligor of such Asset is legally responsible for all taxes relating
to the Related Security or other security relating to such Asset, and all
payments in respect of the Asset are required to be made free and clear of, and
without deduction or withholding for or on account of, any taxes, unless such
withholding or deduction is required by Applicable Law in which case the Obligor
thereof is required to make “gross-up” payments that cover the full amount of
any such withholding taxes on an after-tax basis;
     (t) the Asset complies with the representations and warranties made by the
Seller and Servicer hereunder and all information provided by the Seller or the
Servicer with respect to the Asset is true and correct in all material respects;
     (u) the Asset and the Related Security have not been sold, transferred,
assigned or pledged by the Seller to any Person;
     (v) no selection procedure adverse to the interests of the Administrative
Agent, the Purchaser Agents or the Secured Parties was utilized by the Seller or
Originator in the selection of Asset for inclusion in the Collateral; it being
understood that selection procedures used by the Seller or Originator for the
inclusion of Assets in one or more of its various securitizations or other
financing facilities and which are solely intended to obtain the most beneficial
advance rates thereunder and/or otherwise maximize the efficiency of such
facilities, shall not be deemed to be adverse procedures for purposes of this
paragraph;
     (w) at the time such Asset is first included in the Collateral, the Obligor
of such Asset has an Eligible Risk Rating as determined in accordance with the
Credit and Collection Policy;
     (x) the particular Asset is not one as to which the Seller has knowledge
which should lead it to expect such Asset will not be paid in full;
     (y) the Obligor of such Asset is not and has not been the subject of an
Insolvency Event or Insolvency Proceeding in the past three years;
     (z) the Asset is secured by a valid, perfected, first priority (other than
with respect to B-Note Loans) security interest in all assets that constitute
the collateral for the Asset (subject to Liens expressly permitted by the
Underlying Instruments), including but not limited to the material intellectual
property of the Obligor (if any);
     (aa) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making or performance of the
Asset have been duly obtained, effected or given and are in full force and
effect;
     (bb) the Asset satisfies all applicable requirements of and was originated
or acquired, underwritten and closed in accordance with the Credit and
Collection Policy (including without

21



--------------------------------------------------------------------------------



 



limitation the execution by the Obligor of all documentation required by the
Credit and Collection Policy);
     (cc) the Asset was generated in the ordinary course of the Originator’s
business;
     (dd) the Asset arises pursuant to documentation with respect to which the
Originator has performed all obligations required to be performed by it
thereunder;
     (ee) the Asset is not Margin Stock;
     (ff) the acquisition of the Asset by the Seller will not cause the Seller
or the pool of Collateral to be required to be registered as an investment
company under the 1940 Act;
     (gg) the Asset was purchased, acquired or originated by the Originator (or
an Affiliate thereof) at not less than 95% of its par value as of the date of
its purchase, acquisition or origination;
     (hh) from and after the date on which the Asset was first added to the
Collateral, the Asset has not been, and is not, a Materially Modified Asset;
     (ii) the Asset is not subject to a guaranty by the Originator or any
Affiliate thereof;
     (jj) the Asset is not secured by Construction Properties (other than
Construction Properties that are not the primary collateral for such Asset) and
the proceeds of the Asset will not be used to finance “ground-up” construction
activities; provided that financing for purposes of Land Development shall not
be considered a “ground-up” construction activity; and
     (kk) with respect to each Asset secured by (i) Mortgaged Properties other
than Resort Finance Properties, all of the Related Property with respect to
which such Asset is underwritten is located in the United States and
(ii) Mortgaged Properties that are Resort Finance Properties, at least 50% of
the Related Property with respect to which such Asset is underwritten is located
in the United States.
(2) With respect to any Loan:
     (a) the Loan provides (i) for periodic payments of interest and/or
principal in cash, which are due and payable on a monthly, quarterly or
semi-annual basis unless otherwise consented to in writing by the Administrative
Agent, and (ii) that the Servicer (or, with respect to Agented Loans and
Assigned Loans, that the agent or a majority of the related lenders) may
accelerate all payments if the Obligor is in default under the Loan and any
applicable grace period has expired (in the case of any B-Note Loan, subject to
any applicable intercreditor or subordination agreement);
     (b) the Loan is underwritten as (i) a rediscount loan or (ii) a commercial
real estate loan, in each case pursuant to and in accordance with the Credit and
Collection Policy;
     (c) the Loan is a Senior Secured ABL Loan, Senior Secured Loan or B-Note
Loan;

22



--------------------------------------------------------------------------------



 



     (d) the Loan has an original term to maturity of not more than 10 years;
     (e) the Loan provides for cash payments that fully amortize the Outstanding
Asset Balance of such Loan on or by its maturity and does not provide for such
Outstanding Asset Balance to be discounted pursuant to a prepayment in full;
     (f) the Loan does not permit the Obligor to defer all or any portion of the
current cash interest due thereunder;
     (g) the Loan does not permit the payment obligation of the Obligor
thereunder to be converted or exchanged for equity capital of such Obligor;
     (h) other than Participation Loans, Agented Loans and Assigned Loans, with
respect to the Originator’s obligation to fund and the actual funding of the
Loan by the Originator, the Originator has not assigned or granted
participations to, in whole or in part;
     (i) except with respect to B-Note Loans and certain Loans that, in the
Originator’s reasonable judgment cannot be cross-collateralized or
cross-defaulted because of REIT eligibility criteria, if the Obligor of such
Loan is the Obligor of more than one Loan, all such Loans are
cross-collateralized and cross-defaulted; provided however, in the event that
CapitalSource Inc. does not operate its business so as to satisfy all
requirements necessary to qualify as a REIT or CapitalSource Inc. publicly
announces that it does not intend to maintain REIT status, if the Obligor of
such Loan is the Obligor of more than one Loan, all such Loans must be
cross-collateralized and cross-defaulted within three (3) months of
CapitalSource Inc. obtaining knowledge of its non-qualification as a REIT;
     (j) the Loan does not represent capitalized interest or payment obligations
relating to “put” rights;
     (k) the Loan is not a Loan or extension of credit by the Originator to the
Obligor for the purpose of making any past due principal, interest or other
payments due on such Loan;
     (l) the Originator (i) has completed to its satisfaction, in accordance
with the Credit and Collection Policy, a due diligence audit and collateral
assessment with respect to such Loan and (ii) has done nothing to impair the
rights of the Administrative Agent, the Purchaser Agents or the Secured Parties
with respect to the Loan, the Related Security, the Scheduled Payments or any
income or Proceeds therefrom;
     (m) except with respect to B-Note Loans and, to the extent set forth in the
definition thereof, the Loan is not subordinated to any other loan or financing
to the related Obligor;
     (n) if the Loan is a Revolving Loan, either it provides by its terms that
any future funding thereunder is in the Originator’s sole and absolute
discretion or it is subject to the Retained Interest provision of this
Agreement;
     (o) the Face Amount of the Loan is the dollar amount thereof shown on the
books and records of the Originator and Seller;

23



--------------------------------------------------------------------------------



 



     (p) with respect to B-Note Loans, the Originator has entered into an
intercreditor agreement or subordination agreement (or such provisions are
contained in the principal Underlying Instruments) with, or provisions for the
benefit of, the senior lender, which agreement or provisions are assignable to
and have been assigned to the Seller, and which provide that any standstill of
remedies by the Originator or its assignee is limited (A) such that no
standstill of remedies may be imposed unless (x) a default with respect to the
senior obligation has occurred and is continuing and (y) in the case of such a
default, other than a payment default, the Originator’s or assignee’s receipt
from the senior lender or Obligor of a notice of default by the Obligor under
the senior debt, and (B) to no longer than one hundred eighty (180) days in
duration in the aggregate in any given year;
     (q) with respect to any Acquired Loan or Assigned Loan, such Loan has been
re-underwritten by the Originator and satisfies all of the Originator’s
underwriting criteria;
     (r) with respect to any Acquired Loan acquired from an Affiliate of the
Originator, the Administrative Agent has received a satisfactory legal opinion
concerning the acquisition of such Loan by the Originator in a true sale
transaction;
     (s) with respect to any Acquired Loan that was acquired in a pool by the
Originator along with one or more other Acquired Loans, the Administrative Agent
has approved in writing such Loan for inclusion in the Collateral and has
completed its own due diligence with respect to such Loan;
     (t) with respect to Agented Loans, the related Underlying Instruments
(a) shall include a credit or note purchase or similar agreement containing
provisions relating to the appointment and duties of a payment agent and a
collateral agent and intercreditor and (if applicable) subordination provisions,
and (b) are duly authorized, fully and properly executed and are the valid,
binding and unconditional payment obligation of the Obligor thereof;
     (u) with respect to Agented Loans, CapitalSource Finance LLC or the
Originator (or a wholly owned subsidiary of CapitalSource Inc.) has been
appointed the collateral agent of the security and the payment agent for all
such loans prior to such Agented Loan becoming a part of the Collateral;
     (v) with respect to Agented Loans, if the entity serving as the collateral
agent of the security of the lenders to such Obligor has or will change from the
time of the origination of the notes, all appropriate assignments of the
collateral agent’s rights in and to the collateral on behalf of the lenders have
been executed and filed or recorded as appropriate prior to such Agented Loan
becoming a part of the Collateral;
     (w) with respect to any Agented Loan, all required notifications, if any,
have been given to the collateral agent, the payment agent and any other parties
required by the Required Asset Documents of, and all required consents, if any,
have been obtained with respect to, the Originator’s assignment of such Agented
Loan and the Originator’s right, title and interest in the Related Property to
the Seller and the Administrative Agent’s security interest therein on behalf of
the secured parties;

24



--------------------------------------------------------------------------------



 



     (x) with respect to Agented Loans, the right to control the actions of and
replace the collateral agent and/or the paying agent of the syndicated loans is
to be exercised by at least a majority in interest of all holders of such
Agented Loans;
     (y) with respect to Agented Loans, all syndicated loans of the Obligor of
the same priority are cross-defaulted, the Related Property securing such loans
is held by the collateral agent for the benefit of all holders of the syndicated
loans and all holders of such loans (a) have an undivided interest in the
collateral securing such loans, (b) share in the proceeds of the sale or other
disposition of such collateral on a pro rata basis and (c) may transfer or
assign their right, title and interest in the Related Property;
     (z) no portion of the proceeds used to make payments of principal or
interest on such Loan have come from a new loan by the Originator, CapitalSource
Inc. or an Affiliate of CapitalSource Inc.;
     (aa) does not contain a confidentiality provision that restricts or
purports to restrict the ability of the Administrative Agent or any Secured
Party to exercise their rights under this Agreement, including, without
limitation, their rights to review the Loan, the Required Asset Documents and
Asset File;
     (bb) is not a consumer loan;
     (cc) is not a DIP loan; and
     (dd) none of the Loans secured by a Mortgage are high-cost loans as defined
by applicable predatory- and abusive-lending laws.
“Eligible Obligor”: On any date of determination, any Obligor that:
     (i) is a business organization (and not a natural person) duly organized
and validly existing under the laws of its jurisdiction of organization and has
a billing address within the United States,
     (ii) has not entered into the Asset primarily for personal, family or
household purposes,
     (iii) is not a Governmental Authority,
     (iv) the Obligor is not an Affiliate of the Originator or Seller,
     (v) is not in the gaming (other than Obligors in the business of providing
services to the gaming industry), nuclear waste or natural resource
exploration/production and oil field service industries,
     (vi) is not engaged in the business of conducting proprietary research on
new drug development,

25



--------------------------------------------------------------------------------



 



     (vii) is not and has not been the subject of an Insolvency Proceeding in
the past three years, and
     (viii) is not an Obligor of a Charged-Off Asset or Delinquent Asset.
“Eligible Repurchase Obligations”: Repurchase obligations with respect to any
security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(2) and (c)(4) of the definition of Permitted
Investments.
“Eligible Risk Rating”: With respect to a designated Obligor, a “Risk Rating 1,”
“Risk Rating 2” or “Risk Rating 3,” each as determined in accordance with the
Credit and Collection Policy.
“Eligible Treasury Security”: Any (i) fixed-rate negotiable treasury debt
obligation issued by the U.S. Treasury Department having a remaining maturity on
such date of not more than five (5) years or (ii) floating-rate negotiable U.S.
dollar denominated treasury debt obligation issued by the U.S. Treasury
Department, for which, in the case of both (i) and (ii) above, (x) the Seller
shall have deposited, or caused to be deposited, in accordance with
Section 2.11(e) hereof, the Treasury Reserve Amount with respect to such
Eligible Treasury Security into the Treasury Securities Account and (y) all
Collections payable on such Eligible Treasury Security shall be payable directly
to, and deposited (by wire transfer, in immediately available funds) directly
into, the Treasury Securities Account and shall not otherwise be payable to (or
received by) the Seller or Servicer.
“Environmental Laws”: Any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of hazardous materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.
“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of

26



--------------------------------------------------------------------------------



 



Section 414(c) of the Code) with the Seller, or (c) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
the Seller, any corporation described in clause (a) above or any trade or
business described in clause (b) above.
“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Liquidity Bank or any Institutional Purchaser shall have notified the
Administrative Agent of a determination by such Liquidity Bank or any of its
assignees or participants or such Institutional Purchaser that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain Dollars in the
London interbank market to fund any Advance, (b) any Liquidity Bank or any
Institutional Purchaser shall have notified the Administrative Agent of the
inability, for any reason, of such Liquidity Bank or any of its assignees or
participants or such Institutional Purchaser, as applicable, to determine the
Adjusted Eurodollar Rate, (c) any Liquidity Bank or any Institutional Purchaser
shall have notified the Administrative Agent of a determination by such
Liquidity Bank or any of its assignees or participants or such Institutional
Purchaser, as applicable, that the rate at which deposits of Dollars are being
offered to such Liquidity Bank or any of its assignees or participants or such
Institutional Purchaser in the London interbank market does not accurately
reflect the cost to such Liquidity Bank, such assignee or such participant or
such Institutional Purchaser of making, funding or maintaining any Advance or
(d) any Liquidity Bank any Institutional Purchaser shall have notified the
Administrative Agent of the inability of such Liquidity Bank or any of its
assignees or participants or such Institutional Purchaser, as applicable, to
obtain Dollars in the London interbank market to make, fund or maintain any
Advance.
“Eurodollar Reserve Percentage”: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, emergency, supplemental, marginal or other
reserve requirements) with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term of one month.
“Excepted Person”: Defined in Section 13.13(a).
“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.
“Excluded Amounts”: (a) Any amount received in the Lock-Box by, on or with
respect to any Asset included as part of the Collateral, which amount is
attributable to the payment of any tax, fee or other charge imposed by any
Governmental Authority on such Asset, (b) any amount representing a
reimbursement of insurance premiums and (c) any amount with respect to any Asset
retransferred or substituted for upon the occurrence of a Warranty Event (if the
Seller has decided that such Asset is no longer to be included in the
Collateral) or that is otherwise replaced by a Substitute Asset (if the Seller
has decided that such Asset is no longer to be included in the

27



--------------------------------------------------------------------------------



 



Collateral), to the extent such amount is attributable to a time after the
effective date of such replacement.
“Existing Assets”: Each Asset purchased by the Seller under the Sale Agreement
and owned by the Seller on the Closing Date.
“Face Amount”: With respect to any Asset, the Outstanding Asset Balance thereof
shown on the applicable Asset List.
“Facility Amount”: The aggregate Commitments then in effect; provided that such
amount may not at any time exceed $250,000,000 without the written agreement of
the parties hereto; provided further that, on or after the Termination Date, the
Facility Amount shall mean the Advances Outstanding.
“Facility Termination Date”: April 23, 2010, or such later date as the
Administrative Agent and each Purchaser Agent, in its sole discretion, shall
notify the Seller of in writing; provided, that, if any Affiliate of the
Originator or the Seller that is a “qualified REIT subsidiary” under Section
856(i) of the Code, the Originator or any Subsidiary of the Originator is a
party to a secured, revolving, asset backed financing facility that provides for
an amortization period that is less that one calendar year, then the Facility
Termination Date shall be the date that would cause the period from the date set
forth in clause (c) of the definition of Termination Date and such date to equal
the shortest amortization period contained in any such financing facility. As
used in the preceding sentence “amortization period” means the period beginning
on the last day the borrower or seller under any applicable financing facility
could access new fundings under such financing facility and ending on the day on
which the advances outstanding under such facility become due and payable absent
acceleration.
“Fairway”: Defined in the Recitals of this Agreement.
“Fairway Agent”: Defined in the Recitals of this Agreement.
“Fairway Agent’s Account”: A special account (ABA number 071000288; account
number 2545804) in the name of BMO Capital Markets at Harris Trust and Savings
Bank.
“FDIC”: The Federal Deposit Insurance Corporation, and any successor thereto.
“Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Administrative Agent
(or, if such day is not a Business Day, for the next preceding Business Day),
or, if, for any reason, such rate is not available on any day, the rate
determined, in the sole opinion of the Administrative Agent, to be the rate at
which overnight federal funds are being offered in the national federal funds
market at 9:00 a.m. (Charlotte, North Carolina time).
“Finance Charges”: With respect to any Asset, any interest or finance charges
owing by an Obligor pursuant to or with respect to such Asset.

28



--------------------------------------------------------------------------------



 



“Financial Sponsor”: Any Person, including any Subsidiary of another Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated one with another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.
“First Available Treasuries Period”: With respect to any Eligible Treasury
Security, the period beginning on the day the first Eligible Treasury Security
becomes part of the Collateral and ending on the day that is forty-five
(45) days thereafter; provided, however, that if the First Available Treasuries
Period commences hereunder fewer than forty-five (45) days prior to March 31,
2009, such First Available Treasuries Period shall automatically end on
March 31, 2009.
“Fitch”: Fitch, Inc. or any successor thereto.
“Fixed Rate Asset”: A Loan that is an Eligible Asset other than a Floating Rate
Asset.
“Fixed Rate Asset Percentage”: As of any date of determination, the percentage
equivalent of a fraction (a) the numerator of which is equal to the sum of the
Outstanding Asset Balances of all Fixed Rate Assets and Banded Floating Rate
Assets that are within 0.50% of the maximum interest rate allowable under their
Required Asset Documents as of such date, and (b) the denominator of which is
equal to the Aggregate Outstanding Asset Balance as of such date.
“Floating Rate Asset”: A Loan that is an Eligible Asset where the interest rate
payable by the Obligor thereof is based on the CSE Prime Rate or CSE LIBOR Rate,
plus some specified interest percentage in addition thereto, and the Loan
provides that such interest rate will reset immediately upon any change in the
related CSE Prime Rate or CSE LIBOR Rate.
“Fourth Amendment Effective Date”: April 25, 2008.
“Funding Date”: The third Business Day following the Closing Date, and as to any
incremental Advance, any Business Day that is one Business Day immediately
following the receipt by the Administrative Agent and each Purchaser Agent of a
Borrowing Notice (along with a Borrowing Base Certificate) in accordance with
Section 2.3.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.
“Governmental Authority”: With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.
“H.15”: Federal Reserve Statistical Release H.15.

29



--------------------------------------------------------------------------------



 



“Healthcare Properties”: Includes hospitals, clinics, nursing homes, sports
clubs, spas and other healthcare facilities and other similar Interests in Real
Property used in one or more similar businesses (but excluding medical offices).
“Healthcare REIT”: The REIT resulting from the consummation of a spin-off or
initial public offering of the healthcare net-lease business of CapitalSource
Inc. and its Subsidiaries after which the shares of such REIT are listed on a
U.S. national securities exchange or the NASDAQ Stock Market.
“Healthcare REIT Consolidated Subsidiary”: At any date, any Healthcare REIT
Entity, if such Healthcare REIT Entity’s accounts, in accordance with GAAP,
would be consolidated with those of CapitalSource Inc. in its consolidated and
consolidating financial statements as of such date.
“Healthcare REIT Entities”: The Healthcare REIT and its Subsidiaries, as well as
any direct or indirect Subsidiaries of CapitalSource Inc. that are formed for
the sole purpose of establishing, structuring or capitalizing the Healthcare
REIT.
“Hedge Amount”: On any day, an amount equal to the product of (a) the product of
(i) the Borrowing Base and (ii) the Fixed Rate Asset Percentage on such day and
(b) one minus the Overcollateralization Percentage on such day.
“Hedge Collateral”: Defined in Section 5.3(b).
“Hedge Breakage Costs”: For any Hedge Transaction, any amount payable by the
Seller for the early termination of that Hedge Transaction or any portion
thereof.
“Hedge Counterparty”: Means (a) Wachovia Bank, National Association and its
successors and assigns, and (b) any entity that (i) on the date of entering into
a Hedging Agreement (x) is an interest rate swap dealer that has been approved
in writing by the Administrative Agent (which approval shall not be unreasonably
withheld), and (y) has a long-term unsecured debt rating of not less than “A” by
S&P, not less than “A2” by Moody’s and not less than “A” by Fitch (if such
entity is rated by Fitch) (“Long-term Rating Requirement”) and a short-term
unsecured debt rating of not less than “A-1” by S&P, not less than “P-1” by
Moody’s and not less than “F-1” by Fitch (if such entity is rated by Fitch)
(“Short-term Rating Requirement”), and (ii) in a Hedging Agreement (x) consents
to the assignment of the Seller’s rights under each Hedging Agreement to the
Administrative Agent for the benefit of the Secured Parties pursuant to
Section 5.3(b) and (y) agrees that in the event that Moody’s, S&P or Fitch
reduces its long-term unsecured debt rating below the Long-term Rating
Requirement, or reduces its short-term unsecured debt rating below the
Short-term Rating Requirement, it shall transfer its rights and obligations
under each Hedge Transaction to another entity that meets the requirements of
clauses (i) and (ii) hereof and has entered into a Hedging Agreement with the
Seller on or prior to the date of such transfer.
“Hedge Guaranty”: The Guaranty, dated as of December 28, 2005, by and between
CSE Mortgage in favor of Wachovia, as Hedge Counterparty, as amended, modified,
waived, supplemented, restated or replaced from time to time.
“Hedge Notional Amount”: For any Advance, the aggregate notional amount in
effect on any day under all Hedge Transactions entered into pursuant to
Section 5.3(a) for that Advance.

30



--------------------------------------------------------------------------------



 



“Hedge Percentage”: With respect to:
     (a) Fixed Rate Assets is, on any day that (i) the Aggregate Outstanding
Asset Balance exceeds $150,000,000, an amount equal to 100% if the sum of the
Outstanding Asset Balances of all Fixed Rate Assets exceeds $25,000,000,
(ii) the Aggregate Outstanding Asset Balance exceeds $150,000,000, an amount
equal to 0% if the sum of the Outstanding Asset Balances of all Fixed Rate
Assets is less than or equal to $25,000,000, (iii) the Aggregate Outstanding
Asset Balance is less than or equal to $150,000,000, an amount equal to 100% if
the sum of the Outstanding Asset Balances of all Fixed Rate Assets exceeds
$20,000,000 or (iv) the Aggregate Outstanding Asset Balance is less than or
equal to $150,000,000, an amount equal to 0% if the sum of the Outstanding Asset
Balances of all Fixed Rate Assets is less than or equal to $20,000,000;
     (b) Floating Rate Assets is 0%;
     (c) Banded Floating Rate Assets that are within 0.50% of the maximum
interest rate allowable under their Required Asset Documents, on any day, is an
amount equal to 100%.
“Hedge Transaction”: Each interest rate or index rate swap transaction between
the Seller and a Hedge Counterparty that is entered into pursuant to
Section 5.3(a) and is governed by a Hedging Agreement.
“Hedged Rate”: For any Advance, the interest rate payable to a Hedge
Counterparty under the Hedge Transaction related to such Advance computed as of
the Cut-Off Date under or with respect to the Asset to which that Advance
relates.
“Hedging Agreement”: Each agreement between the Seller and a Hedge Counterparty
that governs one or more Hedge Transactions entered into pursuant to
Section 5.3(a), which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in the form of Exhibit D hereto or such
other form as the Administrative Agent shall approve in writing, and each
“Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction.
“Highest Required Investment Category”: (i) With respect to ratings assigned by
Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1” for three
month instruments, “Aa3” and “P-1” for six month instruments and “Aa2” and “P-1”
for instruments with a term in excess of six months, (ii) with respect to rating
assigned by S&P, “A-1” for short-term instruments and “A” for long-term
instruments, and (iii) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.
“Hospitality Properties”: Includes hotels, motels, resorts, youth hostels, bed
and breakfasts and other similar Interests in Real Property used in one or more
similar businesses. For the avoidance of doubt, Hospitality Properties shall
include Resort Finance Properties.
“Increased Costs”: Any amounts required to be paid by the Seller to an Affected
Party pursuant to Section 2.15.

31



--------------------------------------------------------------------------------



 



“Indebtedness”: With respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument or other evidence of
indebtedness customary for indebtedness of that type, (b) all obligations of
such Person under leases that shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, (e) all indebtedness, obligations or liabilities
of that Person in respect of Derivatives, (f) all obligations of such Person to
redeem preferred stock of such Person (in the event such Person is a
corporation), (g) all obligations (absolute or contingent) of such Person to
reimburse any bank or other Person in respect of amounts which are available to
be drawn or have been drawn under a letter of credit or similar instrument,
(h) the principal portion of all obligations of such Person under any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product where such transaction in each case (I) is
considered borrowed money indebtedness for tax purposes, and (II) is classified
as an operating lease under GAAP and (i) obligations under direct or indirect
guaranties in respect of obligations (contingent or otherwise) to purchase or
otherwise acquire, or to otherwise assure a creditor against loss in respect of,
indebtedness or obligations of others of the kind referred to in clauses (a)
through (h) above.
“Indemnified Amounts”: Defined in Section 11.1.
“Indemnified Parties”: Defined in Section 11.1.
“Independent Director”: Defined in Section 4.1(u).
“Industrial Properties”: Includes factories, refinery plants, warehouses,
breweries and other similar Interests in Real Property used in one or more
similar businesses.
“Initial Advance”: The first Advance.
“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty
(60) consecutive days; or (b) the commencement by such Person of a voluntary
case under any applicable Insolvency Law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

32



--------------------------------------------------------------------------------



 



“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Institutional Purchaser”: Defined in the Preamble of this Agreement.
“Instrument”: Any “instrument” (as defined in Article 9 of the UCC), other than
an instrument that constitutes part of chattel paper.
“Insurance Policy”: With respect to any Asset, an insurance policy covering
liability and physical damage to or loss of the Related Property.
“Insurance Proceeds”: Any amounts payable or any payments made on or with
respect to an Asset under any Insurance Policy.
“Intercreditor Agreement”: The Fourth Amended and Restated Intercreditor and
Lockbox Administration Agreement, dated as of June 30, 2005, by and among each
of the financing agents from time to time party thereto, Bank of America, N.A.,
as the lockbox bank, CapitalSource Finance LLC, as the originator, as the
original servicer and as the lockbox servicer, and CapitalSource Funding LLC, as
the owner of the account and as the owner of the lockbox, as amended, modified,
waived, supplemented, restated or replaced from time to time.
“Interest”: For each Accrual Period and each Advance outstanding, the sum of the
products of:

     
IR x P x
  1
 
  D

             
where:
     
 
         
IR
  =   the Interest Rate applicable on such day;  
 
         
P
  =   the principal amount of such Advance on such day; and  
 
         
D
  =   360 or, to the extent the Interest Rate is based on the Base Rate, 365 or
366 days, as applicable.

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.
“Interest Collections”: Any and all amounts (i) received in respect of any
interest, fees or other similar charges (including any Finance Charges) from or
on behalf of any Obligor that are

33



--------------------------------------------------------------------------------



 



deposited into the Collection Account, or received by or on behalf of the Seller
by the Servicer or Originator in respect of an Asset, in the form of cash,
checks, wire transfers, electronic transfers or any other form of cash payment
(net of any payment owed by the Seller to, and including any receipts from, any
Hedge Counterparties) and (ii) except for purposes of calculating the Pool Rate,
received in respect of any interest, fees or other similar charges (including,
without limitation, any portion of the Treasury Reserve Amount) on account of
Eligible Treasury Securities that are deposited into the Collection Account in
accordance with Section 2.11(g) hereof.
“Interests in Real Property”: A fee simple interest, a financeable estate for
years or a leasehold interest, in each case in real property.
“Interest Rate”: For any Accrual Period and for each Advance outstanding for
each day during such Accrual Period:
     (i) to the extent the applicable Conduit Purchaser has funded the
applicable Advance through the issuance of commercial paper, a rate equal to the
applicable CP Rate; or
     (ii) to the extent the applicable Conduit Purchaser or Institutional
Purchaser did not fund the applicable Advance through the issuance of commercial
paper, a rate equal to the Alternative Rate;
provided that the Interest Rate shall be the Base Rate for any Accrual Period
for any Advance as to which a Conduit Purchaser has funded the making or
maintenance thereof through the Liquidity Bank under the applicable Liquidity
Agreement on any day other than the first day of such Accrual Period without
giving such Liquidity Bank(s) at least two Business Days’ prior notice of such
assignment.
“ISDA Definitions”: The 2000 ISDA Definitions as published by the International
Swaps and Derivatives Association, Inc.
“Issuer”: Any Purchaser whose principal business consists of issuing commercial
paper or other securities to fund its acquisition or maintenance of receivables,
accounts, instruments, chattel paper, general intangibles and other similar
assets.
“Investment”: Any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, guarantee or assumption of any obligation of such Person or otherwise.
“Investment Loan”: Any senior or subordinated loan (including letters of credit
issued under such loan) or lease (a) arising from the extension of credit to an
Obligor by CapitalSource Inc. or its Consolidated Subsidiaries (excluding the
Bank Subsidiary and the Healthcare REIT Consolidated Subsidiaries) in the
ordinary course of business, (b) originated in accordance with the policies and
procedures set forth in the Credit and Collection Policy, and (c) good and
marketable title to which is owned by CapitalSource Inc. or a Consolidated
Subsidiary.

34



--------------------------------------------------------------------------------



 



“Investment Loan Subsidiary”: Any Person that becomes a Subsidiary as a result
of the exercise of remedies by CapitalSource Inc. or any Consolidated Subsidiary
under any Investment Loan.
“Investment in Equity Instruments”: Each Investment, that is made in accordance
with the policies and procedures set forth in the Credit and Collection Policy,
owned by CapitalSource Inc. or its Consolidated Subsidiaries (excluding the Bank
Subsidiary and the Healthcare REIT Consolidated Subsidiaries) in (a) common
stock, partnership interests or membership interests of any Person and that is
classified as “Common Stock,” “Partnership Units” or “Membership Units” on the
consolidated schedule of investments of CapitalSource Inc. for the then most
recently ended fiscal quarter, (b) preferred stock (other than redeemable
preferred stock) of any Person and that is classified as “Preferred Stock” on
the consolidated schedule of investments of CapitalSource Inc. for the then most
recently ended fiscal quarter, (c) redeemable preferred stock of any Person and
that is classified as “Redeemable Preferred Stock” on the consolidated schedule
of investments of CapitalSource Inc. for the then most recently ended fiscal
quarter, and (d) warrants to purchase common stock, partnership interests or
membership interests of any Person and that is classified as “Common Stock
Warrants,” “Partnership Unit Warrants” or “Membership Unit Warrants” on the
consolidated schedule of investments of CapitalSource Inc. for the then most
recently ended fiscal quarter.
“JPMorgan”: JPMorgan Chase Bank, National Association.
“JP Morgan Agent”: Defined in the Recitals of this Agreement.
“JPMorgan Agent’s Account”: A special account (account number 645475302) in the
name of the JPMorgan Agent maintained at JPMorgan Chase Bank, National
Association.
“Land Development”: Financing to an entity engaged in the business of purchasing
land for the purposes of resale to a developer.
“LIBOR Market Index Rate”: For any day, with respect to any Advance (a) the rate
per annum appearing on Page 3750 of the Bridge Telerate Service (formerly Dow
Jones Market Service) (or on any successor or substitute page of such service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time for such day,
provided, if such day is not a Business Day, the immediately preceding Business
Day, as the rate for dollar deposits with a one-month maturity; (b) if for any
reason the rate specified in clause (a) of this definition does not so appear on
Page 3750 of the Bridge Telerate Service (or any successor or substitute page or
any such successor to or substitute for such service), the rate per annum
appearing on Reuters Screen LIBO page (or any successor or substitute page) as
the London interbank offered rate for deposits in dollars at approximately
11:00 a.m., London time, for such day, provided, if such day is not a Business
Day, the immediately preceding Business Day, for a one-month maturity; and
(c) if the rate specified in clause (a) of this definition does not so appear on
Page 3750 of the Bridge Telerate Service (or any successor or substitute page or
any such successor to or substitute for such service) and if no rate specified
in clause (b) of this definition so appears on Reuters Screen LIBO page (or any
successor or substitute page), the interest rate per annum at

35



--------------------------------------------------------------------------------



 



which dollar deposits of $5,000,000 and for a one-month maturity are offered by
the principal London office of WBNA in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, for such day.
“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).
“Liquid Real Estate Assets”: (a) Residential mortgage-backed securities that
(i) have a rating of not less than “AA” by S&P/Fitch and “Aa2” by Moody’s,
(ii) are purchased by CapitalSource Inc. or its Consolidated Subsidiaries solely
to meet REIT asset and income tests, and (iii) are leveraged through debt
facilities utilizing leverage greater than 12 times the amount of equity
investment in such Liquid Real Estate Assets and (b) residential mortgage whole
loan purchases made by CapitalSource Inc. or its Consolidated Subsidiaries
solely to meet REIT asset and income tests, all in accordance with the
Residential Mortgage Policies and Procedures.
“Liquidation Expenses”: With respect to (a) any Asset, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any subservicer) and any reasonably allocated costs of counsel
(if any), in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any related
assets securing such Asset upon or after the expiration or earlier termination
of such Asset and other out-of-pocket costs related to the liquidation of any
such assets, including the attempted collection of any amount owing pursuant to
such Asset if it is a Charged-Off Asset, and if requested by the Administrative
Agent, the Servicer and Originator must provide to the Administrative Agent a
breakdown of the Liquidation Expenses for any Asset along with any supporting
documentation therefor, and (b) any Portfolio Asset, the aggregate amount of all
out-of-pocket expenses reasonably incurred by the Servicer (including amounts
paid to any subservicer) and any reasonably allocated costs of counsel (if any),
in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any related
assets securing such Portfolio Asset upon or after the expiration or earlier
termination of such Portfolio Asset and other out-of-pocket costs related to the
liquidation of any such assets, including the attempted collection of any amount
owing pursuant to such Portfolio Asset if it is a Charged-Off Portfolio Asset,
and if requested by the Administrative Agent, the Servicer and Originator must
provide to the Administrative Agent a breakdown of the Liquidation Expenses for
any Portfolio Asset along with any supporting documentation therefor.
“Liquidity Agreement”: (a) with respect to each Conduit Purchaser, the Liquidity
Purchase Agreement or liquidity loan agreement by and among such Conduit
Purchaser, the Liquidity Banks named therein, and the related Purchaser Agent,
as such agreement may be amended, modified, waived, supplemented, restated or
replaced from time to time, and (b) with respect to each Additional Purchaser
that is also a Conduit Purchaser, the liquidity purchase agreement or liquidity
loan agreement by and among such Additional Purchaser, the Liquidity Banks named
therein and the related Additional Agent, as such agreement may be amended,
modified, waived, supplemented, restated or replaced from time to time.

36



--------------------------------------------------------------------------------



 



“Liquidity Bank”: The Person or Persons who provide liquidity support to any
Conduit Purchaser or Additional Purchaser that is also a Conduit Purchaser
pursuant to a Liquidity Agreement in connection with the issuance by such
Purchaser of Commercial Paper Notes.
“Liquidity Factor Reduction Event”: With respect to each Asset included as part
of the Collateral subject to the Retained Interest provisions of this Agreement,
a “Liquidity Factor Reduction Event” under and as defined in any Permitted
Securitization Transaction rated by the Rating Agencies.
“Loan”: Any loan originated by the Originator or, in the case of an Assigned
Loan or an Acquired Loan, otherwise acquired by the Originator, that is
identified on an Asset List and sold or contributed to the Seller hereunder and
included as part of the Collateral, which loan includes, without limitation,
(i) the Required Asset Documents and Asset File, and (ii) all right, title and
interest of the Originator in and to the loan and any Related Property.
“Loan Register”: Defined in Section 5.4(n).
“Loan-to-Liquidation Value” or “LLV”: With respect to any Loan, as of the date
of origination, the percentage equivalent of a fraction (i) the numerator of
which is equal to the maximum availability (as provided in the applicable
Underlying Instruments) of such Loan as of the date of its origination and
(ii) the denominator of which is equal to the liquidation value of the Related
Property securing such Loan that is subject to a first priority lien in favor of
the Originator (as determined by the Servicer in accordance with the Credit and
Collection Policy and in a commercially reasonable manner).
“Loan-to-Value Ratio” or “LTV”: With respect to any Loan, as of any date of
determination, the percentage equivalent of a fraction (a) the numerator of
which is equal to the total commitment amount of such Loan as of the date of its
origination (as provided in the related Underlying Instruments) (or the
Outstanding Asset Balance with respect to Delayed-Draw Term Loans as determined
on the last day of each calendar month) plus the total commitment amount or
principal amount, as the case may be, as of the applicable date of origination
or incurrence, of all loans and other indebtedness which is senior to or pari
passu with such Loan in the “capital structure” of the related Obligor (as
defined in, and as determined by the Servicer in accordance with, the Credit and
Collection Policy and in a commercially reasonable manner), and (b) the
denominator of which is equal to the lower of the Obligor’s cost to acquire the
Related Property or the current value (determined by means of an Appraisal) of
the Related Property, in either case, excluding the cost or value of any
Construction Properties.
“Lock-Box”: The post office box to which Collections are remitted for retrieval
by a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box Account,
the details of which are contained in Schedule II.
“Lock-Box Account”: The account maintained at the Lock-Box Bank for the purpose
of receiving Collections, the details of which are contained in Schedule II, as
such schedule may be amended from time to time.
“Lock-Box Agreement”: The Fifth Amended and Restated Three Party Agreement
Relating to Lockbox Services and Control (with Activation Upon Notice), dated as
of June 30, 2005, by and

37



--------------------------------------------------------------------------------



 



among certain financing agents party thereto, Bank of America, N.A., as the
lockbox bank, CapitalSource Finance LLC, as the originator, as the original
servicer and as the lockbox servicer, and CapitalSource Funding LLC, as the
owner of the account and as the owner of the lockbox, as amended, modified,
waived, supplemented, restated or replaced from time to time.
“Lock-Box Bank”: Bank of America, N.A., or any of the banks or other financial
institutions holding one or more Lock-Box Accounts.
“Mandatory Treasury Security Prepayment”: Defined in Section 2.4(d).
“Mandatory Treasury Security Prepayment Amount”: Defined in Section 2.4(d).
“Margin Stock”: Margin Stock as defined under Regulation U.
“Material Adverse Effect”: With respect to any event or circumstance, means a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Originator, the Servicer
or the Seller, (b) the validity, enforceability or collectibility of this
Agreement or any other Transaction Document or the validity, enforceability or
collectibility of the Assets generally or any material portion of the Assets,
(c) the rights and remedies of the Administrative Agent, the Purchasers, the
Purchaser Agents and the Secured Parties, (d) the ability of the Seller, the
Servicer, the Backup Servicer or the Collateral Custodian to perform its
obligations under this Agreement or any Transaction Document, or (e) the status,
existence, perfection, priority or enforceability of the Administrative Agent’s,
the Purchaser Agents’, or the Secured Parties’ interest in the Collateral.
“Material Modification”: (1) Any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing an Asset that (a) reduces the
principal amount of such Asset, (b) waives one or more interest payments, or
reduces the spread over the applicable reference rate comprising the interest
rate on such Asset if such Asset is a Floating Rate Asset or reduces the coupon
comprising the interest rate on such Asset if such Asset is a Fixed Rate Asset;
provided that the foregoing shall not apply to waivers or reductions related to
the operation of default or penalty interest clauses and, in addition, the
spread or coupon, as applicable, may be reduced by not more than 1.5% applicable
to the spread or coupon of such Asset, so long as the interest coverage ratio
(howsoever defined in the related Underlying Instruments) is greater than 2.0:1
at the time of such reduction, (c) contractually or structurally subordinates
such Asset by operation of a priority of payments, turnover provisions, the
transfer of assets in order to limit recourse to the related Obligor or the
granting of security (other than permitted security) on any of the Related
Property securing such Asset, (d) postpones the due date of any Scheduled
Payment in respect of such Asset, (e) terminates or releases any material lien
or security interest securing such Asset (other than the release of such lien or
security interest (i) as required by the Underlying Instruments so long as it
does not involve a material portion of the Collateral or (ii) in conjunction
with the sale or disposition of the assets subject to such lien or security
interest so long as 100% of the cash proceeds from such sale or disposition
(minus any taxes and expenses incurred in connection with such sale or
disposition) are applied to prepay the applicable Asset and the gross cash
proceeds from such sale or disposition are at least equal to 100% of the value
of the property being released from such lien or security interest) or
(f) alters the status of such Loan as a Delinquent Loan or Charged-Off Loan and
(2) any loan or extension of credit by the

38



--------------------------------------------------------------------------------



 



Originator (or any other lender) to the Obligor for the purpose of (a) making
any past due principal, interest or other payments due on such Asset,
(b) preventing such Asset or any other loan to the related Obligor from becoming
past due or (c) causing a Delinquent Loan or a Charged-Off Loan to cease to be
so classified; provided that a loan or extension of credit provided for
refinancing purposes at or around such Asset’s then schedule maturity date shall
not be deemed to be a Material Modification.
“Materially Modified Asset”: Any Asset subject to a Material Modification.
“Material Mortgage Loan”: Any Loan for which the underlying Related Property
consisting of real property owned by the Obligor (i) represents 25% or more
(measured by the book value of the three most valuable parcels of real property
as of the date of such Loan) of (a) the original commitment for such Loan and
(b) the fair value of the underlying Obligor and Related Property as a whole and
(ii) is material to the operations of the related business; provided that a
Material Mortgage Loan shall not include certain parcels of real property which
the Obligor is in the process of disposing.
“Materials of Environmental Concern”: Any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Maximum Availability”: An amount equal to the lesser of:
     (a) the Facility Amount minus the lesser of (i) $50,000,000 or (ii) the
aggregate unfunded commitments with respect to all Revolving Loans plus the
aggregate undrawn amounts with respect to all Delayed-Draw Term Loans;
     (b) the sum of (i) the product of the Borrowing Base and the Weighted
Average Advance Rate plus (ii) the amount on deposit in the Principal
Collections Account received in reduction of the Outstanding Asset Balance of
any Asset that is an Eligible Asset plus (iii) the Available Treasuries Amount;
or
     (c) an amount equal to (i) the Borrowing Base minus (ii) the Minimum
Overcollateralization Amount plus (iii) the amount on deposit in the Principal
Collections Account received in reduction of the Outstanding Asset Balance of
any Asset that is an Eligible Asset plus (iv) the Available Treasuries Amount.
“Minimum Overcollateralization Amount”: As of any date of determination, an
amount equal to the sum of the Outstanding Asset Balances of all Eligible Assets
attributable to the three Obligors having the largest aggregate Outstanding
Asset Balance of Eligible Assets included as part of the Collateral (excluding
the amount, calculated without duplication, by which such Eligible Assets exceed
any applicable Pool Concentration Criteria), calculated for the Borrowing Base
on such date.
“Minimum Pool Yield”: A Pool Yield equal to 1.00%.

39



--------------------------------------------------------------------------------



 



“Mixed Use Properties”: Includes any property in which not more than 50% of the
rentable area of such property can be classified into a single classification of
Mortgaged Property.
“Monthly Report”: Defined in Section 6.10(b).
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
“Mortgage”: The mortgage, deed of trust or other instrument creating a first or
second Lien on an Interest in Real Property securing a Loan subject to this
Agreement, including the Assignment of Leases and Rents related thereto.
“Mortgaged Property”: The underlying Interests in Real Property which are
subject to the Lien of a Mortgage that secures a Loan, consisting of Interests
in Real Property in a parcel or parcels of land, at least one of which parcels
is improved by a commercial building or facility, together with Interests in
Real Property in such commercial building or facility and any personal property,
fixtures, leases and other property or rights pertaining to such land,
commercial building or facility which are subject to the related Mortgage. For
the avoidance of doubt, the applicable classification of Mortgaged Property
includes Healthcare Properties, Hospitality Properties, Industrial Properties,
Multifamily Properties, Office Properties, Retail Properties, Resort Finance
Properties, Other Property and Land Development. Each Eligible Asset shall be
classified into one of the applicable classifications of Mortgaged Property
identified herein or as a Mixed Use Property, including Eligible Assets that are
also classified as Development Properties.
“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Seller or any ERISA Affiliate on
behalf of its employees.
“Multifamily Properties”: Includes multifamily dwellings such as apartment
blocks, condominiums and cooperative owned buildings.
“Net Proceeds of Capital Stock/Conversion of Debt”: Any and all proceeds
(whether cash or non-cash) or other consideration received by CapitalSource
Inc., its Consolidated Subsidiaries (excluding the Healthcare REIT Consolidated
Subsidiaries), on a consolidated basis, in respect of the issuance of Capital
Stock to a Person other than CapitalSource Inc. or its Consolidated Subsidiaries
(including, without limitation, the aggregate amount of any and all Indebtedness
converted into Capital Stock), after deducting therefrom all reasonable and
customary costs and expenses incurred by CapitalSource Inc. and such
Consolidated Subsidiary in connection with the issuance of such Capital Stock in
each case to the extent classified as equity on the consolidated balance sheet
of CapitalSource Inc. and its Consolidated Subsidiaries; provided, however, that
such proceeds shall exclude any consideration received in connection with an
initial public offering of the Healthcare REIT.
“NOI”: With respect to any Mortgaged Property, as of the last day of any fiscal
quarter, the amount determined for the period consisting of such fiscal quarter
and each of the three immediately preceding fiscal quarters of the sum of all
rents and other revenues received in the ordinary course from such Mortgaged
Property minus all expenses paid related to the ownership, operation and
maintenance of such Mortgaged Property.

40



--------------------------------------------------------------------------------



 



“Noteless Loan”: A Loan with respect to which the Underlying Instruments do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Loan.
“Obligor”: With respect to any Asset, any Person or Persons obligated to make
payments pursuant to or with respect to such Asset, including any guarantor
thereof. For purposes of calculating any of the Pool Concentration Criteria
only, all Assets included as part of the Collateral or to be transferred to the
Collateral the Obligor of which is an Affiliate of another Obligor (excluding
any Financial Sponsor or Obligors that are Affiliates solely because of common
ownership or control by a Financial Sponsor) shall be aggregated with all Assets
of such other Obligor; for example, if Corporation A is an Affiliate (other than
because of a common Financial Sponsor) of Corporation B, and the sum of the
Outstanding Asset Balances of all of Corporation A’s Loans included as part of
the Collateral constitutes 10% of the Aggregate Outstanding Asset Balance and
the sum of the Outstanding Asset Balances all of Corporation B’s Loans included
as part of the Collateral constitutes 10% of the Aggregate Outstanding Asset
Balance, the combined Obligor concentration for Corporation A and Corporation B
would be 20%.
“Office Properties”: Includes office buildings (including medical offices),
conference facilities and other similar Interests in Real Property used in the
commercial real estate business.
“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Seller or the Servicer, as the case may be, and delivered to the Collateral
Custodian.
“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Administrative Agent in its sole discretion.
“Optional Sale”: Defined in Section 2.19(a).
“Optional Sale Date”: Any Business Day, provided ten (10) Business Days’ prior
written notice is given in accordance with Section 2.19(a).
“Original Sale and Servicing Agreement”: Defined in the Recitals of this
Agreement.
“Originator”: CSE Mortgage, together with its successors and assigns in such
capacity; all Assets originated by Affiliates of CapitalSource Inc. (other than
CSE Mortgage) and acquired by CSE Mortgage or its successors and assigns from
such Affiliates in compliance with Section 2.21 shall be deemed to have been
originated by CSE Mortgage or its successors and assigns; provided that such
acquisition shall be reflected on the Borrowing Base Certificate.
“Other Costs”: Defined in Section 13.9(c).
“Other Property”: Includes any property that is not Healthcare Property,
Hospitality Property, Industrial Property, Multifamily Property, Office
Property, Retail Property, Mixed Use Property or Land Development.
“Outstanding Asset Balance”: With respect to any Asset at any time, the sum of
(a) the portion of all future Scheduled Payments becoming due under or with
respect to such Asset plus (b) any

41



--------------------------------------------------------------------------------



 



past due Scheduled Payments with respect to such Asset (other than with respect
to those payments to the extent a Servicer Advance is outstanding with respect
thereto); provided that notwithstanding anything to the contrary contained
herein, for purposes of determining the Aggregate Outstanding Asset Balance, if
any portion of an Asset is deemed to be “charged-off” in accordance with the
provisions of the definition of Charged-Off Asset, then the entire Asset shall
be deemed to have an Outstanding Asset Balance of zero, except for purposes of
(i) calculating the Average Pool Charged-Off Ratio and (ii) Section 2.20(g).
“Overcollateralization Percentage”: As of any date of determination, the
percentage equivalent of (a) one minus (b) a fraction (i) the numerator of which
is equal to the Advances Outstanding on such date and (ii) the denominator of
which is equal to the Aggregate Outstanding Asset Balance as of such date.
“Park Avenue”: Defined in the Recitals of this Agreement.
“Park Avenue Agent”: Defined in the Recitals of this Agreement.
“Participation Loan”: A Loan to an Obligor, originated by the Originator and
serviced by the Servicer in the ordinary course of its business, in which a
participation interest has been granted to another Person in accordance with the
Credit and Collection Policy and (i) such transaction has been fully
consummated, pursuant to a participation agreement, (ii) such Loan (other than
in the case of a Noteless Loan) is represented by a separate promissory note,
and (iii) the Originator has the right to receive and collect payments directly
in its own name, and to enforce its rights directly against the Obligor thereof
including the right to proceed against collateral; provided that any such Loan
shall exclude any Retained Interest.
“Payment Date”: The fifteenth (15th) day of each calendar month or, if such day
is not a Business Day, the next succeeding Business Day.
“Payment Duties”: Defined in Section 8.2(b).
“Permitted Investments”: With respect to any Payment Date means negotiable
instruments or securities or other investments maturing on or before such
Payment Date (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a Clearing Agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (b) that,
as of any date of determination, mature by their terms on or prior to the
Business Day immediately preceding the next Payment Date immediately following
such date of determination, and (c) that evidence:
     (1) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);
     (2) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or

42



--------------------------------------------------------------------------------



 



depository institution authorities; provided that at the time of the Seller’s
investment or contractual commitment to invest therein, the commercial paper, if
any, and short-term unsecured debt obligations (other than such obligation whose
rating is based on the credit of a Person other than such institution or trust
company) of such depository institution or trust company shall have a credit
rating from Fitch and each Rating Agency in the Highest Required Investment
Category granted by Fitch and such Rating Agency, which in the case of Fitch,
shall be “F-1+”;
     (3) commercial paper, or other short term obligations, having, at the time
of the Seller’s investment or contractual commitment to invest therein, a rating
in the Highest Required Investment Category granted by each Rating Agency, which
in the case of Fitch, shall be “F-1+”;
     (4) demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short-term deposits from Moody’s and S&P of “P-1” and “A-1”,
respectively, and if rated by Fitch, from Fitch of “F-1+”;
     (5) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (2) above;
     (6) investments in taxable money market funds or other regulated investment
companies having, at the time of the Seller’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from Moody’s, S&P and Fitch (if rated by Fitch);
     (7) time deposits (having maturities of not more than ninety (90) days) by
an entity the commercial paper of which has, at the time of the Seller’s
investment or contractual commitment to invest therein, a rating of the Highest
Required Investment Category granted by Fitch and each Rating Agency; or
     (8) Eligible Repurchase Obligations with a rating acceptable to the Rating
Agencies, which in the case of Fitch, shall be “F-1+” and in the case of S&P
shall be “A-1”.
The Collateral Custodian may pursuant to the direction of the Servicer or
Administrative Agent, as applicable, purchase or sell to itself or an Affiliate,
as principal or agent, the Permitted Investments described above.
“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced (a) Liens
for state, municipal or other local taxes if such taxes shall not at the time be
due and payable, (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens, arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than thirty (30) days, and (c) Liens granted pursuant to or by
the Transaction Documents.

43



--------------------------------------------------------------------------------



 



“Permitted Securitization Transaction”: Any financing transaction undertaken by
the Seller or an Affiliate of the Seller that is secured, directly or
indirectly, by the Collateral or any portion thereof or any interest therein,
including any sale, lease, whole loan sale, asset securitization, secured loan
or other transfer.
“Permitted Transfer”: (a) Any Permitted Securitization Transaction or (b) any
transfer of Assets by the Seller to the Originator (other than in connection
with a Permitted Securitization Transaction).
“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.
“Pool Charged-Off Ratio”: As of any Determination Date, the product of
(i) twelve (12) and (ii) the percentage equivalent of a fraction, (a) the
numerator of which is equal to the sum of the Outstanding Asset Balances of all
Eligible Assets that became Charged-Off Assets (net of Recoveries during such
Collection Period) during the Collection Period related to such Determination
Date, and (b) the denominator of which is equal to the Aggregate Outstanding
Asset Balance as of the first (1st) day of the Collection Period related to such
Determination Date.
“Pool Concentration Criteria”: With respect to item (6), (7) and (10) below, on
any day, and with respect to all other items below, on any day on and after the
Concentrations Effective Date, each of the concentration limitations as set
forth below, which concentration limitations (unless otherwise indicated) shall
be measured on the basis of a percentage of the Aggregate Outstanding Asset
Balance:
     (1) the sum of the Outstanding Asset Balance of all Eligible Assets the
Obligors of which are resident of the same state shall not exceed 20%, with the
exception of Florida, California and New York, each of which shall not exceed
30%;
     (2) the sum of the Outstanding Asset Balances of all Eligible Assets that
are B-Note Loans shall not exceed 5%;
     (3) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Loans secured by the same classification of Mortgaged Property shall not
exceed the amounts set forth in the following table:

          Property Classification   Concentration Limit
Office Properties
    30 %
Healthcare Properties
    30 %
Industrial Properties
    30 %
Retail Properties
    30 %
Multifamily Properties
    30 %
Hospitality Properties
    30 %
Mixed-Use Properties
    25 %
Resort Finance Properties
    15 %

44



--------------------------------------------------------------------------------



 



          Property Classification   Concentration Limit
Other Property
    10 %

     (4) the sum of the Outstanding Asset Balances of all Eligible Assets that
have a remaining term to maturity of more than 5 years shall not exceed 10%;
     (5) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Senior Secured ABL Loans or Assets secured by Land Development, Development
Properties or Condominium Conversions shall not exceed the amounts set forth in
the following table. If at any time prior to February 1, 2009, the actual
concentrations (as determined by a percentage of Aggregate Outstanding Asset
Balance) for Senior Secured ABL Loans or Assets secured by Land Development and
Development Properties are less than or equal to the corresponding percentages
shown in the “2/1/2009 and After” column below, the concentration limit for that
loan type or property type shall thereafter be equal to the corresponding
percentage shown in the “2/1/2009 and After” column. If at any time prior to
February 1, 2009, the actual concentration (as determined by a percentage of
Aggregate Outstanding Asset Balance) for Assets secured by Condominium
Conversions is (i) less than or equal to five percent, the concentration limit
for that property type shall be five percent and (ii) zero, the concentration
limit for that loan type or property type shall be equal to zero, in each case
for the period from such date until January 31, 2009. In addition, no Senior
Secured ABL Loans or Assets secured by Land Development, Development Properties
or Condominium Conversions shall be added to the Collateral until the
concentration limit for such loan type or property type is less than or equal to
the corresponding percentage shown in the “2/1/2009 and After” column.

                                      Concentration Limit     Fourth            
    Amendment             Loan Type or Property   Effective Date   8/1/2008 to  
11/1/2008 to   2/1/2009 Type   to 7/31/2008   10/31/2008   1/31/2009   and After
Senior Secured ABL Loans     25 %     20 %     15 %     5 % Land Development    
20 %     15 %     10 %     5 % Development Properties     15 %     10 %     10 %
    10 % Condominium Conversions     10 %     7.5 %     5 %     0 %

     (6) the sum of the Outstanding Asset Balances of all Eligible Assets with a
“Risk Rating 4”, a “Risk Rating 5” and a “Risk Rating 6” shall not exceed 20%,
0% and 0%, respectively;
     (7) the sum of the Outstanding Asset Balances of all Eligible Assets to a
single Obligor shall not exceed $50,000,000;

45



--------------------------------------------------------------------------------



 



     (8) the Aggregate Outstanding Asset Balances of all Eligible Assets divided
by the number of Obligors (including Affiliates thereof) shall not exceed the
greater of (a) 1.75% or (b) $15 million;
     (9) the sum of the Outstanding Asset Balances of all Eligible Assets that
are Acquired Loans shall not exceed 25%;
     (10) (a) up to and including April 23, 2009, the sum of the Outstanding
Asset Balances of all Eligible Assets which have ever been included as part of
the Collateral for eighteen (18) months or more shall not exceed 50%; and
(b) from and after April 24, 2009, the sum of the Outstanding Asset Balances of
all Eligible Assets which have ever been included as part of the Collateral for
eighteen (18) months or more shall not exceed 20%;
     (11) the sum of the Outstanding Asset Balances of all Loans which provide
for payments of interest on a semi-annual basis shall not exceed the lesser of
(a) 5% and (b) $20,000,000; and
     (12) the sum of the Outstanding Asset Balances of all Eligible Assets
secured by Resort Finance Properties with respect to which a portion of the
Related Property is located outside the United States shall not exceed 10%.
“Pool Rate”: As of any Determination Date, the annualized percentage equivalent
of a fraction, (a) the numerator of which is equal to all Interest Collections
on Assets included in the Aggregate Outstanding Asset Balance as of the first
(1st) day of the Collection Period related to such Determination Date that are
deposited into the Collection Account during such Collection Period, and (b) the
denominator of which is equal to the Aggregate Outstanding Asset Balance as of
the first (1st) day of such Collection Period.
“Pool Weighted Average Life”: At any point in time, the number obtained by
(i) for each Asset included in the Borrowing Base as of such point in time,
multiplying each Scheduled Payment by the number of months from such point in
time until such Scheduled Payment is due; (ii) summing all of the products
calculated pursuant to clause (i); (iii) dividing the sum calculated pursuant to
clause (ii) by the sum of all successive Scheduled Payments due on all Assets
included in the Borrowing Base as of such point in time; and (iv) dividing the
amount calculated pursuant to clause (iii) by 12.
“Pool Yield”: On any day, the excess, if any, of (a) the Pool Rate on such day
minus (b) the sum of (i) the Interest Rate multiplied by the Weighted Average
Advance Rate, (ii) the Program Fee Rate multiplied by the Weighted Average
Advance Rate and (iii) the Servicing Fee Rate, in each case as of such day.
“Portfolio Aggregate Outstanding Asset Balance”: With respect to all Portfolio
Assets, on any day, the sum of the Portfolio Outstanding Asset Balances of such
Portfolio Assets on such date. Notwithstanding anything to the contrary
contained herein, for purposes of determining the Portfolio Aggregate
Outstanding Asset Balance, if any portion of a Portfolio Asset is deemed to be
“charged-off” in accordance with the provisions of the definition of Charged-Off
Portfolio

46



--------------------------------------------------------------------------------



 



Asset, then the entire Portfolio Asset shall have a zero (0) Outstanding Asset
Balance, except for purposes of calculating the Average Portfolio Charged-Off
Ratio.
“Portfolio Asset”: Any asset owned or serviced by the Originator (including each
Asset). For the avoidance of doubt, the term Portfolio Asset shall not include
any asset owned and/or serviced solely by one or more Affiliates of the
Originator (but not by the Originator); provided that (i) such asset shall not
have been originated or acquired by the Originator and (ii) such asset shall not
be included in the consolidated financial statements of the Originator.
“Portfolio Charged-Off Ratio”: As of any Determination Date, the product of
(i) twelve (12) and (ii) the percentage equivalent of a fraction, (a) the
numerator of which is equal to the sum of the Portfolio Outstanding Asset
Balances of all Portfolio Assets (excluding equity and preferred stock
investments) that became Charged-Off Portfolio Asset (net of Recoveries during
such Collection Period) during the Collection Period related to such
Determination Date and (b) the denominator of which is equal to the Portfolio
Aggregate Outstanding Asset Balance (excluding equity and preferred stock
investments) as of the first (1st) day of the Collection Period related to such
Determination Date; provided that, such calculation shall exclude the effects of
any Liquid Real Estate Assets that are acquired and levered by the Originator
solely to satisfy REIT asset and income tests.
“Portfolio Delinquency Ratio”: As of any Determination Date, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the sum of the
Portfolio Outstanding Asset Balances of all Delinquent Portfolio Assets on such
date and (ii) the denominator of which is equal to the Portfolio Aggregate
Outstanding Asset Balance on such date; provided that, such calculation shall
exclude the effects of any Liquid Real Estate Assets that are acquired and
levered by the Originator solely to satisfy REIT asset and income tests.
“Portfolio Outstanding Asset Balance”: With respect to any Portfolio Asset, the
sum of (i) the portion of all future Scheduled Payments becoming due under or
with respect to such Portfolio Asset plus (ii) any past due Scheduled Payments
with respect to such Portfolio Asset.
“Prepaid Asset”: Any Asset (other than a Charged-Off Asset) that was terminated
or has been prepaid in full or in part prior to its scheduled expiration date.
“Prepayment Amount”: Defined in Section 6.4(b).
“Prepayments”: Any and all (i) partial or full prepayments on or with respect to
an Asset (including, with respect to any Asset and any Collection Period, any
Scheduled Payment, Finance Charge or portion thereof that is due in a subsequent
Collection Period that the Servicer has received, and pursuant to the terms of
Section 6.4(b) expressly permitted the related Obligor to make, in advance of
its scheduled due date, and that will be applied to such Scheduled Payment on
such due date), (ii) Recoveries, and (iii) Insurance Proceeds.
“Prime Rate”: (a) The rate announced by Wachovia from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes, or (b) with respect to any Additional Purchaser, as otherwise specified
by or on behalf of such Additional Purchaser in the applicable Additional
Purchaser Agreement. The Prime Rate is not intended to be the

47



--------------------------------------------------------------------------------



 



lowest rate of interest charged by Wachovia or any other specified financial
institution in connection with extensions of credit to debtors.
“Principal Collections”: Any and all amounts, in the form of cash, checks, wire
transfers, electronic transfers or any other form of cash payment, received in
respect of any principal due and payable (i) in respect of Assets, from or on
behalf of Obligors that are deposited into the Principal Collections Account, or
received by or on behalf of the Seller by the Servicer or Originator and (ii) in
respect of Eligible Treasury Securities, that are deposited into the Treasury
Securities Account and applied in accordance with Section 2.11(g) hereof.
“Principal Collections Account”: Defined in Section 6.4(f).
“Proceeds”: With respect to any Collateral, whatever is receivable or received
when such Collateral is sold, liquidated, foreclosed, exchanged, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
all rights to payment with respect to any insurance relating to such Collateral.
“Program Fee”: (a) With respect to any Purchaser, as defined in the applicable
Purchaser Fee Letter and (b) with respect to any Additional Purchaser, as
defined in the applicable Additional Purchaser Fee Letter.
“Program Fee Rate”: (a) With respect to any Purchaser, the rate set forth in
such Purchaser’s Purchaser Fee Letter and (b) with respect to any Additional
Purchaser, the rate set forth in the applicable Additional Agent Fee Letter as
the “Program Fee Rate.”
“Pro Rata Share”: (i) the percentage obtained by dividing each Purchaser’s, as
applicable, Commitment (as determined under subsection (i)(a) of the definition
of Commitment) by the aggregate Commitments of all the Purchasers (as determined
under subsection (i)(a) of the definition of Commitment).
“Purchaser”: (i) WBNA, JPMorgan, Fairway, Three Pillars and Scaldis and (ii) any
Additional Purchaser, as the context requires; and “Purchasers” means
collectively (a) WBNA, JPMorgan, Fairway, Three Pillars and Scaldis and (b) the
Additional Purchasers.
“Purchaser Affiliate”: With respect to a Purchaser or Purchaser Agent, means any
other Person that, directly or indirectly, controls, is controlled by or under
common control with such Person. For purposes of this definition, “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) when used with respect to any specified Person means the possession,
direct or indirect, of the power to vote 50% or more of the voting securities of
such Person or to direct or cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
“Purchaser Agent”: With respect to (i) WBNA, the WBNA Agent, (ii) JPMorgan, the
JPMorgan Agent, (iii) Fairway, the Fairway Agent, (iv) Three Pillars, the Three
Pillars Agent, (v) Scaldis, the Scaldis Agent, (vi) any Additional Purchasers,
the related Additional Agent and (vii) each other Institutional Purchaser which
may from time to time become a party hereto, each shall be deemed to be its own
Purchaser Agent.

48



--------------------------------------------------------------------------------



 



“Purchaser Fee Letter”: Each Fee Letter Agreement, dated as of the date hereof,
by and among the Seller, the Servicer, and the applicable Purchaser Agent, as
amended, modified, waived, supplemented, restated or replaced from time to time.
“Qualified Institution”: Defined in Section 6.4(f).
“Qualified Transferee”:
     (a) The Seller, each Purchaser Agent and any Affiliate thereof, or the
Administrative Agent or any Affiliate of the Administrative Agent; or
     (b) any other Person which:
     (i) has at least $50,000,000 in capital/statutory surplus or shareholders’
equity (except with respect to a pension advisory firm or similar fiduciary);
and
     (ii) is regularly engaged in the business of making or owning commercial
real estate loans or operating commercial real estate properties; and
     (iii) is one of the following: (I) an insurance company, bank, savings and
loan association, investment bank, trust company, commercial credit corporation,
pension plan, pension fund, pension fund advisory firm, mutual fund, real estate
investment trust, governmental entity or plan; (II) an investment company, money
management firm or a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act of 1933, as amended, or an “institutional
accredited investor” within the meaning of Regulation D under the Securities Act
of 1933, as amended; or (III) the trustee, collateral agent or administrative
agent in connection with (x) a securitization of the subject Asset through the
creation of collateralized debt or loan obligations or (y) an asset-backed
commercial paper transaction funded by a commercial paper conduit whose
commercial paper notes are rated at least “A-1” by S&P or at least “P-1” by
Moody’s, or (z) a repurchase transaction funded by an entity which would
otherwise be a Qualified Transferee so long as the “equity interest” (other than
any nominal or de minimis equity interest) in the special purpose entity that
issues notes or certificates in connection with any such collateralized debt or
loan obligation, asset-backed commercial paper funded transaction or repurchase
transaction is owned by one or more entities that are Qualified Transferees
under subclauses (I) or (II) above; or (IV) any entity Controlled (as defined
below) by any of the entities described in subclauses (i), (ii) or (iii) above.
For purposes of this definition only, “Control” means the ownership, directly or
indirectly, in the aggregate of more than fifty percent (50%) of the beneficial
ownership interests of an entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of an
entity, whether through the ability to exercise voting power, by contract or
otherwise, and “Controlled” has the meaning correlative thereto.
“Quarterly Determination Date”: March 31, June 30, September 30 and December 31
of each calendar year.

49



--------------------------------------------------------------------------------



 



“Rating Agency”: Each of S&P, Moody’s and any other rating agency that has been
requested to issue a rating with respect to a Permitted Securitization
Transaction.
“Records”: All documents relating to the Assets, including books, records and
other information (including without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
executed in connection with the origination or acquisition of the Collateral or
maintained with respect to the Collateral and the related Obligors that the
Seller, the Originator or the Servicer have generated, in which the Seller, the
Originator or the Servicer have acquired an interest pursuant to the Sale
Agreement or in which the Seller, the Originator or the Servicer have otherwise
obtained an interest.
“Recoveries”: As of the time any Related Property or any other related property
is sold, discarded (after a determination by the Servicer that such Related
Property or any other related property has little or no remaining value) or
otherwise determined to be fully liquidated by the Servicer in accordance with
the Credit and Collection Policy (or such similar policies and procedures
utilized by the Servicer in servicing the Portfolio Assets) with respect to any
Charged-Off Asset or Charged-Off Portfolio Asset, the proceeds from the sale of
the Related Property or any other related property, the proceeds of any related
Insurance Policy, any other recoveries with respect to such Charged-Off Asset or
Charged-Off Portfolio Asset, the Related Property, any other related property,
and amounts representing late fees and penalties, net of Liquidation Expenses
and amounts, if any, received that are required under such Asset or Portfolio
Asset, as applicable, to be refunded to the related Obligor.
“Register”: Defined in Section 13.16(d).
“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.
“REIT”: A “real estate investment trust” as defined in Section 856(c)(5)(B) of
the Code.
“Related Property”: With respect to an Asset, any property or other assets
pledged as collateral to the Originator to secure repayment of such Asset,
including all Proceeds from any sale or other disposition of such property or
other assets; provided that Related Property may not include residential
mortgage receivables or one or more residential mortgages but may include
timeshare receivables.
“Related Security”: All of the Seller’s right, title and interest in and to:
     (a) any Related Property securing an Asset and all Recoveries related
thereto;
     (b) all Required Asset Documents, Asset Files related to any Asset,
Records, and the documents, agreements, and instruments included in the Asset
File or Records, including without limitation, rights of recovery of the Seller
against the Originator;
     (c) all Insurance Policies with respect to any Asset;
     (d) all security interests, liens, guaranties, warranties, letters of
credit, accounts, bank accounts, mortgages or other encumbrances and property
subject thereto from time to time

50



--------------------------------------------------------------------------------



 



purporting to secure or support payment of any Asset, together with all UCC
financing statements or similar filings signed by an Obligor relating thereto;
     (e) the Collection Account, the Treasury Securities Account, each Lock Box
and all Lock Box Accounts, together with all cash and investments in each of the
foregoing other than amounts earned on investments therein;
     (f) any Hedging Agreement and any payment from time to time due thereunder;
     (g) the Sale Agreement and the assignment to the Administrative Agent of
all UCC financing statements filed by the Seller against the Originator under or
in connection with the Sale Agreement;
     (h) the “Assets” under and as defined in the Original Sale and Servicing
Agreement; and
     (i) the proceeds of each of the foregoing.
“Replaced Asset”: Defined in Section 2.18(a).
“Replacement Notice”: Defined in Section 13.1(c).
“Replacement Purchaser”: Defined in Section 13.1(c).
“Reporting Date”: The date that is two Business Days prior to each Payment Date.
“Required Advance Reduction Amount”: On any day, an amount equal to the positive
difference, if any, of (a) Advances Outstanding on such day minus (b) the
Maximum Availability on such day.
“Required Asset Documents”: With respect to (i) any Noteless Loan identified as
a Noteless Loan on the Asset Checklist, a copy of the related Loan Register
(together with a certificate of a Responsible Officer of the Servicer certifying
to the accuracy of such Loan Register as of the date such Loan is included as a
part of the Collateral), (ii) all Loans other than Noteless Loans, the duly
executed original of the promissory note and an assignment (which may be by
endorsement or allonge) of each such promissory note to the Seller and then the
Administrative Agent, signed by an officer of the Originator and the Seller,
respectively, (iii) any Loan, any related loan agreement and the Asset Checklist
together with, to the extent set forth on the Asset Checklist, duly executed (if
applicable) originals or copies of each of any related participation agreement,
acquisition agreement, subordination agreement, intercreditor agreement,
security agreements or similar instruments, UCC financing statements, guarantee,
or Insurance Policy (iv) each Loan secured by real property, an Assignment of
Mortgage and (v) any Loan identified as an Assigned Loan on the Asset Checklist,
the duly executed original assignment agreement; provided that with respect to
any Assigned Loan, any of the foregoing documents, other than any related
promissory notes in the case of Assigned Loans only, may be copies.
“Required Reports”: Collectively, the Monthly Report, the Servicer’s Certificate
required pursuant to Section 6.10(c), the financial statements of the Servicer
required pursuant to Section

51



--------------------------------------------------------------------------------



 



6.10(d), the annual statements as to compliance required pursuant to
Section 6.11, and the annual independent public accountant’s report required
pursuant to Section 6.12.
“Residential Mortgage Policies and Procedures”: The written residential mortgage
policies and procedures manual of CapitalSource Inc. attached hereto as
Schedule V as it may be amended or supplemented from time to time.
“Resort Finance Properties”: Includes resorts, timeshare estates, vacation clubs
and other similar Interests in Real Property used in one or more similar
businesses.
“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.
“Restricted Junior Payment”: (i) any dividend or other distribution, direct or
indirect, on account of any class of membership interests of the Seller now or
hereafter outstanding, except a dividend payment solely in interests of that
class of membership interests or in any junior class of membership interests of
the Seller; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interest of the Seller now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of Seller now or hereafter outstanding, and (iv) any
payment of management fees by the Seller (except for reasonable management fees
to the Originator or its Affiliates in reimbursement of actual management
services performed).
“Retail Properties”: Includes retail stores, restaurants, bookstores, clothing
stores and other similar Interests in Real Property used in one or more similar
businesses.
“Retained Interest”: (A) With respect to any Revolving Loan or any Loan with an
unfunded commitment on the part of the Originator that does not provide by its
terms that funding thereunder is in Originator’s sole and absolute discretion
and that is transferred by the Originator to the Seller, all of the obligations,
if any, to provide additional funding with respect to such Revolving Loan, and
(B) with respect to any Assigned Loan, any Participation Loan or any Agented
Loan that is transferred by the Originator to the Seller, (i) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Assigned Loan, Participation Loan, or Agented Loan and (ii) the applicable
portion of the interests, rights and obligations under the documentation
evidencing such Assigned Loan, Participation Loan, or Agented Loan that relate
to such portion(s) of the indebtedness that is owned by another lender or is
being retained by the Originator pursuant to clause (A) of this definition.
“Retransfer Date”: Defined in Section 4.6.
“Revolving Loan”: A Loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit by the Originator to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed; provided that any such Loan shall exclude any Retained Interest.

52



--------------------------------------------------------------------------------



 



“Revolving Period”: The period commencing on the Closing Date and ending on the
day immediately preceding the Termination Date.
“S&P”: Standard & Poor’s, a division of The McGraw Hill Companies, Inc., and any
successor thereto.
“Sale Agreement”: The Amended and Restated Sale and Contribution Agreement,
dated as of the date hereof, between the Originator and the Seller, as amended,
modified, waived, supplemented, restated or replaced from time to time.
“Scaldis”: Scaldis Capital Limited, a Jersey corporation, and its successors and
assigns.
“Scaldis Agent”: Fortis Bank S.A./N.V., and its successors and assigns, or any
other entity that has been appointed as the administrator of Scaldis.
“Scaldis’ Agent Account”: A special account (ABA number 021001033; account
number 4016093) in the name of the Scaldis Agent maintained at Deutsche Bank
Securities Trust New York.
“Scheduled Payments”: With respect to any Loan, each monthly, quarterly, or
annual payment of principal required to be made by the Obligor thereof under the
terms of such Loan; in all cases, excluding any payment in the nature of, or
constituting, interest.
“Second Available Treasuries Period”: With respect to any Eligible Treasury
Security added to the Collateral after the expiration of the First Available
Treasuries Period, the period beginning on the day the first such Eligible
Treasury Security becomes part of the Collateral and ending on the day that is
forty-five (45) days thereafter; provided, however, that in no event shall the
Second Available Treasuries Period commence until at least thirty (30) days
after the expiration of the First Available Treasuries Period; provided,
further, that if the Second Available Treasuries Period commences hereunder
fewer than forty-five (45) days prior to March 31, 2009, such Second Available
Treasuries Period shall automatically end on March 31, 2009.
“Secured Party”: (i) each Purchaser, (ii) the Administrative Agent and each
Purchaser Agent, and (iii) each Hedge Counterparty that is either a Purchaser or
an Affiliate of the WBNA Agent if that Affiliate is a Hedge Counterparty that
executes a counterpart of this Agreement agreeing to be bound by the terms of
this Agreement applicable to a Secured Party.
“Securities Account Control Agreement”: The Securities Account Control
Agreement, dated as of August 26, 2008, by and among the Seller, the Servicer,
the Administrative Agent as agent on behalf of the Secured Parties and Wells
Fargo, as amended, modified, waived, supplemented, restated or replaced from
time to time.
“Seller”: Defined in the Preamble of this Agreement.
“Senior Secured ABL Loan”: Any Revolving Loan that (i) is secured by a first
priority Lien on all of the Obligor’s assets constituting Related Property for
the Loan, (ii) provides the related Obligor with the option to receive
additional borrowings thereunder based on the value of its eligible accounts
receivable, commercial mortgage receivables, inventory (other than real estate

53



--------------------------------------------------------------------------------



 



property or land) or equipment, (iii) has a Loan-to-Liquidation Value of less
than or equal to (a) 85% with respect to the Related Property which constitutes
accounts receivable, (b) 90% with respect to the Related Property which
constitutes commercial mortgage receivables, (c) 50% with respect to the Related
Property which constitutes inventory (other than real estate property or land),
and (d) 80% with respect to the Related Property which constitutes equipment,
provided that the average and largest balances of eligible accounts receivable,
commercial mortgage receivables, inventory or equipment shall not exceed 10% and
30%, respectively, of such Loan’s Loan-to-Liquidation Value, and (iv) provides
that the payment obligation of the Obligor on such Loan is either senior to, or
pari passu with, all other loans or financings to such Obligor. Notwithstanding
the foregoing sentence, any Senior Secured ABL Loan that was included in the
Collateral prior to the Fourth Amendment Effective Date and satisfies the
requirements specified in the definition of “Senior Secured ABL Loan” as in
effect immediately prior to the Fourth Amendment Effective Date, but that does
not satisfy the requirements specified in the definition of “Senior Secured ABL
Loan” as in effect from and after the Fourth Amendment Effective Date shall be
deemed to be an Eligible Asset until January 31, 2009 provided that such Asset
is otherwise an Eligible Asset. All Senior Secured ABL Loans to be added to the
Collateral from and after the Fourth Amendment Effective Date must satisfy the
requirements of the first sentence of this definition. For the avoidance of
doubt, any rediscount loan that satisfies the requirements specified in the
definition of “Senior Secured ABL Loan” as in effect both immediately before and
from and after the Fourth Amendment Effective Date shall be deemed to be a
Senior Secured ABL Loan.
“Senior Secured Loan”: Any Loan that (i) is secured by a first priority Lien on
all of the Obligor’s assets constituting Related Property for the Loan, (ii) has
a Loan-to-Value of not greater than 85%, and (iii) provides that the payment
obligation of the Obligor on such Loan is either senior to, or pari passu with,
all other loans or financings to such Obligor.
“Servicer”: CSE Mortgage, and each successor (in the same capacity) appointed as
Successor Servicer pursuant to Section 6.16(a).
“Servicer Advance”: An advance of Scheduled Payments made by the Servicer
pursuant to Section 6.5.
“Servicer Default”: Defined in Section 6.15.
“Servicer Termination Notice”: Defined in Section 6.15.
“Servicer’s Certificate”: Defined in Section 6.10(c).
“Servicing Fee”: Defined in Section 2.14(b).
“Servicing Fee Rate”: 0.50% per annum for Eligible Assets which are not Workout
Assets and 0.75% per annum for Workout Assets, without duplication.
“Servicing Guarantor”: An Affiliate of CapitalSource Inc. that executes a
Servicing Guaranty.

54



--------------------------------------------------------------------------------



 



“Servicing Guaranty”: Each Servicing Guaranty by an Affiliate of CapitalSource
Inc. in favor of the Administrative Agent, as agent for the Secured Parties,
pursuant to Section 2.21 in form and substance satisfactory to the
Administrative Agent in its sole discretion.
“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.
“Subsidiary”: As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such Person;
provided, however, that, solely for the purpose of calculating the Consolidated
Tangible Net Worth, the term “Subsidiary” shall not include any Person that
constitutes an Investment in Equity Instruments or an Investment Loan
Subsidiary.
“Substitute Asset”: On any day, an Eligible Asset that meets each of the
conditions for substitution set forth in Section 2.18.
“Successor Servicer”: Defined in Section 6.16(a).
“Tape”: Defined in Section 7.2(b)(ii).
“Taxes”: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.
“Termination Date”: The earliest of (a) the date of the termination of the
Facility Amount pursuant to Section 2.4, (b) the Business Day designated by the
Seller to the Administrative Agent and each Purchaser Agent as the Termination
Date at any time following two Business Days’ prior written notice thereof to
the Administrative Agent and each Purchaser Agent, (c) April 24, 2009, (d) the
date any Liquidity Agreement shall cease to be in full force and effect, (d) the
date of the declaration of the Termination Date pursuant to Section 10.2(a) or
the date of the automatic occurrence of the Termination Date pursuant to Section
10.2(b), and (e) the second Business Day prior to the Facility Termination Date.

55



--------------------------------------------------------------------------------



 



“Termination Event”: Defined in Section 10.1.
“Term Loan”: A Loan that is a term loan that has been fully funded and does not
contain any unfunded commitment on the part of the Originator arising from an
extension of credit by the Originator to an Obligor.
“Three Pillars”: Three Pillars Funding LLC, a Delaware limited liability
company, and its successors and assigns.
“Three Pillars Agent”: SunTrust Robinson Humphrey, Inc., and its successors and
assigns, or any other entity that has been appointed as the administrator of
Three Pillars.
“Three Pillars Agent’s Account”: A special account (account number 8800171236)
in the name of the Three Pillars Agent maintained at SunTrust Bank.
“Transaction”: Defined in Section 3.2.
“Transaction Documents”: The Agreement, the Sale Agreement, each Hedging
Agreement, the Hedge Guaranty, the Lock-Box Agreement, the Securities Account
Control Agreement, the Intercreditor Agreement, each Variable Funding Note, each
Servicing Guaranty, each Purchaser Fee Letter, any Additional Agent Fee Letters,
any Additional Purchaser Agreements, the Backup Servicer Fee Letter, the
Collateral Custodian Fee Letter, any UCC financing statements filed pursuant to
the terms of this Agreement, and any additional document the execution of which
is necessary or incidental to carrying out the terms of the foregoing documents.
“Transfer Duties”: Defined in Section 8.2(b).
“Transferee Letter”: Defined in Section 13.16(a).
“Transition Expenses”: The reasonable costs (including reasonable attorneys’
fees) of the Backup Servicer incurred in connection with the transferring the
servicing obligations under this Agreement and amending this Agreement to
reflect such transfer in an amount not to exceed $100,000.
“Treasury Reserve Amount”: With respect to any Eligible Treasury Security
included in the Collateral, an amount that, when combined with Interest
Collections that are scheduled to be paid to the holder of such Eligible
Treasury Security, would be sufficient to pay any fees and/or cost of funding of
Advances Outstanding attributable to such Eligible Treasury Security from the
date of determination until the date such Advances Outstanding will be repaid,
all as reasonably determined from time to time by the Servicer in good faith and
evidenced in writing with any Borrowing Notice delivered with respect to any
Advance on Eligible Treasury Securities and in connection with any applicable
Payment Date, as applicable. Notwithstanding the foregoing, the cost of funding,
as reasonably determined by the Servicer in good faith, shall in no event be
less than the London interbank offered rate for deposits in Dollars (assuming a
three-month maturity) as quoted daily in the Wall Street Journal.
“Treasury Securities Account”: Defined in Section 6.4(h).

56



--------------------------------------------------------------------------------



 



“UCC”: The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
“Underlying Instruments”: The indenture, loan agreement, credit agreement or
other agreement pursuant to which a Loan has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Loan or of which the holders of such Loan are the beneficiaries.
“United States”: The United States of America.
“Unmatured Termination Event”: Any event that, with the giving of notice or the
lapse of time, or both, would become a Termination Event.
“US Bank Collection Account”: Account number 4346848296 maintained by the
Originator at US Bank National Association.
“Variable Funding Note” or “VFN”: Defined in Section 2.1(a).
“VFCC”: Defined in the Recitals of this Agreement.
“Voting Stock”: With respect to any Person, capital stock or membership
interests (in the case of a limited liability company) issued by such Person the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even though the right so to vote has been suspended by the
happening of such contingency.
“Wachovia”: Wachovia Bank, National Association, a national banking association
in its individual capacity, and its successors and assigns.
“Warranty Asset”: Any Asset that fails to satisfy any criteria of the definition
of Eligible Asset; provided that notwithstanding the foregoing, for purposes of
determining what is a Warranty Asset, (i) the criteria set forth in clauses
(1)(c), (1)(d), 1(m)(i), 1(t) (but solely to the extent the criteria in such
clause 1(t) relates to any express representation and warranty that an Asset is
an Eligible Asset), 1(w), 1(x), (1)(y) and clauses (2)(e) and 2(f) (but solely
to the extent that the criteria in such clauses 2(e) and 2(f) would not be
satisfied as a result of the operation of law or an effective court order in
connection with an Insolvency Event) of the definition of Eligible Asset and
clauses (vi) and (vii) in the definition of Eligible Obligor shall apply only as
of the applicable Cut-Off Date of such Asset, and (ii) with respect to any CS
Funding III Asset, the criteria set forth in the definition of Eligible Asset
and Eligible Obligor shall apply only as of the applicable CS Funding III
Cut-Off Date (other than the criteria set forth in the definition of Eligible
Asset clauses (1)(a), (b)(i), (d), (e), (f), (j), (k), (r), (cc), (ee) and (ff)
which shall apply only as of the applicable Cut-Off Date).
“Warranty Event”: As to any Asset, the discovery that as of the related Cut-Off
Date or Funding Date there had existed a breach of any representation or
warranty relating to such Asset and the continuance of such breach through any
applicable determination date or beyond any applicable cure period.

57



--------------------------------------------------------------------------------



 



“WBNA”: Defined in the Preamble of this Agreement.
“WBNA Agent”: Defined in the Preamble of this Agreement.
“WBNA Agent’s Account”: A special account (account number 1459160000192) in the
name of the WBNA Agent maintained at Wachovia.
“WCM”: Defined in the Preamble of this Agreement.
“Weighted Average Advance Rate”: For any Advances Outstanding on any day, the
weighted average of the Advance Rates applicable to the Eligible Assets backing
such Advances on such day, weighted according to the proportion of the Aggregate
Outstanding Asset Balance each type of Asset represents.
“Workout Asset”: A Delinquent Asset or a Charged-Off Asset.
     Section 1.2. Other Terms.
     All accounting terms used but not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and used but not specifically defined herein, are used herein
as defined in such Article 9.
     Section 1.3. Computation of Time Periods.
     Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
     Section 1.4. Interpretation.
     In each Transaction Document, unless a contrary intention appears:
     (i) the singular number includes the plural number and vice versa;
     (ii) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;
     (iii) reference to any gender includes each other gender;
     (iv) reference to day or days without further qualification means calendar
days;
     (v) reference to any time means Charlotte, North Carolina time;
     (vi) reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction

58



--------------------------------------------------------------------------------



 



Documents, and reference to any promissory note includes any promissory note
that is an extension or renewal thereof or a substitute or replacement therefor;
and
     (vii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.
ARTICLE II
PURCHASE OF THE VARIABLE FUNDING NOTES
     Section 2.1. The Variable Funding Notes.
     (a) On the terms and conditions hereinafter set forth, Seller shall deliver
a duly executed variable funding note (each such note, a “Variable Funding Note”
or “VFN”), in substantially the form of Exhibit B-1 or B-2, as applicable,
(i) on the Closing Date, to each Purchaser Agent at its address set forth on the
signature pages of this Agreement, and (ii) on each date on which an Additional
Purchaser purchases a Variable Funding Note, to the related Additional Agent at
the address designated by such Additional Agent. Each Variable Funding Note
shall evidence each Purchaser’s ratable share of the security interest in the
Collateral granted pursuant to Section 9.1. Interest shall accrue, and each VFN
shall be payable, as described herein. The VFN purchased by (1)(A) WBNA shall be
in the name of “Wachovia Capital Markets, LLC, as the WBNA Agent” and shall be
in the face amount equal to $100,000,000 and otherwise duly completed, (B)
Fairway, shall be in the name of “BMO Capital Markets Corp., as the Fairway
Agent” and shall be in the face amount equal to $31,250,000 and otherwise duly
completed, (C) JPMorgan, shall be in the name of “JPMorgan Chase Bank, National
Association” and shall be in the face amount equal to $50,000,000 and otherwise
duly completed, (D) Three Pillars, shall be in the name of “SunTrust Robinson
Humphrey, Inc., as the Three Pillars Agent” and shall be in the face amount
equal to $50,000,000 and otherwise duly completed and (E) Scaldis, shall be in
the name of “Fortis Bank S.A./N.V., as the Scaldis Agent” and shall be in the
face amount equal to $18,750,000 and otherwise duly completed and (2) an
Additional Purchaser shall be in the name of such Additional Purchaser and shall
be in a face amount to be determined; provided that the aggregate amount
outstanding under all VFNs at any one time shall not exceed the Facility Amount.
     (b) On the terms and conditions hereinafter set forth, from the Closing
Date to, but excluding the Termination Date, the Seller may, at its option,
request the Purchasers to make advances of funds under the VFNs (each, an
“Advance”) and the Purchasers shall make such Advance in an amount equal to
their Pro Rata Share of such requested Advance; provided that, in no event shall
the Purchasers make any Advance if, after giving effect to such Advance the
aggregate Advances Outstanding hereunder would exceed the lesser of (i) the
Facility Amount or (ii) the Maximum Availability. Notwithstanding anything
contained in this Section 2.1 or elsewhere in this Agreement to the contrary, no
Purchaser shall be obligated to provide its

59



--------------------------------------------------------------------------------



 



Purchaser Agent or the Seller with aggregate funds in connection with an Advance
that would exceed such Purchaser’s unused Commitment then in effect. Each
Advance made by the Purchasers hereunder is subject to the interests of the
Hedge Counterparties under Section 2.9(a)(1) and Section 2.10(a)(2) of this
Agreement.
     (c) [Reserved].
     (d) The Seller may, within sixty (60) days but not less than forty-five
(45) days prior to the expiration of any Liquidity Agreement in the case of an
extension of any Liquidity Agreement or the date set forth in clause (c) of the
definition of Termination Date in the case of an extension of this Agreement, by
written notice to each Purchaser Agent, make a request (i) for each applicable
Liquidity Bank to extend the term of such Liquidity Agreement for an additional
period of 364 days, (ii) for each Purchaser to extend the date set forth in
clause (c) of the definition of Termination Date for an additional period of
364 days and (iii) for each Purchaser to extend the Facility Termination Date
for an additional period of 364 days. Each Purchaser Agent will give prompt
notice to the applicable Purchaser and each applicable Liquidity Bank of its
receipt of such request, and each Purchaser and each Liquidity Bank shall make a
determination, in their sole discretion, not less than fifteen (15) days prior
to the expiration of the date set forth in clause (c) of the definition of
Termination Date or the expiration of any Liquidity Agreement (as applicable) as
to whether or not it will agree to the extension requested. The failure of a
Purchaser Agent or a Liquidity Bank to provide timely notice of its decision to
the Seller shall be deemed to constitute a refusal by such Purchaser or such
Liquidity Bank (as applicable) to extend the Facility Termination Date, the date
set forth in clause (c) of the definition of Termination Date or the term of the
Liquidity Agreement, respectively. The Seller confirms that each Liquidity Bank
and each Purchaser, in their sole and absolute discretion, without regard to the
value or performance of the Collateral or any other factor, may elect not to
extend any Liquidity Agreement, the Facility Termination Date or the date set
forth in clause (c) of the definition of Termination Date (as applicable).
     (e) The Seller may, with the written consent of the Administrative Agent,
request that an existing Purchaser increase its Commitment in connection with a
corresponding increase in the Facility Amount or, with the written consent of
the Administrative Agent, add additional Persons as Purchasers; provided, that:
(i) if the addition of any Purchaser or the increase of any Purchaser’s
Commitment would cause the aggregate Commitments of the Purchasers to exceed
$250,000,000, such addition or increase may be effected only with the consent of
the Administrative Agent and each Purchaser Agent and (ii) the Commitment of any
Purchaser may only be increased with the prior written consent of such
Purchaser. Each new Purchaser and Purchaser Agent shall become a party hereto by
executing and delivering to the Administrative Agent and the Seller an
Additional Purchaser Agreement.
     (f) Notwithstanding anything to the contrary herein, each of the parties
hereto hereby understands and agrees that:
     (i) any outstanding “Advances” (under and as defined in the Original Sale
and Servicing Agreement) of any Purchaser that exist as of the Closing Date
hereof shall, subject to the remainder of this Section 2.1(f), be deemed to be
Advances outstanding for all purposes of this Agreement and the other
Transaction Documents;

60



--------------------------------------------------------------------------------



 



     (ii) any outstanding “Hedge Transactions” (under and as defined in the
Original Sale and Servicing Agreement) of any Hedge Counterparty that exist as
of the Closing Date hereof shall be deemed to be Hedge Transactions outstanding
for all purposes of this Agreement and the other Transaction Documents; and
     (iii) until the date following the Closing Date when the outstanding
Advances of each Purchaser (and on each subsequent date on which a Purchaser
shall become a party to this Agreement) equal such Purchaser’s Pro Rata Share of
all Advances Outstanding, the Seller shall request Advances, on a non-pro rata
basis, from each Purchaser whose outstanding Advances do not yet equal their
respective Pro Rata Share of all Advances Outstanding on the date so requested
or that are becoming a party to this Agreement as of the Closing Date or such
later date, as applicable, and shall use the proceeds of such Advances to reduce
outstanding Advances of each other Purchaser until the respective outstanding
Advances of each Purchaser equal such Purchaser’s Pro Rata Share of all Advances
Outstanding.
     Section 2.2. [Reserved].
     Section 2.3. Procedures for Advances by Purchasers.
     (a) Each Advance from a Purchaser hereunder shall be effected by the Seller
(or the Servicer on its behalf) delivering to the Administrative Agent and each
Purchaser Agent (with a copy to the Collateral Custodian and the Backup
Servicer) a duly completed Borrowing Notice (along with a Borrowing Base
Certificate) no later than 2:00 p.m. (Charlotte, North Carolina time) at least
one Business Day prior to the proposed Funding Date (provided however if the
proposed Funding Date is not an Amsterdam Business Day, then the Funding Date
shall be the next Business Day (which is also an Amsterdam Business Day)
following such proposed Funding Date). Each Borrowing Notice (along with a
Borrowing Base Certificate) shall (i) specify the desired amount of such
Advance, which amount must be at least equal to $250,000 per Purchaser,
(ii) specify the date of such Advance, (iii) specify either (a) the Assets to be
financed on such Funding Date (including the appropriate file number,
Outstanding Asset Balance for each Asset and identifying each Loan by type and
whether such Loan is a Senior Secured ABL Loan, Senior Secured Loan, B-Note
Loan, Acquired Loan, Assigned Loan, or Participation Loan) or (b) the Eligible
Treasury Securities to be financed on such Funding Date (including the
appropriate CUSIP number, the applicable Treasury Reserve Amount, the par
value(s) of such Eligible Treasury Securities, and the fair market value(s) of
such Eligible Treasury Securities, as determined by the Servicer based solely on
the value of such securities reported by the Collateral Custodian), (iv) include
a representation that all conditions precedent for an Advance described in
Article III hereof have been met and (v) with respect to each Eligible Treasury
Security, include a representation that such Eligible Treasury Security
qualifies as an “Eligible Treasury Security” under the definition thereof and
that the applicable Treasury Reserve Amount has been deposited into the Treasury
Securities Account in accordance with Section 2.11(e) hereof. Each Borrowing
Notice shall be irrevocable.
     (b) Except as set forth in Section 2.3(d) below with respect to Advances on
Eligible Treasury Securities, on the date of each Advance, each Purchaser shall,
upon satisfaction of the applicable conditions set forth in Article III, make
available to the Seller in same day funds, at

61



--------------------------------------------------------------------------------



 



such bank or other location reasonably designated by Seller in its Borrowing
Notice given pursuant to this Section 2.3, an amount equal to its Pro Rata Share
of the lesser of (i) the amount requested by the Seller for such Advance,
(ii) an amount equal to the Availability on such Funding Date or (iii) the
Facility Amount.
     (c) On each Funding Date, the obligation of each Purchaser to remit its Pro
Rata Share of any such Advance shall be several from that of each other
Purchaser and the failure of any Purchaser to so make such amount available to
the Seller shall not relieve any other Purchaser of its obligation hereunder.
     (d) Notwithstanding the foregoing, with respect to Advances on Eligible
Treasury Securities, on the date of each related Advance, each Purchaser shall,
upon satisfaction of the applicable conditions set forth in Section 2.11(e) and
Article III, make available to the Collateral Custodian in same day funds, for
deposit into the Treasury Securities Account, an amount equal to its Pro Rata
Share of the lesser of (i) the amount requested by the Seller for such Advance
or (ii) an amount equal to the Availability on such Funding Date. Such amount
shall be held in the Treasury Securities Account (together with any amounts
deposited by Seller with respect to the applicable Eligible Treasury Securities
in accordance with Article III) and applied in accordance with Section 8.11
hereof.
     Section 2.4. Reduction of the Facility Amount; Mandatory and Optional
Repayments.
     (a) The Seller may, upon at least twenty (20) Business Days’ prior written
notice (such notice to be received by the Administrative Agent and each
Purchaser Agent no later than 5:00 p.m. (Charlotte, North Carolina time) on such
day) to the Administrative Agent and each Purchaser Agent, terminate in whole or
reduce in part the portion of the Facility Amount that exceeds the sum of the
Advances Outstanding, accrued Interest, Breakage Costs and Hedge Breakage Costs;
provided that each partial reduction of the Facility Amount shall be in an
aggregate amount equal to at least $1,000,000. Each notice of reduction or
termination pursuant to this Section 2.4(a) shall be irrevocable. The Commitment
of each Conduit Purchaser and each Institutional Purchaser shall be reduced by
an amount equal to its Pro Rata Share (prior to giving effect to any reduction
of Commitments hereunder) of the aggregate amount of any reduction under this
Section 2.4(a).
     (b) The Seller may, upon one Business Days’ prior written notice (such
notice to be received by the Administrative Agent, each Hedge Counterparty and
each Purchaser Agent no later than 2:00 p.m. (Charlotte, North Carolina time) on
such day) to the Administrative Agent and each Purchaser Agent, reduce the
Advances Outstanding by remitting, in accordance with their Pro Rata Share, to
each Purchaser Agent, for payment to the respective Purchasers, (i) cash and
(ii) instructions to reduce such Advances Outstanding, related accrued Interest,
Breakage Costs and Hedge Breakage Costs; provided that no such reduction shall
be given effect (1) unless the Seller has complied with the terms of any Hedging
Agreement requiring that one or more Hedge Transactions be terminated in whole
or in part as the result of any such reduction of the Advances Outstanding, and
Seller has paid all Hedge Breakage Costs and any payments owing to the relevant
Hedge Counterparty for any such termination (2) if a Termination Event or
Unmatured Termination Event has occurred, is continuing or would result from
such reduction.

62



--------------------------------------------------------------------------------



 



Any reduction of the Advances Outstanding shall be in a minimum amount of
$500,000. Any such reduction will occur only if sufficient funds have been
remitted to pay all such amounts in the succeeding sentence in full. Upon
receipt of such amounts, the Purchaser Agents shall apply such amounts first to
the pro rata reduction of the Advances Outstanding, second to the payment of
related accrued Interest on the amount of the Advances Outstanding to be repaid
by paying such amounts to the respective Purchasers, and third to the payment of
any Breakage Costs and Hedge Breakage Costs and any other payments owing to the
applicable Hedge Counterparty in respect of the termination of any Hedge
Transaction. Any notice relating to any prepayment pursuant to this
Section 2.4(b) shall be irrevocable.
     (c) If on any day (i) the Administrative Agent, as agent for the Secured
Parties, does not own or have a valid and perfected first priority security
interest in any of the Collateral or (ii) any Asset which has been represented
by the Seller to be an Eligible Asset is later determined not to have been an
Eligible Asset as of the related Cut-Off Date, upon the earlier of the Seller’s
receipt of notice from the Administrative Agent or the Seller becoming aware
thereof and the Seller’s failure to cure such breach within thirty (30) days,
the Seller shall be deemed to have received on such day a collection (a “Deemed
Collection”) of such Asset in full and shall on such day pay to the
Administrative Agent, on behalf of the Purchasers and each Hedge Counterparty,
an amount equal to (x) the Outstanding Asset Balance of the Asset to be applied
to the pro rata reduction of the principal of each VFN plus (y) any Breakage
Costs and Hedge Breakage Costs and any other payments owing to the applicable
Hedge Counterparty in respect of the termination of any Hedge Transaction
required as a result of the Deemed Collection and release of the related Asset
contemplated by this Section 2.4(c). In connection with any such Deemed
Collection, the Administrative Agent, as agent for the Secured Parties, shall
automatically and without further action, be deemed to release to the Seller,
free and clear of any Lien created by the Administrative Agent, all of the
right, title and interest of the Administrative Agent, as agent for the Secured
Parties, in, to, and under the Asset with respect to which the Administrative
Agent has received such Deemed Collection, but without any other representation
and warranty of any kind, express or implied.
     (d) If on any day the aggregate Advances Outstanding with respect to all
Eligible Treasury Securities that are part of the Collateral exceed an amount
equal to (i) during an Available Treasuries Period, the product of ninety-six
percent (96%) multiplied by the aggregate fair market value of all Eligible
Treasury Securities that are part of the Collateral, as determined by the
Servicer based solely on the value of such securities reported in the Treasury
Securities Account by the Collateral Custodian on a daily basis and (ii) at any
other time, $0, the Seller shall either (i) submit a Borrowing Base Certificate
demonstrating that the aggregate Advances Outstanding do not exceed the lesser
of (x) the Facility Amount or (y) the Maximum Availability or (ii) pay (a
“Mandatory Treasury Security Prepayment”), to each Purchaser Agent for payment
to the respective Purchasers in accordance with their Pro Rata Share, within one
(1) Business Day thereafter, an amount equal to the aggregate Advances
Outstanding with respect to all Eligible Treasury Securities that are part of
the Collateral on such day minus the Available Treasuries Amount on such day
(the “Mandatory Treasury Security Prepayment Amount”). In connection with such
Mandatory Treasury Security Prepayment, the Seller shall deliver one
(1) Business Day’s prior written notice (such notice to be received by the
Administrative Agent, each Hedge Counterparty and each Purchaser Agent no later
than 2:00 p.m. (Charlotte, North Carolina time) on such day) of such Mandatory
Treasury Security Prepayment, which notice

63



--------------------------------------------------------------------------------



 



shall include: (i) the amount of the applicable Mandatory Treasury Security
Prepayment Amount and (ii) instructions to reduce the Advances Outstanding with
respect to all Eligible Treasury Securities that are part of the Collateral;
provided that no such reduction shall be given effect if a Termination Event or
Unmatured Termination Event has occurred, is continuing or would result from
such reduction. Any such reduction will occur only if sufficient funds have been
remitted to pay the Mandatory Treasury Security Prepayment Amount due hereunder
in full. Upon receipt of such amounts, the Purchaser Agents shall apply such
amounts to the pro rata reduction of the Advances Outstanding with respect to
all Eligible Treasury Securities that are part of the Collateral. Any notice
relating to any prepayment pursuant to this Section 2.4(d) shall be irrevocable.
     Section 2.5. Determination of Interest.
     (a) Each Purchaser Agent shall determine such Purchaser’s Interest Rate and
the Interest (including unpaid Interest, if any, due and payable on a prior
Payment Date) to be paid by the Seller with respect to each Advance on each
Payment Date for the related Accrual Period and shall advise the Servicer
thereof on or before the third (3rd) Business Day prior to such Payment Date.
     (b) Each Additional Agent shall determine such Additional Purchaser’s
Interest Rate and Interest (including unpaid Interest related to such Interest
Rate, if any, due and payable to a prior Payment Date) to be paid by the Seller
with respect to each Advance on each Payment Date for the related Accrual Period
and shall advise the Servicer thereof on or before the third (3rd) Business Day
prior to such Payment Date.
     Section 2.6. [Reserved].
     Section 2.7. [Reserved].
     Section 2.8. Notations on Variable Funding Notes.
     Each Purchaser Agent is hereby authorized to enter on a schedule attached
to the VFN a notation (which may be computer generated) with respect to each
Advance under the VFN made by the related Purchaser of: (a) the date and
principal amount thereof, and (b) each repayment of principal thereof, and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded. The failure of any Purchaser Agent to make any such
notation on the schedule attached to the VFN shall not limit or otherwise affect
the obligation of the Seller to repay the Advances in accordance with their
respective terms as set forth herein.
Section 2.9. Settlement Procedures During the Revolving Period.
     (a) On each Payment Date during the Revolving Period, the Servicer shall
direct the Collateral Custodian to pay pursuant to the Monthly Report to the
following Persons, from (1) the Collection Account, to the extent of Available
Funds, and (2) Servicer Advances received with respect to the immediately
preceding Collection Period that ended on the last day of the calendar month
immediately preceding the calendar month in which such Payment Date occurs, the
following amounts in the following order of priority:

64



--------------------------------------------------------------------------------



 



     (1) pro rata to each Hedge Counterparty, any amounts, (other than any Hedge
Breakage Costs and any payments due in respect of the termination of any Hedging
Transaction), owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s), for the payment thereof;
     (2) to the Servicer, in an amount equal to any unreimbursed Servicer
Advances, for the payment thereof;
     (3) to the Servicer, in an amount equal to any accrued and unpaid Servicing
Fees to the end of the preceding Collection Period, for the payment thereof;
     (4) to the extent not paid for by the Originator, pro rata to the Backup
Servicer and the Collateral Custodian, in an amount equal to any accrued and
unpaid Backup Servicing Fees, Collateral Custodian Fees and Transition Expenses,
for the payment thereof;
     (5) to each Purchaser Agent, pro rata in accordance with the amount of
Advances Outstanding hereunder for the account of the applicable Purchaser, in
an amount equal to any accrued and unpaid Interest (but only in an amount based
on an Interest Rate not to exceed the LIBOR Market Index Rate plus 0.20%),
Program Fee, Commitment Fee and Breakage Costs, for the payment thereof;
     (6) following the occurrence of a Termination Event, to each Purchaser
Agent, pro rata in accordance with the amount of Advances Outstanding hereunder
for the account of the applicable Purchaser, in an amount necessary to reduce
the Advances Outstanding and Aggregate Unpaids to zero, for the payment thereof;
     (7) to each Purchaser Agent, if the Required Advance Reduction Amount is
greater than zero, an amount necessary to reduce the Required Advance Reduction
Amount to zero, pro rata in accordance with the amount of Advances Outstanding
hereunder for the account of the applicable Purchaser, for the payment thereof;
     (8) to the extent not paid pursuant to clause (5) above, to any Purchaser
Agent, pro rata in accordance with the amount of Advances Outstanding hereunder
for the account of the applicable Purchasers in an amount equal to any accrued
and unpaid Interest, for the payment thereof;
     (9) pro rata to each Hedge Counterparty, any Hedge Breakage Costs and
payments due in termination of any Hedge Transaction, owing to that Hedge
Counterparty under its respective Hedging Agreement, for the payment thereof;
     (10) to the Administrative Agent, each Purchaser Agent, the applicable
Purchaser, the Backup Servicer, the Collateral Custodian, the Affected Parties,
the Indemnified Parties or the Secured Parties, pro rata in accordance with the
amount owed to such Person under this clause (10), all other amounts, including
Increased Costs but other than Advances Outstanding, then due under this
Agreement, for the payment thereof;

65



--------------------------------------------------------------------------------



 



     (11) to the Collateral Custodian, for deposit into the Treasury Securities
Account an amount equal to the Treasury Reserve Amount as of such Payment Date;
and
     (12) any remaining amount shall be distributed to the Seller.
     (b) On the terms and conditions hereinafter set forth, from time to time
during the Revolving Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collections Account, withdraw such funds
for the purpose of reinvesting in additional Eligible Assets, provided the
following conditions are satisfied:
     (i) all conditions precedent set forth in Section 3.2(b) have been
satisfied;
     (ii) the Servicer provides same day written notice to the Administrative
Agent and Collateral Custodian by facsimile (to be received no later than 2:00
p.m. (Charlotte, North Carolina time) on such day) of the request to withdraw
Principal Collections and the amount thereof;
     (iii) the notice required in clause (ii) above shall be accompanied by a
Borrowing Notice in the form of Exhibit A-2 and a Borrowing Base Certificate and
the same are executed by the Seller and at least one Responsible Officer of the
Servicer;
     (iv) the Collateral Custodian provides to the Administrative Agent by
facsimile (to be received no later than 2:00 p.m. (Charlotte, North Carolina
time) on that same date) a statement reflecting the total amount on deposit on
such day in the Principal Collections Account; and
     (v) upon the satisfaction of the conditions set forth in clauses (i)
through (iv) above, and the Administrative Agent’s confirmation of available
funds, the Administrative Agent will instruct the Collateral Custodian by
facsimile on such day to release funds from the Principal Collections Account to
the Servicer in an amount not to exceed the lesser of (A) the amount requested
by the Servicer and (B) the amount on deposit in the Principal Collections
Account on such day.
     Section 2.10. Settlement Procedures During the Amortization Period.
     (a) On each Payment Date during the Amortization Period, the Servicer shall
direct the Collateral Custodian to pay pursuant to the Monthly Report to the
following Persons, (i) from the Collection Account, to the extent of Available
Funds, and (ii) from Servicer Advances received with respect to the immediately
preceding Collection Period, the following amounts in the following order of
priority:
     (1) pro rata to each Hedge Counterparty, any amounts, (including any Hedge
Breakage Costs and any payments due in respect of the termination of any Hedge
Transaction in an amount not to exceed $250,000 in the aggregate for all Hedging
Agreements), owing to that Hedge Counterparty under its respective Hedging
Agreement in respect of any Hedge Transaction(s), for the payment thereof;

66



--------------------------------------------------------------------------------



 



     (2) to the Servicer, in an amount equal to any unreimbursed Servicer
Advances, for the payment thereof;
     (3) to the Servicer, in an amount equal to any accrued and unpaid Servicing
Fees to the end of the preceding Collection Period, for the payment thereof;
     (4) to the extent not paid for by the Originator, pro rata to the Backup
Servicer and the Collateral Custodian, in an amount equal to any accrued and
unpaid Backup Servicing Fees, Collateral Custodian Fees and Transition Expenses,
for the payment thereof;
     (5) to each Purchaser Agent, pro rata in accordance with the amount of
Advances Outstanding hereunder for the account of the applicable Purchaser, in
an amount equal to any accrued and unpaid Interest (but only in an amount based
on an Interest Rate not to exceed the LIBOR Market Index Rate plus 0.20%),
Program Fee, Commitment Fee and Breakage Costs, for the payment thereof;
     (6) to each Purchaser Agent, pro rata in accordance with the amount of
Advances Outstanding hereunder for the account of the applicable Purchaser, in
an amount necessary to reduce the Advances Outstanding and Aggregate Unpaids to
zero, for the payment thereof;
     (7) to the extent not paid pursuant to clause (5) above, to any Purchaser
Agent, pro rata in accordance with the amount of Advances Outstanding hereunder
for the account of the applicable Purchasers in an amount equal to any accrued
and unpaid Interest, for the payment thereof;
     (8) pro rata to each Hedge Counterparty, any Hedge Breakage Costs and
payments due in termination of any Hedge Transaction, owing to that Hedge
Counterparty under its respective Hedging Agreement to the extent not reimbursed
pursuant to clause (1) above, for the payment thereof;
     (9) to the Administrative Agent, each Purchaser Agent, the applicable
Purchaser, the Backup Servicer, the Collateral Custodian, the Affected Parties,
the Indemnified Parties or the Secured Parties, pro rata in accordance with the
amount owed to such Person under this clause (9), all other amounts, including
Increased Costs but other than Advances Outstanding, then due under this
Agreement, for the payment thereof; and
     (10) any remaining amount shall be distributed to the Seller.
     Section 2.11. Collections and Allocations.
     (a) Collections. The Servicer shall promptly identify any collections
received as being on account of Interest Collections, Principal Collections or
other Collections and, except with respect to Collections on Eligible Treasury
Securities as set forth in Section 2.11(f) below,

67



--------------------------------------------------------------------------------



 



shall transfer, or cause to be transferred, all Collections received directly by
it or on deposit in the form of available funds in the Lock-Box Accounts to the
Collection Account by the close of business on the second (2nd) Business Day
after such Collections are received. In transferring Collections to the
Collection Account, the Servicer shall segregate Principal Collections and
transfer the same to the corresponding Principal Collections Account. The
Servicer shall make such deposits or payments on the date indicated therein by
wire transfer, in immediately available funds. The Servicer shall further
include a statement as to the amount of Principal Collections and Interest
Collections on deposit in the Collection Account on each Reporting Date in the
Monthly Report delivered pursuant to Section 6.10(b).
     (b) Initial Deposits. On the Closing Date and on each Addition Date
thereafter, the Servicer will deposit (in immediately available funds) into the
Collection Account all Collections received after the applicable Cut-Off Date
and through and including the Closing Date or Addition Date, as the case may be,
in respect of Eligible Assets being transferred to and included as part of the
Collateral on such date.
     (c) Excluded Amounts. With the prior written consent of the Administrative
Agent and each Purchaser Agent, which consent shall not be unreasonably withheld
(a copy of which will be provided by the Servicer to the Backup Servicer), the
Servicer may withdraw from the Collection Account any deposits thereto
constituting Excluded Amounts if the Servicer has, prior to such withdrawal and
consent, delivered to the Administrative Agent and each Purchaser Agent a report
setting forth the calculation of such Excluded Amounts in a format satisfactory
to the Administrative Agent and each Purchaser Agent in their sole discretion.
     (d) Investment of Funds. Until the occurrence of a Termination Event, to
the extent there are uninvested amounts deposited in the Collection Account, all
amounts shall be invested in Permitted Investments selected by the Servicer that
mature no later than the Business Day immediately preceding the next Payment
Date; from and after the occurrence of a Termination Event, to the extent there
are uninvested amounts in the Collection Account (net of losses and investment
expenses), all amounts may be invested in Permitted Investments selected by the
Administrative Agent that mature no later than the Business Day immediately
preceding the next Payment Date. All earnings (net of losses and investment
expenses) thereon shall be retained or deposited into the Collection Account and
shall be applied pursuant to the provisions of Section 2.9 and Section 2.10.
     (e) Treasury Reserve Amount. Prior to each Funding Date with respect to an
Eligible Treasury Security, the Seller shall deposit (in immediately available
funds) into the Treasury Securities Account, an amount equal to the Treasury
Reserve Amount for such Eligible Treasury Security. Such Treasury Reserve Amount
shall be held in the Treasury Securities Account and disbursed by the Collateral
Custodian, and as directed by the Servicer, all in accordance with
Section 2.11(g) hereof.
     (f) Collections on Eligible Treasury Securities. The Servicer shall cause
all Collections related to Eligible Treasury Securities to be payable directly
to, and deposited (by wire transfer, in immediately available funds) directly
into, the Treasury Securities Account. The Servicer shall further include a
statement as to the amount of Principal Collections and Interest Collections on
deposit in the Treasury Securities Account on each Reporting Date in the

68



--------------------------------------------------------------------------------



 



Monthly Report delivered pursuant to Section 6.10(b). Such Collections shall be
held in the Treasury Securities Account and disbursed by the Collateral
Custodian, and as directed by the Servicer, all in accordance with
Section 2.11(g) hereof.
     (g) Disbursements from the Treasury Securities Account. Provided the Seller
complies with the notice requirements set forth in Section 2.4(b) hereof, the
Servicer shall direct the Collateral Custodian in writing to transfer all
(i) Principal Collections in the Treasury Securities Account within two
(2) Business Days of receipt (x) first to each Purchaser Agent, pro rata in
accordance with the amount of Advances Outstanding hereunder for the account of
the applicable Purchaser, in an amount necessary to reduce the Advances
Outstanding attributable to the related Eligible Treasury Security to zero and
then (y) second, any remainder, to the Seller and (ii) all other amounts, if
any, in the Treasury Securities Account as of 1:00 p.m. on the Business Day that
is three (3) Business Days prior to each Payment Date, including Interest
Collections, other Collections and any Treasury Reserve Amount, to the
Collection Account on the Business Day immediately preceding each Payment Date.
For purposes of this Section 2.11(g) the defined terms “Principal Collections”
and “Interest Collections” shall be deemed to include amounts that otherwise
meet the requirements of such defined terms, respectively, but which are
deposited in the Treasury Securities Account.
     Section 2.12. Payments, Computations, Etc.
     (a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be paid or deposited in
accordance with the terms hereof no later than 2:00 p.m. (Charlotte, North
Carolina time) on the day when due in lawful money of the United States in
immediately available funds to the applicable Purchaser Agent’s Account and if
not received before such time shall be deemed received on the next Business Day.
The Seller shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder at 2% per annum
above the Base Rate, payable on demand; provided that such interest rate shall
not at any time exceed the maximum rate permitted by Applicable Law. Such
interest shall be for the account of, and distributed to, each applicable
Purchaser. All computations of interest and all computations of Interest and
other fees hereunder shall be made on the basis of a year consisting of 360 days
(other than calculations with respect to the Base Rate which shall be based on a
year consisting of 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed.
     (b) Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of the payment of Interest or any fee payable hereunder, as the case
may be. For avoidance of doubt, to the extent that Available Funds are
insufficient on any Payment Date to satisfy the full amount of any Increased
Costs pursuant to Section 2.9(a)(10) or Section 2.10(a)(9), such unpaid amounts
shall remain due and owing and shall accrue Interest until repaid in full.
     (c) If any Advance requested by the Seller and approved by the applicable
Purchaser and the Purchaser Agents, pursuant to Section 2.3 is not, for any
reason made or effectuated, as the case may be, on the date specified therefor,
the Seller shall indemnify the applicable

69



--------------------------------------------------------------------------------



 



Purchaser against any reasonable loss, cost or expense incurred by the
applicable Purchaser including, without limitation, any loss (including loss of
anticipated profits, net of anticipated profits in the reemployment of such
funds in the manner determined by each Purchaser), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
the applicable Purchaser to fund or maintain such Advance.
     Section 2.13. Optional Repurchase.
     At any time following the Termination Date when the Borrowing Base is less
than fifteen (15%) percent of the Borrowing Base as of the Termination Date, the
Seller may notify the Administrative Agent and each Purchaser Agent in writing
of its intention to secure the release of all remaining Collateral; provided
that all Hedge Transactions have been terminated in accordance with their terms.
On the Payment Date next succeeding any such notice, the Seller shall secure the
release of all such Collateral for a price equal to the Aggregate Unpaids and
the proceeds of such transaction will be deposited into the Collection Account
and paid in accordance with Section 2.10.
     Section 2.14. Fees.
     (a) The Servicer on behalf of the Seller shall pay in accordance with
Section 2.9(a)(5) and Section 2.10(a)(5), as applicable, to the applicable
Purchaser Agent from the Collection Account to the extent funds are available on
each Payment Date, monthly in arrears, the applicable Program Fee and the
applicable Commitment Fee agreed to between the Seller and such Purchaser Agent
in the relevant Purchaser Fee Letter and the relevant Additional Agent Fee
Letter, as applicable.
     (b) The Servicer shall be entitled to receive a fee (the “Servicing Fee”),
monthly in arrears in accordance with Section 2.9(a)(3) and Section 2.10(a)(3),
as applicable, which fee shall be equal to the sum of (a) the product of (i) the
Servicing Fee Rate applicable to Eligible Assets which are not Workout Assets,
(ii) the Aggregate Outstanding Asset Balance (excluding Workout Assets), as of
the first day of the immediately preceding Collection Period and (iii) the
actual number of days in such Collection Period divided by 360, and (b) the
product of (i) the Servicing Fee Rate applicable to Workout Assets, (ii) the sum
of the Outstanding Asset Balances of all Workout Assets, as of the first day of
the immediately preceding Collection Period and (iii) the actual number of days
in such Collection Period divided by 360.
     (c) The Backup Servicer shall be entitled to receive the Backup Servicing
Fee in accordance with Section 2.9(a)(4) and Section 2.10(a)(4), as applicable.
     (d) The Collateral Custodian shall be entitled to receive the Collateral
Custodian Fee in accordance with Section 2.9(a)(4) and Section 2.10(a)(4), as
applicable.
     (e) The Seller shall pay to Dechert LLP as counsel to the Administrative
Agent, on the Closing Date, its reasonable estimated fees and out-of-pocket
expenses in immediately available funds and shall pay all additional reasonable
fees and out-of-pocket expenses of Dechert LLP within thirty (30) Business Days
after receiving an invoice for such amounts.
     Section 2.15. Increased Costs; Capital Adequacy; Illegality.

70



--------------------------------------------------------------------------------



 



     (a) If either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation or (ii) the compliance by
an Affected Party with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), shall (a)
subject an Affected Party to any Tax (except for Taxes on the overall net income
of such Affected Party), duty or other charge with respect to its interest in
the Collateral, or any right to make Advances hereunder, or on any payment made
hereunder, (b) impose, modify or deem applicable any reserve requirement
(including, without limitation, any reserve requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding any reserve requirement,
if any, included in the determination of Interest), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Affected Party or (c) impose any other condition affecting the
security interest in the Collateral granted to the Purchasers hereunder or the
Purchasers’ rights hereunder, the result of which is to increase the cost to any
Affected Party or to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement, then within ten days after demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Servicer shall pay (and to the extent the
Servicer does not make such payment the Seller shall pay) directly to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost incurred or such reduction
suffered.
     (b) If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by any Affected Party with any law, guideline, rule, regulation,
directive or request from any central bank or other governmental authority or
agency (whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy, has or would have the effect of reducing the rate of return on the
capital of any Affected Party as a consequence of its obligations hereunder or
arising in connection herewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy) by an amount deemed by such Affected Party to be material,
then from time to time, within ten days after demand by such Affected Party
(which demand shall be accompanied by a statement setting forth the basis for
such demand), the Servicer shall pay (and to the extent the Servicer does not
make such payment the Seller shall pay) directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
reduction. For the avoidance of doubt, if the issuance of Interpretation No. 46
by the Financial Accounting Standards Board or any other change in accounting
standards or the issuance of any other pronouncement, release or interpretation,
causes or requires the consolidation of all or a portion of the assets and
liabilities of the Originator or Seller with the assets and liabilities of the
Administrative Agent, any Purchaser Agent, any Purchaser or any Liquidity Bank,
such event shall constitute a circumstance on which such Affected Party may base
a claim for reimbursement under this Section 2.15.
     (c) If as a result of any event or circumstance similar to those described
in clauses (a) or (b) of this Section 2.15, any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances

71



--------------------------------------------------------------------------------



 



hereunder, then within ten days after demand by such Affected Party, the
Servicer shall pay (or to the extent the Servicer does not make such payment the
Seller shall pay) to such Affected Party such additional amount or amounts as
may be necessary to reimburse such Affected Party for any amounts payable or
paid by it.
     (d) In determining any amount provided for in this Section 2.15, the
Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this Section 2.15 shall submit to the
Servicer a written description as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent demonstrable error.
     (e) If the applicable Purchaser shall notify their respective Purchaser
Agent that a Eurodollar Disruption Event as described in clause (a) of the
definition of “Eurodollar Disruption Event” has occurred, the applicable
Purchaser Agent shall in turn so notify the Seller, whereupon all Advances
Outstanding of the affected Liquidity Bank or Institutional Purchaser in respect
of which Interest accrues at the Adjusted Eurodollar Rate shall immediately be
converted into Advances Outstanding in respect of which Interest accrues at the
Base Rate.
     Section 2.16. Taxes.
     (a) All payments made by an Obligor in respect of an Asset and all payments
made by the Seller or the Servicer under this Agreement will be made free and
clear of and without deduction or withholding for or on account of any Taxes. If
any Taxes are required to be withheld from any amounts payable to the
Administrative Agent, the Purchaser Agents, any Affected Party or any Secured
Party, then the amount payable to such Person will be increased (such increase,
the “Additional Amount”) such that every net payment made under this Agreement
after withholding for or on account of any Taxes (including, without limitation,
any Taxes on such increase) is not less than the amount that would have been
paid had no such deduction or withholding been deducted or withheld. The
foregoing obligation to pay Additional Amounts, however, will not apply with
respect to net income or franchise taxes imposed on the Purchasers, any Affected
Party, the Administrative Agent or the Purchaser Agents, respectively, with
respect to payments required to be made by the Seller or Servicer under this
Agreement, by a taxing jurisdiction in which the Purchasers, any Affected Party,
the Administrative Agent or the Purchaser Agents, are organized, conducts
business or is paying taxes (as the case may be).
     (b) The Servicer will indemnify (and to the extent the indemnification
provided by the Servicer is insufficient the Seller will indemnify) each
Affected Party for the full amount of Taxes payable by such Person in respect of
Additional Amounts and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. All payments in respect of
this indemnification shall be made within ten days from the date a written
invoice therefor is delivered to the Seller.
     (c) Within thirty (30) days after the date of any payment by the Seller and
the Servicer of any Taxes, the Seller and the Servicer will furnish to the
Administrative Agent and each of the Purchaser Agents at its address set forth
under its name on the signature pages hereof, appropriate evidence of payment
thereof.

72



--------------------------------------------------------------------------------



 



     (d) If a Purchaser is not created or organized under the laws of the United
States or a political subdivision thereof, such Purchaser shall deliver to the
Seller, with a copy to the Administrative Agent, (i) within fifteen (15) days
after the date hereof, two (or such other number as may from time to time be
prescribed by Applicable Laws) duly completed copies of IRS Form W-8BEN or Form
W-8ECI (or any successor forms or other certificates or statements that may be
required from time to time by the relevant United States taxing authorities or
Applicable Laws), as appropriate, to permit the Seller to make payments
hereunder for the account of such Purchaser without deduction or withholding of
United States federal income or similar Taxes and (ii) upon the obsolescence of
or after the occurrence of any event requiring a change in, any form or
certificate previously delivered pursuant to this Section 2.16(d), copies (in
such numbers as may from time to time be prescribed by Applicable Laws or
regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Laws or regulations to permit the
Seller and the Servicer to make payments hereunder for the account of such
Purchaser without deduction or withholding of United States federal income or
similar Taxes.
     (e) If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Purchasers
in connection with this Agreement or the funding or maintenance of Advances
hereunder, the Purchasers are required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.16, then, within ten days after demand by the Purchasers, the
Servicer shall pay (or to the extent the Servicer does not make such payment the
Seller shall pay) to the Purchasers such additional amount or amounts as may be
necessary to reimburse the Purchasers for any amounts paid by them.
     (f) Without prejudice to the survival of any other agreement of the Seller
and the Servicer hereunder, the agreements and obligations of the Seller and the
Servicer contained in this Section 2.16 shall survive the termination of this
Agreement.
     Section 2.17. Assignment of the Sale Agreement.
     The Seller hereby assigns to the Administrative Agent, for the ratable
benefit of the Secured Parties hereunder, all of the Seller’s right, title and
interest in and to, but none of its obligations under, the Sale Agreement and
any UCC financing statements filed under or in connection therewith. In
furtherance and not in limitation of the foregoing, the Seller hereby assigns to
the Administrative Agent for the benefit of the Secured Parties its right to
indemnification under Article VIII of the Sale Agreement. The Seller confirms
that the Administrative Agent on behalf of the Secured Parties shall have the
sole right to enforce the Seller’s rights and remedies under the Sale Agreement
and any UCC financing statements filed under or in connection therewith for the
benefit of the Secured Parties.
     Section 2.18. Substitution of Assets.
     On any day prior to the occurrence of a Termination Event (and after the
Termination Date at the discretion of the Administrative Agent with the consent
of the Purchaser Agents), the Seller may, subject to the conditions set forth in
this Section 2.18 and subject to the other restrictions contained herein,
replace any Asset with one or more Eligible Assets (each, a

73



--------------------------------------------------------------------------------



 



“Substitute Asset”); provided that no such replacement shall occur unless each
of the following conditions is satisfied as of the date of such replacement and
substitution:
     (a) the Seller has recommended to the Administrative Agent (with a copy to
the Collateral Custodian) in writing that the Asset to be replaced should be
replaced (each a “Replaced Asset”);
     (b) each Substitute Asset is an Eligible Asset on the date of substitution;
     (c) after giving effect to any such substitution, the Advances Outstanding
do not exceed the lesser of (i) the Facility Amount and (ii) the Maximum
Availability;
     (d) for purposes only of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset, the aggregate Outstanding Asset
Balance of such Substitute Assets shall be equal to or greater than the
aggregate Outstanding Asset Balances of the Replaced Assets;
     (e) for purposes only of substitutions pursuant to Section 4.6 undertaken
because an Asset has become a Warranty Asset, such Substitute Assets, at the
time of substitution by the Seller, shall have no greater weighted average life
than the Replaced Asset;
     (f) all representations and warranties of the Seller contained in
Section 4.1 and Section 4.2 shall be true and correct as of the date of
substitution of any such Substitute Asset;
     (g) the substitution of any Substitute Asset does not cause a Termination
Event or Unmatured Termination Event to occur;
     (h) the sum of the Outstanding Asset Balance of all Assets that are
Substitute Assets does not exceed 20% of the Facility Amount, calculated on an
annualized basis commencing with the Closing Date;
     (i) the sum of the Outstanding Asset Balance of all Substitute Assets
substituted for Delinquent Assets, Charged-Off Assets and Warranty Assets shall
not exceed 10% of the Facility Amount, calculated on an annualized basis
commencing with the Closing Date;
     (j) the Seller shall deliver to the Administrative Agent on the date of
such substitution a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date; and
     (k) each Asset that is replaced pursuant to the terms of this Section 2.18
shall be substituted only with another Asset that meets the foregoing
conditions.
     In addition, the Seller shall in connection with such substitution deliver
to the Collateral Custodian the related Required Asset Documents. In connection
with any such substitution, the Administrative Agent, as agent for the Secured
Parties, shall, automatically and without further action, be deemed to transfer
to the Seller, free and clear of any Lien created pursuant to this Agreement,
all of the right, title and interest of the Administrative Agent, as agent for
the

74



--------------------------------------------------------------------------------



 



Secured Parties, in, to and under such Replaced Asset, but without any
representation and warranty of any kind, express or implied.
     Section 2.19. Optional Sales.
     (a) On any Optional Sale Date, the Seller shall have the right to sell and
assign all or a portion of the Collateral (other than Eligible Treasury
Securities) (each, an “Optional Sale”), subject to the following terms and
conditions:
     (i) The Seller shall have given the Administrative Agent at least ten
(10) Business Days’ prior written notice of its intent to effect an Optional
Sale, unless such notice is waived or reduced by the Administrative Agent;
provided that in the event that the aggregate Outstanding Asset Balance of the
Assets which are the subject of the proposed Optional Sale is less than
$15,000,000, the Seller shall have given at least two Business Days’ prior
written notice of its intent to effect such an Optional Sale; and provided
further that the Seller may give less than ten (10) Business Days’ prior written
notice in connection with such an Optional Sale in connection with the Fourth
Amendment Effective Date;
     (ii) Any Optional Sale shall be in connection with a Permitted Transfer;
provided that, with respect to any Optional Sale relating to a Permitted
Transfer of the type set forth in clause (b) of the definition thereof, the
requirements set forth in clause (viii) shall apply in addition to all of the
other provisions of this Section 2.19;
     (iii) Unless an Optional Sale is to be effected on a Payment Date (in which
case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Monthly Report), the Servicer shall deliver to the
Administrative Agent a certificate and evidence to the reasonable satisfaction
of the Administrative Agent (which evidence may consist solely of a certificate
from the Servicer) that the Seller shall have sufficient funds on the related
Optional Sale Date to effect the contemplated Optional Sale in accordance with
this Agreement. In effecting an Optional Sale, the Seller may use the Proceeds
of sales of the Collateral;
     (iv) After giving effect to the Optional Sale on any Optional Sale Date,
(a) the remaining Advances Outstanding shall not exceed the lesser of the
Facility Amount and the Maximum Availability, (b) the representations and
warranties contained in Section 4.1 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date, (c) the
eligibility of any Asset remaining as part of the Collateral after the Optional
Sale will be redetermined as of the Optional Sale Date, (d) the Pool
Concentration Criteria will be redetermined as of the Optional Sale Date, and
(e) neither an Unmatured Termination Event nor a Termination Event shall have
resulted;
     (v) On the related Optional Sale Date, the Administrative Agent, each
Purchaser Agent, on behalf of the applicable Purchaser and the Hedge
Counterparties, shall have received, as applicable, in immediately available
funds, an amount equal to the sum of (a) the portion of the Advances Outstanding
to be prepaid plus (b) an amount equal to all unpaid Interest to the extent
reasonably determined by the Administrative

75



--------------------------------------------------------------------------------



 



Agent and the Purchaser Agents to be attributable to that portion of the
Advances Outstanding to be paid in connection with the Optional Sale plus (c) an
aggregate amount equal to the sum of all other amounts due and owing to the
Administrative Agent, the Collateral Custodian, the Backup Servicer, the
Purchaser Agents, the applicable Purchaser, the Affected Parties and the Hedge
Counterparties, as applicable, under this Agreement and the other Transaction
Documents, to the extent accrued to such date and to accrue thereafter
(including, without limitation, Breakage Costs, Hedge Breakage Costs and any
other payments owing to the applicable Hedge Counterparty in respect of the
termination of any Hedge Transaction); provided that the Administrative Agent
and each Purchaser Agent shall have the right to determine whether the amount
paid (or proposed to be paid) by the Seller on the Optional Sale Date is
sufficient to satisfy the requirements of clauses (iii), (iv) and (v) of this
Section 2.19(a) and is sufficient to reduce the Advances Outstanding to the
extent requested by the Seller in connection with the Optional Sale;
     (vi) On or prior to each Optional Sale Date, the Seller shall have
delivered to the Administrative Agent a list specifying all Assets to be sold
and assigned pursuant to such Optional Sale;
     (vii) no selection procedure adverse to the interests of the Administrative
Agent, the Purchaser Agents or the Secured Parties was utilized by the Seller or
Originator in the selection of Assets for inclusion in any Optional Sale
relating to such Permitted Transfer; and
     (viii) Any Optional Sale relating to a Permitted Transfer of the type set
forth in clause (b) of the definition thereof shall be subject to the following
additional conditions:
     (A) any such Optional Sale Date may only occur on or within five
(5) Business Days after the following dates: (i) the Fourth Amendment Effective
Date, (ii) July 31, 2008, (iii) October 31, 2008 and (iv) January 31, 2009;
     (B) the Administrative Agent shall have consented in writing to such
Optional Sale and related Permitted Transfer prior to the Optional Sale Date
requested by the Seller (such consent not to be unreasonably withheld); and
     (C) any Optional Sale relating to such Permitted Transfer may only involve
otherwise Eligible Assets that exceed the specified limits set forth in clause
(5) of the definition of Pool Concentration Criteria.
     (b) In connection with any Optional Sale, following receipt by the
Purchaser Agents of the amounts referred to in clause (a)(v) above, the portion
of the Collateral subject to the Optional Sale shall be released from the Lien
of this Agreement (subject to the requirements of clause (a)(iv) above).
     (c) The Seller hereby agrees to pay the reasonable legal fees and expenses
of the Administrative Agent, each Purchaser Agent and the Secured Parties in
connection with any Optional Sale (including, but not limited to, expenses
incurred in connection with the release of

76



--------------------------------------------------------------------------------



 



the Lien of the Administrative Agent, the Secured Parties and any other party
having an interest in the Collateral in connection with such Optional Sale).
     (d) In connection with any Optional Sale, on the related Optional Sale
Date, the Administrative Agent, on behalf of the Secured Parties, shall, at the
expense of the Seller (i) execute such instruments of release with respect to
the portion of the Collateral subject to the Optional Sale, in recordable form
if necessary, in favor of the Seller as the Seller may reasonably request,
(ii) deliver any portion of the Collateral subject to the Optional Sale to the
Seller in its possession to the Seller and (iii) otherwise take such actions,
and cause or permit the Collateral Custodian to take such actions, as are
necessary and appropriate to release the Lien of the Administrative Agent and
the Secured Parties on the portion of the Collateral subject to the Optional
Sale to the Seller and release and deliver to the Seller such portion of the
Collateral subject to the Optional Sale.
     Section 2.20. Discretionary Sales.
     Prior to the occurrence of an Unmatured Termination Event or a Termination
Event, on any Discretionary Sale Date, the Seller shall have the right to prepay
all or a portion of the Advances Outstanding in connection with the transfer and
assignment by the Seller (and related release of security interest by the
Administrative Agent, on behalf of the Secured Parties), of the specified
portion of Collateral (each, a “Discretionary Sale”), subject to the following
terms and conditions:
     (a) At least one Business Day prior to each Discretionary Sale Date, the
Servicer, on behalf of the Seller, shall have given the Administrative Agent and
each Hedge Counterparty written notice of its intent to effect a Discretionary
Sale (each such notice a “Discretionary Sale Notice”), specifying the
Discretionary Sale Date and including a list of all Assets and/or Eligible
Treasury Securities to be sold and assigned pursuant to such Discretionary Sale,
and a revised Borrowing Base Certificate;
     (b) Any Discretionary Sale shall be made by the Servicer, on behalf of the
Seller, to an unaffiliated third party purchaser in a transaction (i) reflecting
arms-length market terms and (ii) in which the Seller makes no representations,
warranties or covenants for the benefit of any other party to the Discretionary
Sale and provides no indemnification for the benefit of any other party to the
Discretionary Sale;
     (c) After giving effect to the Discretionary Sale on any Discretionary Sale
Date, (a) the Availability is greater than or equal to zero, (b) the
representations and warranties contained in Section 4.1 hereof shall continue to
be correct in all material respects, except to the extent relating to an earlier
date and (c) neither an Unmatured Termination Event nor a Termination Event
shall have resulted;
     (d) On the related Discretionary Sale Date, the Administrative Agent, each
Purchaser Agent, on behalf of the applicable Purchaser, the Hedge
Counterparties, the Collateral Custodian and the Backup Servicer, as applicable,
shall have received, as applicable, in immediately available funds, an amount
equal to the sum of (i) an amount sufficient to reduce the Advances Outstanding
such that, after giving effect to the transfer of the Assets and/or Eligible
Treasury

77



--------------------------------------------------------------------------------



 



Securities that are the subject of such Discretionary Sale, the Availability
will be equal to or greater than $0 plus (ii) an amount equal to all unpaid
Interest to the extent reasonably determined by the Administrative Agent and the
Purchaser Agents to be attributable to that portion of the Advances Outstanding
to be repaid in connection with the Discretionary Sale plus (iii) an aggregate
amount equal to the sum of all other Aggregate Unpaids due and owing to the
Administrative Agent, the Purchaser Agents, each applicable Purchaser, the
Affected Parties, the Indemnified Parties and the Hedge Counterparties, as
applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date; provided that, the Administrative Agent and each
Purchaser Agent shall have the right to determine whether the amount paid (or
proposed to be paid) by the Seller on the Discretionary Sale Date is sufficient
to satisfy the requirements of clauses (i) through (iii) of this clause (d) and
is sufficient to reduce the Advances Outstanding to the extent requested by the
Seller in connection with the Discretionary Sale;
     (e) The Outstanding Asset Balance of the Asset(s) which are the subject of
the proposed Discretionary Sale, together with the Outstanding Asset Balance of
the Asset(s) sold in all other Discretionary Sales made in the preceding
12 month period, shall not exceed 20% of the Facility Amount; provided that, for
avoidance of doubt, Discretionary Sales involving Eligible Treasury Securities
shall not count towards such 20% limitation; and
     (f) On the related Discretionary Sale Date, the proceeds from such
Discretionary Sale have been sent directly into the Collection Account or
applied pursuant to Section 2.11(g) if such Discretionary Sale was a sale of any
Eligible Treasury Security.
     (g) The consideration for any Discretionary Sale occurring during the
Amortization Period shall be no less than the sum of the Outstanding Asset
Balances of the Assets subject to such Discretionary Sale unless otherwise
consented to in writing by the Administrative Agent.
     Section 2.21. Assets Originated by Affiliates of CapitalSource Inc. Other
than the Originator.
     On or before the date of the initial sale or transfer of any Asset
originated by an Affiliate of CapitalSource Inc. (other than CSE Mortgage) and
acquired by CSE Mortgage from such Affiliate, the Servicer shall deliver to the
Administrative Agent (1) a form of assignment approved in writing by the
Administrative Agent, (2) a Servicing Guaranty executed by such Affiliate in
form and substance satisfactory to the Administrative Agent and (3) a legal
opinion concerning Assets originated by such Affiliate and acquired from time to
time by CSE Mortgage from such Affiliate pursuant to an assignment in such form.
     Section 2.22. Recalculation of Available Treasuries Amount.
     On any Business Day during an Available Treasuries Period, the
Administrative Agent may, in its discretion, direct the Servicer to recalculate,
in good faith and in accordance with customary market practices, the aggregate
fair market value of all Eligible Treasury Securities for purposes of
determining the Available Treasuries Amount (in accordance with the definition
thereof); provided, that in the event of such recalculation, the Seller and the
Servicer shall deliver a revised Borrowing Base Certificate reflecting such
recalculation and, if applicable, a

78



--------------------------------------------------------------------------------



 



Borrowing Notice for reducing Advances Outstanding, in each case, to evidence
continuing compliance with this Agreement (including, without limitation,
Section 2.4(d) hereof). Notwithstanding the foregoing, this Section 2.22 shall
not reduce, or be construed as a limitation on, Seller’s and/or Servicer’s
obligations under Section 2.4(d) hereof.
ARTICLE III
CONDITIONS TO ADVANCES
     Section 3.1. Conditions to Closing and Initial Advance.
     The Purchasers shall not be obligated to make any Advance hereunder on the
occasion of the Initial Advance, nor shall any Purchaser, Administrative Agent,
the Purchaser Agents, the Backup Servicer and the Collateral Custodian be
obligated to take, fulfill or perform any other action hereunder, until the
following conditions have been satisfied, in the sole discretion of, or waived
in writing by, the Administrative Agent and each Purchaser Agent:
     (a) Each Transaction Document shall have been duly executed by, and
delivered to, the parties thereto, and the Administrative Agent and each
Purchaser Agent shall have received such other documents, instruments,
agreements and legal opinions as the Administrative Agent and each Purchaser
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement, including, without limitation, all those specified in the
Schedule of Documents attached hereto as Schedule I, each in form and substance
satisfactory to the Administrative Agent and each Purchaser Agent;
     (b) The Administrative Agent and each Purchaser Agent shall have received
(i) satisfactory evidence that the Seller and the Servicer have obtained all
required consents and approvals of all Persons, including all requisite
Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Transaction Documents to which each is a party and the
consummation of the transactions contemplated hereby or thereby or (ii) an
Officer’s Certificate from each of the Seller and the Servicer in form and
substance reasonably satisfactory to the Administrative Agent and each Purchaser
Agent affirming that no such consents or approvals are required; it being
understood that the acceptance of such evidence or officer’s certificate shall
in no way limit the recourse of the Administrative Agent, each Purchaser Agent
or any Secured Party against the Originator or the Seller for a breach of the
Originator’s and the Seller’s representation or warranty that all such consents
and approvals have, in fact, been obtained;
     (c) The Seller, the Servicer and the Originator shall each be in compliance
in all material respects with all Applicable Laws and shall have delivered to
the Administrative Agent and each Purchaser Agent as to this and other closing
matters certification in the form of Exhibits F-1 and F-2;
     (d) The Seller and the Servicer shall have delivered to the Administrative
Agent and each Purchaser Agent duly executed Powers of Attorney in the form of
Exhibits G-1 and G-2;

79



--------------------------------------------------------------------------------



 



     (e) The Seller and the Servicer shall each have delivered to the
Administrative Agent and each Purchaser Agent a certificate as to Solvency in
the form of Exhibits E-1 and E-2 and a perfection certificate in form reasonably
acceptable to the Administrative Agent; and
     (f) On or prior to the date of the Initial Advance, each Purchaser Agent
(excluding Three Pillars Purchaser Agent) shall have received, in immediately
available funds, an amount by or on behalf of Three Pillars representing its
respective Pro Rata Share of previously funded Advances.
     Section 3.2. Conditions Precedent to All Advances.
     Each Advance to the Seller by the applicable Purchaser (each, a
“Transaction”) shall be subject to the further conditions precedent that:
     (a) (i) With respect to any Advance (including the Initial Advance), the
Servicer shall have delivered to the Administrative Agent and each Purchaser
Agent (with a copy to the Collateral Custodian and the Backup Servicer), in the
case of an Advance, no later than 2:00 p.m. (Charlotte, North Carolina time),
one Business Day prior to the related Funding Date in a form and substance
satisfactory to the Administrative Agent and each Purchaser Agent, (1) a
Borrowing Notice (Exhibit A-1), Borrowing Base Certificate (Exhibit A-3), Asset
List and Monthly Report, if applicable, and (2) a Certificate of Assignment
(Exhibit A to the Sale Agreement including Schedule I, thereto) and containing
such additional information as may be reasonably requested by the Administrative
Agent and each Purchaser Agent, and (ii) with respect to any reduction in
Advances Outstanding pursuant to Section 2.4(b) or any reinvestment of Principal
Collections permitted by Section 2.9(b), the Servicer shall have delivered to
the Administrative Agent and each Purchaser Agent (with a copy to the Backup
Servicer) at least one Business Day prior to any reduction of Advances
Outstanding or same day notice no later than 2:00 p.m. (Charlotte, North
Carolina time) on such day for any reinvestment of Principal Collections a
Borrowing Notice (Exhibit A-2) and a Borrowing Base Certificate (Exhibit A-3)
executed by the Servicer and the Seller;
     (b) On the date of such Transaction the following statements shall be true,
and the Seller shall be deemed to have certified that:
     (i) The representations and warranties contained in Section 4.1, Section
4.2 and Section 4.3 are true and correct on and as of such day as though made on
and as of such day and shall be deemed to have been made on such day;
     (ii) No event has occurred and is continuing, or would result from such
Transaction, that constitutes a Termination Event or Unmatured Termination
Event;
     (iii) On and as of such day, after giving effect to such Transaction, the
Advances Outstanding shall not exceed the lesser of (x) the Facility Amount and
(y) the Maximum Availability;
     (iv) On and as of such day, the Seller and the Servicer each has performed
all of the covenants and agreements contained in this Agreement to be performed
by such person at or prior to such day;

80



--------------------------------------------------------------------------------



 



     (v) No law or regulation shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advance or
incremental Advance by the Purchaser in accordance with the provisions hereof,
the reduction of Advances Outstanding, the reinvestment of Principal Collections
or any other transaction contemplated herein; and
     (vi) Such date is an Amsterdam Business Day;
     (c) With respect to Assets, the Seller shall have delivered to the
Collateral Custodian (with a copy to the Backup Servicer and the Administrative
Agent) in the case of an Advance, no later than 2:00 p.m. (Charlotte, North
Carolina time) one Business Day prior to any Funding Date a faxed copy of the
duly executed original promissory notes, master purchase agreement and purchase
statements or a copy of the Loan Register, as applicable, for the Loans, and, if
any Assets are closed in escrow, a certificate (in the form of Exhibit L) from
the counsel to the Originator or the Obligor of such Assets certifying the
possession of the Required Asset Documents, provided that notwithstanding the
foregoing, the Required Asset Documents (including any UCCs included in the
Required Asset Documents) shall be in the possession of the Collateral Custodian
within two Business Days of any related Funding Date as to any Additional
Assets;
     (d) The Termination Date shall not have occurred;
     (e) On the date of such Transaction, the Administrative Agent and each
Purchaser Agent shall have received such other approvals, opinions or documents
as the Administrative Agent and each Purchaser Agent may reasonably require;
     (f) The Administrative Agent shall have received from the Seller all
hedging confirms related to any Hedging Agreement required by this Agreement;
     (g) The Seller and Servicer shall have delivered to the Administrative
Agent and each Purchaser Agent all reports required to be delivered as of the
date of such Transaction including, without limitation, all deliveries required
by Section 2.3;
     (h) With respect to any Acquired Loan intended to be included as a part of
the Collateral, the Administrative Agent and each Purchaser Agent shall have
received an opinion of counsel in accordance with Schedule I;
     (i) The Seller shall have paid all fees required to be paid, including all
fees required hereunder and under the Purchaser Fee Letters and any Additional
Agent Fee Letter and shall have reimbursed the Purchasers, the Administrative
Agent and each Purchaser Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Transaction Documents,
including the reasonable attorney fees and any other legal and document
preparation costs incurred by the Purchasers, the Administrative Agent and each
Purchaser Agent;
     (j) With respect to any Eligible Treasury Security to be purchased by the
Seller in accordance with Section 8.11 hereof on a Funding Date, the Seller
shall have deposited in the Treasury Securities Account an amount that, when
combined with amounts required to be

81



--------------------------------------------------------------------------------



 



deposited in the Treasury Securities Account by the Purchasers in accordance
with Section 2.3(d) hereof, is sufficient to enable the purchase of such
Eligible Treasury Security in accordance with Section 8.11 hereof;
     (k) With respect to any Eligible Treasury Security to be purchased by the
Seller in accordance with Section 8.11 hereof on a Funding Date, the Seller
shall have deposited in the Treasury Securities Account the Treasury Reserve
Amount in accordance with Section 2.11(e) hereof; and
     (l) The Seller shall have delivered to the Administrative Agent and each
Purchaser Agent an Officer’s Certificate (which may be part of the Borrowing
Notice) in form and substance reasonably satisfactory to the Administrative
Agent and each Purchaser Agent certifying that each of the foregoing conditions
precedent has been satisfied.
     The failure of the Seller to satisfy any of the foregoing conditions
precedent in respect of any Advance shall give rise to a right of the
Administrative Agent and the applicable Purchaser Agent, which right may be
exercised at any time on the demand of the applicable Purchaser Agent, to
rescind the related Advance and direct the Seller to pay to the Administrative
Agent for the benefit of the applicable Purchaser an amount equal to the
Advances made during any such time that any of the foregoing conditions
precedent were not satisfied.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1. Representations and Warranties of the Seller.
     The Seller represents and warrants as follows:
     (a) Organization and Good Standing. The Seller has been duly organized, and
is validly existing as a limited liability company in good standing, under the
laws of the State of Delaware, with all requisite company power and authority to
own or lease its properties and conduct its business as such business is
presently conducted, and had at all relevant times, and now has all necessary
power, authority and legal right to acquire, own, pledge and sell the
Collateral.
     (b) Due Qualification. The Seller is duly qualified to do business and is
in good standing as a limited liability company, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualification, licenses or
approvals.
     (c) Power and Authority; Due Authorization; Execution and Delivery. The
Seller (i) has all necessary power, authority and legal right to (a) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, (c) grant a security interest in the Collateral, and (d) receive Advances
and grant a security interest in the Collateral on the terms and conditions
provided herein and (ii) has duly authorized by all necessary company action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and

82



--------------------------------------------------------------------------------



 



the grant and assignment of a security interest in the Collateral on the terms
and conditions herein provided. This Agreement and each other Transaction
Document to which the Seller is a party have been duly executed and delivered by
the Seller.
     (d) Binding Obligation. This Agreement and each other Transaction Document
to which the Seller is a party constitutes a legal, valid and binding obligation
of the Seller enforceable against the Seller in accordance with its respective
terms, except as such enforceability may be limited by Insolvency Laws and by
general principles of equity (whether considered in a suit at law or in equity).
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Seller’s operating
agreement or any Contractual Obligation of the Seller, (ii) result in the
creation or imposition of any Lien (other than Permitted Liens) upon any of the
Seller’s properties pursuant to the terms of any such Contractual Obligation,
other than this Agreement, or (iii) violate any Applicable Law.
     (f) No Proceedings. There is no litigation, proceeding or investigation
pending or, to the best knowledge of the Seller, threatened against the Seller,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Seller is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have Material Adverse Effect.
     (g) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or of any Governmental Authority (if any)
required for the due execution, delivery and performance by the Seller of this
Agreement and any other Transaction Document to which the Seller is a party have
been obtained.
     (h) Bulk Sales. The execution, delivery and performance of this Agreement
and the transactions contemplated hereby do not require compliance with any
“bulk sales” act or similar law by Seller.
     (i) Solvency. The Seller is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Seller is a party do not and will not render
the Seller not Solvent and the Seller shall deliver to the Administrative Agent
and each Purchaser Agent on the Closing Date a certification in the form of
Exhibit E-1.
     (j) Selection Procedures. No procedures believed by the Seller to be
adverse to the interests of the Purchaser were utilized by the Seller in
identifying and/or selecting the Assets in the Collateral. In addition, each
Asset shall have been underwritten in accordance with and satisfy the standards
of any Credit and Collection Policy that has been established by the Seller or
the Originator and is then in effect.

83



--------------------------------------------------------------------------------



 



     (k) Taxes. The Seller has filed or caused to be filed all tax returns that
are required to be filed by it. The Seller has paid or made adequate provisions
for the payment of all Taxes and all assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the Seller),
and no tax lien has been filed and, to the Seller’s knowledge, no claim is being
asserted, with respect to any such Tax, fee or other charge.
     (l) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein will violate or result in a violation of
Section 7 of the Securities Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Seller does
not own or intend to carry or purchase, and no proceeds from the Advances will
be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purpose credit” within the meaning of Regulation U.
     (m) Security Interest.
     (i) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Administrative
Agent, on behalf of the Secured Parties, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Seller;
     (ii) the Asset, along with the related Asset Files, constitute a “general
intangible,” an “instrument,” an “account,” or “chattel paper,” within the
meaning of the applicable UCC;
     (iii) the Seller owns and has good and marketable title to the Collateral
free and clear of any Lien (other than Permitted Liens), claim or encumbrance of
any Person;
     (iv) the Seller has received all consents and approvals required by the
terms of any Asset to the sale and granting of a security interest in the Assets
hereunder to the Administrative Agent, on behalf of the Secured Parties;
     (v) the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
granted to the Administrative Agent, on behalf of the Secured Parties, under
this Agreement;
     (vi) other than the security interest granted to the Administrative Agent,
on behalf of the Secured Parties, pursuant to this Agreement, the Seller has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of the Collateral. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Collateral other than any financing statement
(A) relating to the security interest granted to the Seller under the Sale
Agreement, or (B) that has been terminated. The Seller is not aware of the
filing of any judgment or tax lien filings against the Seller;

84



--------------------------------------------------------------------------------



 



     (vii) all original executed copies of each underlying promissory note or
copies of each Loan Register, as applicable, that constitute or evidence each
Loan has been, or subject to the delivery requirements contained herein, will be
delivered to the Collateral Custodian;
     (viii) the Seller has received a written acknowledgment from the Collateral
Custodian that the Collateral Custodian or its bailee is holding the underlying
promissory notes (if any), the copies of the Loan Registers that constitute or
evidence the Assets solely on behalf of and for the benefit of the Secured
Parties;
     (ix) none of the underlying promissory notes or Loan Registers, as
applicable, that constitute or evidence the Assets has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Administrative Agent, on behalf of the Secured Parties;
and
     (x) none of the Collateral has been pledged or otherwise made subject to a
Lien.
     (n) Reports Accurate. All Monthly Reports (if prepared by the Seller, or to
the extent that information contained therein is supplied by the Seller),
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished by the Seller to the Administrative Agent,
each Purchaser Agent or any Purchaser in connection with this Agreement are
true, complete and correct.
     (o) Location of Offices. The Seller’s location (within the meaning of
Article 9 of the UCC) is Delaware. The office where the Seller keeps all the
Records is at the address of the Seller referred to in Section 13.2 hereof (or
at such other locations as to which the notice and other requirements specified
in Section 5.2(g) shall have been satisfied). The Seller’s Federal Employee
Identification Number is 30-3991722. The Seller has not changed its name,
whether by amendment of its certificate of formation, by reorganization or
otherwise, and has not changed its location within the four months preceding the
Closing Date.
     (p) Lock-Boxes. The names and addresses of all the Lock-Box Banks, together
with the account numbers of the Lock-Box Accounts of the Seller at such Lock-Box
Banks and the names, addresses and account numbers of all accounts to which
Collections of the Collateral outstanding before the Initial Advance hereunder
have been sent, are specified in Schedule II (which shall be deemed to be
amended in respect of terminating or adding any Lock-Box Account or Lock-Box
Bank upon satisfaction of the notice and other requirements specified in
Section 5.2(k)). The Seller has not granted any Person other than the
Administrative Agent and Collateral Custodian an interest in any Lock-Box
Account at a future time or upon the occurrence of a future event.
     (q) Tradenames. The Seller has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.
     (r) Sale Agreement. Except with respect to Eligible Treasury Securities,
the Sale Agreement is the only agreement pursuant to which the Seller purchases
Collateral.

85



--------------------------------------------------------------------------------



 



     (s) Value Given. The Seller shall have given reasonably equivalent value to
the Originator in consideration for the transfer to the Seller of the Collateral
under the Sale Agreement, no such transfer shall have been made for or on
account of an antecedent debt owed by the Originator to the Seller, and no such
transfer is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.
     (t) Accounting. The Seller accounts for the transfers to it from the
Originator of interests in Collateral under the Sale Agreement as financings of
such Collateral for tax and consolidated accounting purposes (with a notation
that it is treating the transfers as a sale for legal and all other purposes on
its books, records and financial statements, in each case consistent with GAAP
and with the requirements set forth herein).
     (u) Special Purpose Entity. The Seller has not and shall not:
     (i) engage in any business or activity other than the purchase and receipt
of Collateral and related assets from the Originator under the Sale Agreement,
the purchase and receipt of Eligible Treasury Securities in accordance with this
Agreement during an Available Treasuries Period, the sale of Collateral under
the Transaction Documents, and such other activities as are incidental thereto;
     (ii) acquire or own any material assets other than (a) the Collateral and
related assets from the Originator under the Sale Agreement, (b) Eligible
Treasury Securities in accordance with this Agreement during an Available
Treasuries Period and (c) incidental property as may be necessary for the
operation of the Seller;
     (iii) merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case first obtaining the consent of the Administrative Agent and each Purchaser
Agent;
     (iv) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the
Administrative Agent and each Purchaser Agent, amend, modify, terminate or fail
to comply with the provisions of its operating agreement, or fail to observe
limited liability company formalities;
     (v) own any Subsidiary or make any investment in any Person without the
consent of the Administrative Agent and each Purchaser Agent;
     (vi) except as permitted by this Agreement and the Lock-Box Agreement,
commingle its assets with the assets of any of its Affiliates, or of any other
Person;
     (vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than indebtedness to the Secured Parties
hereunder or in conjunction with a repayment of all Advances owed to the
Purchasers, except for trade payables in the ordinary course of its business;
provided that such debt is not evidenced by a note and is paid when due;

86



--------------------------------------------------------------------------------



 



     (viii) become insolvent or fail to pay its debts and liabilities from its
assets as the same shall become due;
     (ix) fail to maintain its records, books of account and bank accounts
separate and apart from those of any other Person;
     (x) enter into any contract or agreement with any Person, except upon terms
and conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than such Person;
     (xi) seek its dissolution or winding up in whole or in part;
     (xii) fail to correct any known misunderstandings regarding the separate
identity of Seller and the Originator or any principal or Affiliate thereof or
any other Person;
     (xiii) guarantee, become obligated for, or hold itself out to be
responsible for the debt of another Person;
     (xiv) make any loan or advances to any third party, including any principal
or Affiliate, or hold evidence of indebtedness issued by any other Person (other
than cash and investment-grade securities);
     (xv) fail to file its own separate tax return, or file a consolidated
federal income tax return with any other Person, except as may be required by
the Internal Revenue Code and regulations;
     (xvi) fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name in order not (a) to mislead others as to the identity with which
such other party is transacting business, or (b) to suggest that it is
responsible for the debts of any third party (including any of its principals or
Affiliates);
     (xvii) fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;
     (xviii) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;
     (xix) except as may be required by the Internal Revenue Code and
regulations, share any common logo with or hold itself out as or be considered
as a department or division of (a) any of its principals or affiliates, (b) any
Affiliate of a principal or (c) any other Person;

87



--------------------------------------------------------------------------------



 



     (xx) permit any transfer (whether in one or more transactions) of any
direct or indirect ownership interest in the Seller to the extent it has the
ability to control the same, unless the Seller delivers to the Administrative
Agent and each Purchaser Agent an acceptable non-consolidation opinion and the
Administrative Agent consents to such transfer;
     (xxi) fail to maintain separate financial statements, showing its assets
and liabilities separate and apart from those of any other Person;
     (xxii) fail to pay its own liabilities and expenses only out of its own
funds;
     (xxiii) fail to pay the salaries of its own employees in light of its
contemplated business operations;
     (xxiv) acquire the obligations or securities of its Affiliates or
stockholders;
     (xxv) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;
     (xxvi) fail to use separate invoices and bank accounts;
     (xxvii) pledge its assets for the benefit of any other Person, other than
with respect to payment of the indebtedness to the Secured Parties hereunder;
     (xxviii) fail at any time to have at least one independent director who is
not and has not been for at least five years a director, officer, employee,
trade credit or shareholder (or spouse, parent, sibling or child of the
foregoing) of (a) the Servicer, (b) the Seller, (c) any principal of the
Servicer, (d) any Affiliate of the Servicer, or (e) any Affiliate of any
principal of the Servicer (an “Independent Director”); provided that such
Independent Director may be an independent director of another special purpose
entity affiliated with the Servicer or fail to ensure that all limited liability
company action relating to the selection, maintenance or replacement of the
Independent Director are duly authorized by the unanimous vote of the board of
directors (including the Independent Director);
     (xxix) to provide that the unanimous consent of all directors (including
the consent of the Independent Director) is required for the Seller to
(a) dissolve or liquidate, in whole or part, or institute proceedings to be
adjudicated bankrupt or insolvent, (b) institute or consent to the institution
of bankruptcy or insolvency proceedings against it, (c) file a petition seeking
or consent to reorganization or relief under any applicable federal or state law
relating to bankruptcy or insolvency, (d) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official for the Seller, (e) make any assignment for the benefit of the
Seller’s creditors, (f) admit in writing its inability to pay its debts
generally as they become due, or (g) take any action in furtherance of any of
the foregoing; and

88



--------------------------------------------------------------------------------



 



     (xxx) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Patton Boggs LLP, dated as of the
date hereof.
     (v) Confirmation from the Originator. The Seller has received in writing
from the Originator confirmation that the Originator will not cause the Seller
to file a voluntary petition under the Bankruptcy Code or Insolvency Laws. Each
of the Seller and the Originator is aware that in light of the circumstances
described in the preceding sentence and other relevant facts, the filing of a
voluntary petition under the Bankruptcy Code for the purpose of making any
Collateral or any other assets of the Seller available to satisfy claims of the
creditors of the Originator would not result in making such assets available to
satisfy such creditors under the Bankruptcy Code.
     (w) Investment Company Act. The Seller is not, and is not controlled by, an
“investment company” within the meaning of the 1940 Act, as amended, or is
exempt from the provisions of the 1940 Act.
     (x) ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Seller, or in which employees of the Seller are entitled to
participate, as from time to time in effect (herein called the “Pension Plans”),
does not exceed the value of the assets of the Pension Plan allocable to such
vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events have occurred with respect to any Pension Plans
that, in the aggregate, could subject the Seller to any material tax, penalty or
other liability. No notice of intent to terminate a Pension Plan has been
billed, nor has any Pension Plan been terminated under Section 4041(f) of ERISA,
nor has the Pension Benefit Guaranty Corporation instituted proceedings to
terminate, or appoint a trustee to administer a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan.
     (y) [Reserved].
     (z) Compliance with Law. The Seller has complied in all respects with all
Applicable Laws to which it may be subject, and no item of Collateral
contravenes any Applicable Laws (including, without limitation, all applicable
predatory and abusive lending laws and all laws, rules and regulations relating
to licensing, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices, and privacy).
     (aa) Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy with respect to all of the
Collateral (other than Eligible Treasury Securities).
     (bb) Collections. The Seller acknowledges that all Collections received by
it or its Affiliates with respect to the Collateral (other than Eligible
Treasury Securities) sold hereunder are held and shall be held in trust for the
benefit of the Secured Parties until deposited into the Collection Account
within two Business Days from receipt as required herein.

89



--------------------------------------------------------------------------------



 



     (cc) Set-Off, etc. No Collateral has been compromised, adjusted, extended,
satisfied, subordinated (other than B-Note Loans), rescinded, set-off or
modified by the Seller, the Originator or the Obligor thereof, and no Collateral
is subject to compromise, adjustment, extension, satisfaction, subordination
(other than B-Note Loans), rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral or
otherwise, by the Seller, the Originator or the Obligor with respect thereto,
except for amendments to such Collateral otherwise permitted under
Section 6.4(a) of this Agreement and in accordance with the Credit and
Collection Policy.
     (dd) Full Payment. The Seller has no knowledge of any fact which should
lead it to expect that any Collateral will not be paid in full.
     (ee) Accuracy of Representations and Warranties. Each representation or
warranty by the Seller contained herein or in any certificate or other document
furnished by the Seller pursuant hereto or in connection herewith is true and
correct in all material respects.
     (ff) Representations and Warranties in Sale Agreement. The representations
and warranties made by the Originator to the Seller in the Sale Agreement are
hereby remade by the Seller on each date to which they speak in the Sale
Agreement as if such representations and warranties were set forth herein. For
purposes of this Section 4.1(ff), such representations and warranties are
incorporated herein by reference as if made by the Seller to the Administrative
Agent, each Purchaser Agent and each of the Secured Parties under the terms
hereof mutatis mutandis.
     (gg) Reaffirmation of Representations and Warranties by the Seller. On each
day that any Advance is made hereunder, the Seller shall be deemed to have
certified that all representations and warranties described in Section 4.1
hereof are correct on and as of such day as though made on and as of such day.
     (hh) Participation, Acquired and Assigned Loans. The participations created
with respect to the Participation Loans and the sale to the Originator with
respect to the Acquired Loans and Assigned Loans do not violate any provisions
of the underlying Required Asset Documents and such documents do not contain any
express or implied prohibitions on participations or sales of such Loans.
     (ii) Environmental.
     (i) Each item of the Related Property is in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Law with
respect to such Related Property and there are no conditions relating to such
Related Property that could give rise to liability under any applicable
Environmental Laws.
     (ii) None of the Related Property contains, or has previously contained,
any Materials of Environmental Concern at, on or under the Related Property in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.

90



--------------------------------------------------------------------------------



 



     (iii) None of the Seller, the Originator nor the Servicer has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Related Property, nor does any such
Person have knowledge or reason to believe that any such notice will be received
or is being threatened.
     (iv) Materials of Environmental Concern have not been transported or
disposed of from the Related Property, or generated, treated, stored or disposed
of at, on or under any of the Related Property or any other location, in each
case by or on behalf of the Seller, the Originator and/or the Servicer in
violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law.
     (v) No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of the Seller, the Originator and/or the
Servicer, threatened, under any Environmental Law to which any of the Seller,
the Originator and/or the Servicer is or will be named as a party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements, outstanding
under any Environmental Law with respect to any of the Seller, the Originator,
the Servicer or the Related Property.
     (vi) There has been no release or threat of release of Materials of
Environmental Concern at or from any of the Related Property, or arising from or
related to the operations (including, without limitation, disposal) of any of
the Seller, the Originator and/or the Servicer in connection with the Related
Property in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.
     (jj) USA PATRIOT Act. Neither the Seller nor any Affiliate of the Seller is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list, (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.
     The representations and warranties in Section 4.1(m) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.
     Section 4.2. Representations and Warranties of the Seller Relating to the
Agreement and the Collateral.
     The Seller hereby represents and warrants, as of the Closing Date, as of
each Addition Date and as of the date of the purchase of any Eligible Treasury
Security:

91



--------------------------------------------------------------------------------



 



     (a) Binding Obligation, Valid Security Interest.
     (i) This Agreement and each other Transaction Document to which the Seller
is a party each constitute a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its respective terms, except
as such enforceability may be limited by Insolvency Laws and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
     (ii) This Agreement constitutes a grant of a security interest in all of
the Collateral to the Administrative Agent, as agent for the Secured Parties,
which upon the delivery of the Required Asset Documents to the Collateral
Custodian and the filing of the financing statements described in Section 4.1(m)
and, in the case of Additional Assets on the applicable Addition Date, shall be
a first priority perfected security interest in all Collateral, subject only to
Permitted Liens. Neither the Seller nor any Person claiming through or under
Seller shall have any claim to or interest in the Collection Account except for
the interest of Seller in such property as a debtor for purposes of the UCC.
     (b) Eligibility of Collateral. As of the Closing Date and each Addition
Date, (i) the Asset List and the information contained in the Borrowing Notice
delivered pursuant to Section 2.3 is an accurate and complete listing in all
material respects of all Collateral as of the Cut-Off Date and the information
contained therein with respect to the identity of such Collateral and the
amounts owing thereunder is true and correct in all material respects as of the
related Cut-Off Date, (ii) each such Asset that is part of the Borrowing Base is
an Eligible Asset as of such date, (iii) each such item of Collateral is free
and clear of any Lien of any Person (other than Permitted Liens) and in
compliance with all Applicable Laws, (iv) with respect to each such item of
Collateral, all consents, licenses, approvals or authorizations of or
registrations or declarations of any Governmental Authority required to be
obtained, effected or given by the Seller in connection with the grant of a
security interest in such Collateral to the Administrative Agent as agent for
the Secured Parties have been duly obtained, effected or given and are in full
force and effect, and (v) the representations and warranties set forth in
Section 4.2(a) are true and correct with respect to each item of Collateral.
     (c) No Fraud. Each Asset was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Seller’s knowledge,
on the part of the Obligor.
     Section 4.3. Representations and Warranties of the Servicer.
     The Servicer represents and warrants as follows:
     (a) Organization and Good Standing. The Servicer has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with all requisite company power and
authority to own or lease its properties and to conduct its business as such
business is presently conducted and to enter into and perform its obligations
pursuant to this Agreement.
     (b) Due Qualification. The Servicer is duly qualified to do business as a
limited liability company and is in good standing as a limited liability
company, and has obtained all

92



--------------------------------------------------------------------------------



 



necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals.
     (c) Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary company action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.
     (d) Binding Obligation. This Agreement and each other Transaction Document
to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).
     (e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Servicer’s
operating agreement or any Contractual Obligation of the Servicer, (ii) result
in the creation or imposition of any Lien upon any of the Servicer’s properties
pursuant to the terms of any such Contractual Obligation, other than this
Agreement, or (iii) violate any Applicable Law.
     (f) No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Servicer, threatened against the
Servicer, before any Governmental Authority (i) asserting the invalidity of this
Agreement or any other Transaction Document to which the Servicer is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Transaction Document to which the Servicer is a
party or (iii) seeking any determination or ruling that could reasonably be
expected to have Material Adverse Effect.
     (g) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Servicer of
this Agreement and any other Transaction Document to which the Servicer is a
party have been obtained.
     (h) Reports Accurate. All Servicer Certificates and other written and
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Administrative Agent, each
Purchaser Agent or any Purchaser in connection with this Agreement are accurate,
true and correct.
     (i) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to the origination,
underwriting and servicing of the Assets.

93



--------------------------------------------------------------------------------



 



     (j) Collections. The Servicer acknowledges that all Collections received by
it or its Affiliates with respect to the Collateral (other than Eligible
Treasury Securities) sold hereunder are held and shall be held in trust for the
benefit of the Secured Parties until deposited into the Collection Account
within two Business Days from receipt as required herein.
     (k) Bulk Sales. The execution, delivery and performance of this Agreement
do not require compliance with any “bulk sales” act or similar law by the
Servicer.
     (l) Solvency. The Servicer is not the subject of any Insolvency Proceedings
or Insolvency Event. The transactions under this Agreement and any other
Transaction Document to which the Servicer is a party do not and will not render
the Servicer not Solvent and the Servicer shall deliver to the Administrative
Agent and each Purchaser Agent on the Closing Date a certification in the form
of Exhibit E-2.
     (m) Taxes. The Servicer has filed or caused to be filed all tax returns
that are required to be filed by it. The Servicer has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no tax lien has been filed and, to the Servicer’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.
     (n) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein will violate or result in a violation of
Section 7 of the Securities Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. The Servicer
does not own or intend to carry or purchase, and no proceeds from the Advances
will be used to carry or purchase, any “margin stock” within the meaning of
Regulation U or to extend “purpose credit” within the meaning of Regulation U.
     (o) Security Interest. The Servicer will take all steps necessary to ensure
that the Seller has granted a security interest (as defined in the UCC) to the
Administrative Agent, as agent for the Secured Parties, in the Collateral, which
is enforceable in accordance with Applicable Law upon execution and delivery of
this Agreement. Upon the filing of UCC-1 financing statements naming the
Administrative Agent as secured party and the Seller as debtor, the
Administrative Agent, as agent for the Secured Parties, shall have a first
priority perfected security interest in the Collateral (except for any Permitted
Liens). All filings (including, without limitation, such UCC filings) as are
necessary for the perfection of the Secured Parties’ security interest in the
Collateral have been (or prior to the date of the applicable Advance will be)
made.
     (p) ERISA. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3 of ERISA,
maintained by the Servicer, or in which employees of the Servicer are entitled
to participate, as from time to time in effect (herein called the “Pension
Plans”), does not exceed the value of the assets of the Pension Plan allocable
to such vested benefits (based on the value of such assets as of the last annual
valuation date). No prohibited transactions, accumulated funding deficiencies,
withdrawals or reportable events

94



--------------------------------------------------------------------------------



 



have occurred with respect to any Pension Plans that, in the aggregate, could
subject the Servicer to any material tax, penalty or other liability. No notice
of intent to terminate a Pension Plan has been billed, nor has any Pension Plan
been terminated under Section 4041(f) of ERISA, nor has the Pension Benefit
Guaranty Corporation instituted proceedings to terminate, or appoint a trustee
to administer, a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan.
     (q) Investment Company Act. The Servicer is not, and is not controlled by,
an “investment company” within the meaning of the 1940 Act, as amended, or is
exempt from the provisions of the 1940 Act.
     (r) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer
is (i) a country, territory, organization, person or entity named on an OFAC
list, (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.
     Section 4.4. Representations and Warranties of the Backup Servicer.
     The Backup Servicer in its individual capacity and as Backup Servicer
represents and warrants as follows:
     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Backup Servicer under this
Agreement.
     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Backup Servicer, as the case may be.
     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Backup Servicer is a party or by which
it or any of its property is bound.

95



--------------------------------------------------------------------------------



 



     (d) No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Backup Servicer, required in connection with the execution and delivery of this
Agreement, the performance by the Backup Servicer of the transactions
contemplated hereby and the fulfillment by the Backup Servicer of the terms
hereof have been obtained.
     (f) Validity, Etc. This Agreement constitutes the legal, valid and binding
obligation of the Backup Servicer, enforceable against the Backup Servicer in
accordance with its terms, except as such enforceability may be limited by
applicable Insolvency Laws or general principles of equity (whether considered
in a suit at law or in equity).
     Section 4.5. Representations and Warranties of the Collateral Custodian.
     The Collateral Custodian in its individual capacity and as Collateral
Custodian represents and warrants as follows:
     (a) Organization and Corporate Power. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.
     (b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.
     (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of any of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Collateral Custodian is a party or by
which it or any of its property is bound.
     (d) No Violation. The execution and delivery of this Agreement, the
performance of the Transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any material respect, any
Applicable Law.
     (e) All Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

96



--------------------------------------------------------------------------------



 



     (f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Insolvency Laws and general principles of equity (whether
considered in a suit at law or in equity).
     Section 4.6. Breach of Certain Representations and Warranties.
     If on any day an Asset is (or becomes) a Warranty Asset, no later than two
Business Days following the earlier of knowledge by the Seller of such Asset
becoming a Warranty Asset or receipt by the Seller from the Administrative Agent
or the Servicer of written notice thereof, the Seller shall either: (a) make a
deposit to the Collection Account (for allocation pursuant to Section 2.9 or
Section 2.10, as applicable) in immediately available funds in an amount equal
to the sum of (i) the amount which, if deposited to the Collection Account on
such date, would cause the Availability as of such date (after giving effect to
such Warranty Asset) to be greater than or equal to zero, (ii) any outstanding
Servicer Advances thereon, (iii) any accrued and unpaid interest, (iv) all Hedge
Breakage Costs owed to the relevant Hedge Counterparty for any termination of
one or more Hedge Transactions, in whole or in part, as required by the terms of
any Hedging Agreement and (v) in the case of a Loan, any costs and damages
incurred in connection with any violation by such Loan of any predatory- or
abusive-lending law; or (b) subject to the satisfaction of the conditions in
Section 2.18, substitute for such Warranty Asset a Substitute Asset. In either
of the foregoing instances, each such Warranty Asset and any Related Security
may be released from the Collateral (in the Seller’s discretion) and the
Borrowing Base shall be reduced by the Outstanding Asset Balance of each such
Warranty Asset and, if applicable, increased by the Outstanding Asset Balance of
each Substitute Asset. Upon confirmation of the deposit of such Retransfer Price
into the Collection Account or the delivery by the Seller of a Substitute Asset
for each Warranty Asset (the “Retransfer Date”), such Warranty Asset shall not
be included in the Borrowing Base (and, if and when the Seller elects to accept
the retransfer of such Warranty Asset, the Collateral) and, as applicable, the
Substitute Asset shall be included in the Collateral. Upon the Retransfer Date
of each Warranty Asset, the Administrative Agent, as agent for the Secured
Parties, shall (if and when the Seller elects to accept the retransfer of such
Warranty Asset) automatically and without further action be deemed to release to
the Seller, without recourse, representation or warranty, the security interest
of the Administrative Agent, as agent for the Secured Parties in, to and under
such Warranty Asset and all future monies due or to become due with respect
thereto, the Related Security, all Proceeds of such Warranty Asset, Recoveries
and Insurance Proceeds relating thereto, all rights to security for any such
Warranty Asset, and all Proceeds and products of the foregoing. The
Administrative Agent, as agent for the Secured Parties, shall (if and when the
Seller elects to accept the release of such Warranty Asset), at the sole expense
of the Servicer, execute such documents and instruments as may be prepared by
the Servicer on behalf of the Seller and take other such actions as shall
reasonably be requested by the Seller to effect the release of such Warranty
Asset pursuant to this Section 4.6.
ARTICLE V
GENERAL COVENANTS
     Section 5.1. Affirmative Covenants of the Seller.

97



--------------------------------------------------------------------------------



 



     From the date hereof until the Collection Date:
     (a) Compliance with Laws. The Seller will comply in all material respects
with all Applicable Laws, including those with respect to the Collateral or any
part thereof.
     (b) Preservation of Company Existence. The Seller will preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.
     (c) Performance and Compliance with Collateral. The Seller will, at its
expense, timely and fully perform and comply (or cause the Originator to perform
and comply pursuant to the Sale Agreement) with all provisions, covenants and
other promises required to be observed by it under the Collateral and all other
agreements related to such Collateral.
     (d) Keeping of Records and Books of Account. The Seller will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Collateral in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Collateral.
     (e) Originator’s Collateral. With respect to the Collateral acquired by the
Seller, the Seller will (i) acquire such Collateral (other than Eligible
Treasury Securities) pursuant to and in accordance with the terms of the Sale
Agreement, (ii) acquire Eligible Treasury Securities in accordance with this
Agreement, (iii) (at the Servicer’s expense) take all action necessary to
perfect, protect and more fully evidence the Seller’s ownership of such
Collateral free and clear of any Lien other than the Lien created hereunder and
Permitted Liens, including, without limitation, (a) filing and maintaining (at
the Servicer’s expense), effective financing statements against the Originator
in all necessary or appropriate filing offices, and filing continuation
statements, amendments or assignments with respect thereto in such filing
offices, and (b) executing or causing to be executed such other instruments or
notices as may be necessary or appropriate, (iv) permit the Administrative
Agent, each Purchaser Agent or their respective agents or representatives to
visit the offices of the Seller during normal office hours and upon reasonable
notice examine and make copies of all documents, books, records and other
information concerning the Collateral and discuss matters related thereto with
any of the officers or employees of the Seller having knowledge of such matters,
and (v) take all additional action that the Administrative Agent or any
Purchaser Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement in the
Collateral.
     (f) Delivery of Collections. The Seller will pay to the Servicer promptly
(but in no event later than two Business Days after receipt) all Collections
received by Seller in respect of the Collateral (other than Eligible Treasury
Securities) and cause the same to be promptly deposited into the Collection
Account by the Servicer in accordance with Section 5.4(k).
     (g) Separate Limited Liability Company Existence. The Seller shall be in
compliance with the Special Purpose Entity requirements set forth in
Section 4.1(u).

98



--------------------------------------------------------------------------------



 



     (h) Credit and Collection Policy. The Seller will (a) comply in all
material respects with the Credit and Collection Policy in regard to the
Collateral (other than Eligible Treasury Securities), and (b) furnish to the
Administrative Agent and each Purchaser Agent, prior to its effective date,
prompt notice of any material changes in the Credit and Collection Policy. The
Seller may agree to or otherwise permit to occur changes in the Credit and
Collection Policy which would not impair the collectibility of any of the
Collateral or otherwise adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any other
Transaction Document. The Seller may not agree to or otherwise permit to occur
changes in the Credit and Collection Policy which would impair the
collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document, without the prior written
consent of the Administrative Agent and each Purchaser Agent; provided that the
prior written consent will not be required if any amendment, modification or
change was mandated by any regulatory authority having jurisdiction over either
of the Originator and the Servicer.
     (i) Termination Events. The Seller will provide the Administrative Agent
and each Purchaser Agent with immediate written notice of the occurrence of each
Termination Event and each Unmatured Termination Event of which the Seller has
knowledge or has received notice. In addition, no later than two Business Days
following the Seller’s knowledge or notice of the occurrence of any Termination
Event or Unmatured Termination Event, the Seller will provide to the
Administrative Agent and each Purchaser Agent a written statement of the chief
financial officer or chief accounting officer of Seller setting forth the
details of such event and the action that the Seller proposes to take with
respect thereto.
     (j) Taxes. The Seller will file and pay any and all Taxes required to meet
the obligations of the Transaction Documents.
     (k) Use of Proceeds. The Seller will use the proceeds of the Advances only
to acquire Collateral or to make distributions to its members in accordance with
the terms hereof.
     (l) Obligor Notification Forms. The Seller shall furnish the Administrative
Agent with an appropriate power of attorney to send (at the Administrative
Agent’s discretion after the occurrence of a Termination Event or an Unmatured
Termination Event) Obligor notification forms to give notice to the Obligors of
the Secured Parties’ interest in the Collateral (other than Eligible Treasury
Securities) and the obligation to make payments as directed by the
Administrative Agent.
     (m) Adverse Claims. The Seller will not create, or participate in the
creation of, or permit to exist, any Liens in relation to each Lock-Box Account
other than as disclosed to the Administrative Agent and each Purchaser Agent.
     (n) Seller’s Collateral. With respect to each item of Collateral, the
Seller will (i) take all action necessary to perfect, protect and more fully
evidence the Secured Parties’ security interest in such Collateral, including,
without limitation, (a) filing and maintaining (at the Servicer’s expense),
effective financing statements against the Seller in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with

99



--------------------------------------------------------------------------------



 



respect thereto in such filing offices, and (b) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate
and (ii) take all additional action that the Administrative Agent may reasonably
request to perfect, protect and more fully evidence the respective interests of
the parties to this Agreement in such Collateral.
     (o) Notices. The Seller will furnish to the Administrative Agent and each
Purchaser Agent:
     (i) Income Tax Liability. Within ten Business Days after the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments to the Tax liability of
any Affiliated group (within the meaning of Section 1504(a)(l) of the Internal
Revenue Code of 1986 (as amended from time to time)) which equal or exceed
$1,000,000 in the aggregate, telephonic, telex or telecopy notice (confirmed in
writing within five Business Days) specifying the nature of the items giving
rise to such adjustments and the amounts thereof;
     (ii) Auditors’ Management Letters. Promptly after the receipt thereof, any
auditors’ management letters are received by the Seller or by its accountants;
     (iii) Representations. Forthwith upon receiving knowledge of same, the
Seller shall notify the Administrative Agent and each Purchaser Agent if any
representation or warranty set forth in Section 4.1 was incorrect at the time it
was given or deemed to have been given and at the same time deliver to the
Administrative Agent and each Purchaser Agent a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Seller shall notify the Administrative Agent
and each Purchaser Agent in the manner set forth in the preceding sentence
before any Funding Date of any facts or circumstances within the knowledge of
the Seller which would render any of the said representations and warranties
untrue at the date when such representations and warranties were made or deemed
to have been made;
     (iv) ERISA. Promptly after receiving notice of any “reportable event” (as
defined in Title IV of ERISA) with respect to the Seller (or any Affiliate
thereof), a copy of such notice;
     (v) Proceedings. As soon as possible and in any event within three Business
Days after any executive officer of the Seller receives notice or obtains
knowledge thereof, of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Seller, the Servicer or the
Originator or any of their Affiliates; provided that, notwithstanding the
foregoing, any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Seller,

100



--------------------------------------------------------------------------------



 



the Servicer or the Originator or any of their Affiliates in excess of
$2,500,000 or more shall be deemed to be material for purposes of this
Section 5.1(o); and
     (vi) Notice of Material Events. Promptly upon becoming aware thereof,
notice of any other event or circumstances that, in the reasonable judgment of
the Seller, is likely to have a Material Adverse Effect.
     (p) Other. The Seller will furnish to the Administrative Agent and each
Purchaser Agent promptly, from time to time, such other information, documents,
records or reports respecting the Collateral or the condition or operations,
financial or otherwise, of Seller or Originator as the Administrative Agent and
each Purchaser Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent, each Purchaser Agent or the
Secured Parties under or as contemplated by this Agreement.
     Section 5.2. Negative Covenants of the Seller.
     From the date hereof until the Collection Date:
     (a) Other Business. Seller will not (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) incur any
Indebtedness, obligation, liability or contingent obligation of any kind other
than pursuant to this Agreement or under any Hedging Agreement required by
Section 5.3(a), or (iii) form any Subsidiary or make any Investments in any
other Person.
     (b) Collateral Not to be Evidenced by Instruments. The Seller will take no
action to cause any Collateral that is not, as of the Closing Date or the
related Addition Date, as the case may be, evidenced by an Instrument, to be so
evidenced except in connection with the enforcement or collection of such
Collateral.
     (c) Security Interests. Except as otherwise permitted herein and in respect
of any Optional Sale and Permitted Securitization, the Seller will not sell,
pledge, assign or transfer to any other Person, or grant, create, incur, assume
or suffer to exist any Lien on any Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein, and the Seller will not sell,
pledge, assign or suffer to exist any Lien on its interest, if any, hereunder.
The Seller will promptly notify the Administrative Agent and each Purchaser
Agent of the existence of any Lien on any Collateral and the Seller shall defend
the right, title and interest of the Administrative Agent as agent for the
Secured Parties in, to and under the Collateral against all claims of third
parties; provided that nothing in this Section 5.2(c) shall prevent or be deemed
to prohibit the Seller from suffering to exist Permitted Liens upon any of the
Collateral.
     (d) Mergers, Acquisitions, Sales, etc. The Seller will not be a party to
any merger or consolidation, or purchase or otherwise acquire any of the assets
or any stock of any class of, or any partnership or joint venture interest in,
any other Person, or sell, transfer, convey or lease any of its assets, or sell
or assign with or without recourse any Collateral or any interest therein (other
than pursuant hereto or to the Sale Agreement).
     (e) Deposits to Special Accounts. Except as otherwise provided in the
Lock-Box Agreement, the Seller will not deposit or otherwise credit, or cause or
permit to be so deposited

101



--------------------------------------------------------------------------------



 



or credited, to any Lock-Box Account cash or cash proceeds other than
Collections in respect of the Collateral.
     (f) Restricted Payments. The Seller shall not make any Restricted Junior
Payment, except that, so long as no Termination Event or Unmatured Termination
Event has occurred and is continuing or would result therefrom, the Seller may
declare and make distributions to its members on their membership interests.
     (g) Change of Name or Location of Loan Files. The Seller shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps the records from the
location referred to in Section 13.2, or change the jurisdiction of its
formation, or (y) move, or consent to the Collateral Custodian or Servicer
moving, the Required Asset Documents and the Asset Files from the location
thereof on the Closing Date, unless the Seller has given at least thirty
(30) days’ written notice to the Administrative Agent and has taken all actions
required under the UCC of each relevant jurisdiction in order to continue the
first priority perfected security interest of the Administrative Agent, as agent
for the Secured Parties, in the Collateral.
     (h) Accounting of Purchases. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the Sale Agreement in
any manner other than as a sale of the Collateral by the Originator to the
Seller.
     (i) ERISA Matters. The Seller will not (a) engage or permit any ERISA
Affiliate to engage in any prohibited transaction for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, (b) permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Benefit Plan other than a Multiemployer Plan, (c) fail to
make any payments to a Multiemployer Plan that the Seller or any ERISA Affiliate
may be required to make under the agreement relating to such Multiemployer Plan
or any law pertaining thereto, (d) terminate any Benefit Plan so as to result in
any liability, or (e) permit to exist any occurrence of any reportable event
described in Title IV of ERISA.
     (j) Operating Agreement; Sale Agreement. The Seller will not amend, modify,
waive or terminate any provision of its operating agreement or the Sale
Agreement without the prior written consent of the Administrative Agent and each
Purchaser Agent.
     (k) Changes in Payment Instructions to Obligors. The Seller will not add or
terminate any bank as a Lock-Box Bank or any Lock-Box Account from those listed
in Schedule II or make any change, or permit Servicer to make any change, in its
instructions to Obligors regarding payments to be made to Seller or Servicer or
payments to be made to any Lock-Box Bank, unless the Administrative Agent has
consented to such addition, termination or change (which consent shall not be
unreasonably withheld) and has received duly executed copies of Lock-Box
Agreements with each new Lock-Box Bank or with respect to each new Lock-Box
Account, as the case may be.

102



--------------------------------------------------------------------------------



 



     (l) Extension or Amendment of Collateral. The Seller will not, except as
otherwise permitted in Section 6.4(a), waive, extend, amend or otherwise modify,
or permit the Servicer to extend, amend or otherwise modify, the terms of any
Collateral (including the Related Security) provided that no waiver, extension,
modification or alteration otherwise permitted under Section 6.4(a) shall
(i) alter the status of any Asset as a Delinquent Asset or Charged-Off Asset,
(ii) in the reasonable judgment of the Administrative Agent, prevent or delay
any Asset from becoming a Delinquent Asset or Charged-Off Asset, or (iii) limit
and/or impair the rights of the Administrative Agent or the Secured Parties
under this Agreement.
     (m) Credit and Collection Policy. The Seller will not agree to or otherwise
permit to occur changes in the Credit and Collection Policy which would impair
the collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document, without the prior written
consent of the Administrative Agent and each Purchaser Agent; provided that the
prior written consent will not be required if any amendment, modification or
change was mandated by any regulatory authority having jurisdiction over either
of the Originator and the Servicer.
     (n) Other Indebtedness. The Seller will not issue or extend any class or
type of Indebtedness whether senior, pari passu or subordinated to the
Indebtedness arising under this Agreement, unless an opinion of special tax
counsel is first rendered to the effect that such issuance of additional
Indebtedness will not cause the Seller to be treated as a taxable mortgage pool.
     Section 5.3. Covenants of the Seller Relating to the Hedging of Assets.
     (a) On or prior to each Funding Date, the Seller shall enter into one or
more Hedge Transactions for that Advance; provided that each such Hedge
Transaction shall:
     (i) be entered into with a Hedge Counterparty and governed by a Hedging
Agreement;
     (ii) have a schedule of monthly calculation periods the first of which
commences on the Funding Date of that Advance and the last of which ends on the
last Scheduled Payment due to occur under or with respect to the Assets included
in the Aggregate Outstanding Asset Balance to which that Advance relates;
     (iii) have an amortizing notional amount such that the Hedge Notional
Amount shall be at least equal to the product of the Hedge Percentage and the
portion of the Hedge Amount represented by such Advance; and
     (iv) provide for two series of monthly payments to be netted against each
other, one such series being payments to be made by the Seller to a Hedge
Counterparty (solely on a net basis) by reference to a fixed rate for that
Advance, and the other such series being payments to be made by such Hedge
Counterparty to the Administrative Agent (solely on a net basis) at a floating
rate equal to “USD-LIBOR-BBA” (as defined in the ISDA Definitions), the net
amount of which shall be paid into the Collection Account (if payable by such
Hedge Counterparty) or from the Collection Account to the

103



--------------------------------------------------------------------------------



 



extent funds are available under Section 2.9(a)(1) and Section 2.10(a)(1) (if
payable by the Seller).
     (b) As additional security hereunder, Seller hereby assigns to the
Administrative Agent, as agent for the Secured Parties, all right, title and
interest but none of the obligations of the Seller in each Hedging Agreement,
each Hedge Transaction, and all present and future amounts payable by a Hedge
Counterparty to Seller under or in connection with the respective Hedging
Agreement and Hedge Transaction(s) with that Hedge Counterparty (“Hedge
Collateral”), and grants a security interest to the Administrative Agent, as
agent for the Secured Parties, in the Hedge Collateral. Seller acknowledges
that, as a result of that assignment, Seller may not, without the prior written
consent of the Administrative Agent, exercise any rights under any Hedging
Agreement or Hedge Transaction, except for Seller’s right under any Hedging
Agreement to enter into Hedge Transactions in order to meet the Seller’s
obligations under Section 5.3(a) hereof. Nothing herein shall have the effect of
releasing the Seller from any of its obligations under any Hedging Agreement or
any Hedge Transaction, nor be construed as requiring the consent of the
Administrative Agent or any Secured Party for the performance by Seller of any
such obligations.
     Section 5.4. Affirmative Covenants of the Servicer.
     From the date hereof until the Collection Date:
     (a) Compliance with Law. The Servicer will comply in all material respects
with all Applicable Laws, including those with respect to the Collateral or any
part thereof.
     (b) Preservation of Company Existence. The Servicer will preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a limited liability company in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.
     (c) Obligations and Compliance with Collateral. The Servicer will duly
fulfill and comply with all obligations on the part of the Seller to be
fulfilled or complied with under or in connection with each Collateral and will
do nothing to impair the rights of the Administrative Agent, as agent for the
Secured Parties, or of the Secured Parties in, to and under the Collateral.
     (d) Keeping of Records and Books of Account.
     (i) The Servicer will maintain and implement administrative and operating
procedures (including without limitation, an ability to recreate records
evidencing Collateral in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Collateral and the
identification of the Collateral.
     (ii) The Servicer shall permit the Administrative Agent, each Purchaser
Agent or their respective agents or representatives, to visit the offices of the
Servicer during normal office hours and upon reasonable notice and examine and
make copies of all documents, books, records and other information concerning
the Collateral and discuss

104



--------------------------------------------------------------------------------



 



matters related thereto with any of the officers or employees of the Servicer
having knowledge of such matters.
     (iii) The Servicer will on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Collateral
with a legend, acceptable to the Administrative Agent and each Purchaser Agent,
describing the sale of the Collateral from the Originator to the Seller.
     (e) Preservation of Security Interest. The Servicer (at its own expense)
will execute and file such financing and continuation statements and any other
documents that may be required by any law or regulation of any Governmental
Authority to preserve and protect fully the security interest of the
Administrative Agent as agent for the Secured Parties in, to and under the
Collateral.
     (f) Credit and Collection Policy. The Servicer will (a) comply in all
material respects with the Credit and Collection Policy in regard to the
Collateral (other than Eligible Treasury Securities), and (b) furnish to the
Administrative Agent and each Purchaser Agent, prior to its effective date,
prompt notice of any material changes in the Credit and Collection Policy. The
Servicer may agree to or otherwise permit to occur changes in the Credit and
Collection Policy which would not impair the collectibility of any of the
Collateral or otherwise adversely affect the interests or remedies of the
Administrative Agent or the Secured Parties under this Agreement or any other
Transaction Document. The Servicer may not agree to or otherwise permit to occur
changes in the Credit and Collection Policy which would impair the
collectibility of any of the Collateral or otherwise adversely affect the
interests or remedies of the Administrative Agent or the Secured Parties under
this Agreement or any other Transaction Document, without the prior written
consent of the Administrative Agent and each Purchaser Agent; provided that the
prior written consent will not be required if any amendment, modification or
change was mandated by any regulatory authority having jurisdiction over either
of the Originator and the Servicer.
     (g) Termination Events. The Servicer will provide the Administrative Agent
and each Purchaser Agent with immediate written notice of the occurrence of each
Termination Event and each Unmatured Termination Event of which the Servicer has
knowledge or has received notice. In addition, no later than two Business Days
following the Servicer’s knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event, the Servicer will provide to
the Administrative Agent and each Purchaser Agent a written statement of the
chief financial officer or chief accounting officer of the Servicer setting
forth the details of such event and the action that the Servicer proposes to
take with respect thereto.
     (h) Taxes. The Servicer will file and pay any and all Taxes required to
meet the obligations of the Seller and the Servicer under the Transaction
Documents.
     (i) Other. The Servicer will promptly furnish to the Administrative Agent
and each Purchaser Agent such other information, documents, records or reports
respecting the Collateral or the condition or operations, financial or
otherwise, of the Seller or the Servicer as the Administrative Agent and each
Purchaser Agent may from time to time reasonably request in

105



--------------------------------------------------------------------------------



 



order to protect the interests of the Administrative Agent, each Purchaser Agent
or Secured Parties under or as contemplated by this Agreement.
     (j) Proceedings. As soon as possible and in any event within three Business
Days after any executive officer of the Servicer receives notice or obtains
knowledge thereof, of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Seller, the Servicer or the
Originator or any of their Affiliates; provided that, notwithstanding the
foregoing, any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting the Collateral, the Transaction Documents, the Secured
Parties’ interest in the Collateral, or the Seller, the Servicer or the
Originator or any of their Affiliates in excess of $2,500,000 or more shall be
deemed to be material for purposes of this Section 5.4(j).
     (k) Deposit of Collections. The Servicer shall promptly (but in no event
later than two Business Days after receipt) deposit into the Collection Account
any and all Collections received by the Seller, the Servicer or any of their
Affiliates.
     (l) Servicing of Participation, Acquired and Assigned Loans. With respect
to Participation Loans, Acquired Loans and Assigned Loans, the Servicer shall:
(i) segregate all Loan Files with respect to such Loans; (ii) keep separate
records with respect to such Loans; and (iii) identify each such Type of Loan on
the Servicing Reports required hereunder with respect to such Loans.
     (m) Change-in-Control. Upon the occurrence of a Change-in-Control, the
Servicer shall provide the Administrative Agent, each Purchaser Agent and the
Hedge Counterparties with notice of such Change-in-Control within thirty
(30) days after completion of the same.
     (n) Loan Register.
     (i) The Servicer shall maintain with respect to each Noteless Loan a
register (each, a “Loan Register”) in which it will record (v) the amount of
such Loan, (w) the amount of any principal or interest due and payable or to
become due and payable from the Obligor thereunder, (x) the amount of any sum in
respect of such Loan received from the Obligor and each Purchaser’s share
thereof, (y) the date of origination of such Loan and (z) the maturity date of
such Loan. The entries made in each Loan Register maintained pursuant to this
Section 5.04(n) shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided that the failure of the Servicer to
maintain any such Loan Register or any error therein shall not in any manner
affect the obligations of the Obligor to repay the related Loans in accordance
with their terms or any Purchaser’s interest therein.
     (ii) At any time a Noteless Loan is included as part of the Collateral
pursuant to this Agreement, the Servicer shall deliver to the Collateral
Custodian a copy of the related Loan Register, together with a certificate of a
Responsible Officer of the Servicer

106



--------------------------------------------------------------------------------



 



certifying to the accuracy of such Loan Register as of the date such Loan is
included as part of the Collateral.
     Section 5.5. Negative Covenants of the Servicer.
     From the date hereof until the Collection Date.
     (a) Deposits to Special Accounts. Except as otherwise provided in the
Lock-Box Agreement, the Servicer will not deposit or otherwise credit, or cause
or permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections in respect of the Collateral.
     (b) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the Servicer is the
surviving entity and unless:
     (i) the Servicer has delivered to the Administrative Agent and each
Purchaser Agent an Officer’s Certificate and an Opinion of Counsel each stating
that any consolidation, merger, conveyance or transfer and such supplemental
agreement comply with this Section 5.5 and that all conditions precedent herein
provided for relating to such transaction have been complied with and, in the
case of the Opinion of Counsel, that such supplemental agreement is legal, valid
and binding with respect to the Servicer and such other matters as the
Administrative Agent may reasonably request;
     (ii) the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent and each Purchaser
Agent;
     (iii) after giving effect thereto, no Termination Event or Servicer Default
or event that with notice or lapse of time would constitute either a Termination
Event or a Servicer Default shall have occurred; and
     (iv) the Administrative Agent and each Purchaser Agent have consented in
writing to such consolidation, merger, conveyance or transfer.
     (c) Change of Name or Location of Loan Files. The Servicer shall not
(x) change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps records concerning the
Collateral from the location referred to in Section 13.2, or change the
jurisdiction of its formation, or (y) move, or consent to the Collateral
Custodian moving, the Required Asset Documents and Asset Files from the location
thereof on the Closing Date, unless the Servicer has given at least thirty
(30) days’ written notice to the Administrative Agent and has taken all actions
required under the UCC of each relevant jurisdiction in order to continue the
first priority perfected security interest of the Administrative Agent as agent
for the Secured Parties in the Collateral.
     (d) Change in Payment Instructions to Obligors. The Servicer will not add
or terminate any bank as a Lock-Box Bank or any Lock-Box Account from those
listed in Schedule II or make any change in its instructions to Obligors
regarding payments to be made to the Seller or the Servicer or payments to be
made to any Lock-Box Bank, unless the Administrative Agent

107



--------------------------------------------------------------------------------



 



has consented to such addition, termination or change (which consent shall not
be unreasonably withheld) and has received duly executed copies of Lock-Box
Agreements with each new Lock-Box Bank or with respect to each new Lock-Box
Account, as the case may be.
     (e) Extension or Amendment of Assets. The Servicer will not, except as
otherwise permitted in Section 6.4(a), extend, amend or otherwise modify the
terms of any Assets; provided that no waiver, extension, modification or
alteration otherwise permitted under Section 6.4(a) shall (i) alter the status
of any Asset as a Delinquent Asset or Charged-Off Asset, (ii) in the reasonable
judgment of the Administrative Agent, prevent or delay any Asset from becoming a
Delinquent Asset or Charged-Off Asset, or (iii) limit and/or impair the rights
of the Administrative Agent or the Secured Parties under this Agreement.
     Section 5.6. Affirmative Covenants of the Backup Servicer.
     From the date hereof until the Collection Date:
     (a) Compliance with Law. The Backup Servicer will comply in all material
respects with all Applicable Laws.
     (b) Preservation of Existence. The Backup Servicer will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
     Section 5.7. Negative Covenants of the Backup Servicer.
     From the date hereof until the Collection Date:
     No Changes in Backup Servicer Fee. The Backup Servicer will not make any
changes to the Backup Servicer Fee set forth in the Backup Servicer Fee Letter
without the prior written approval of the Administrative Agent and each
Purchaser Agent.
     Section 5.8. Affirmative Covenants of the Collateral Custodian.
     From the date hereof until the Collection Date:
     (a) Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Laws.
     (b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification has had, or could reasonably be
expected to have, a Material Adverse Effect.
     (c) Location of Required Asset Documents. The Required Asset Documents
shall remain at all times in the possession of the Collateral Custodian at the
address set forth herein

108



--------------------------------------------------------------------------------



 



unless notice of a different address is given in accordance with the terms
hereof or unless the Administrative Agent agrees to allow certain Required Asset
Documents to be released to the Servicer on a temporary basis in accordance with
the terms hereof.
     Section 5.9. Negative Covenants of the Collateral Custodian.
     From the date hereof until the Collection Date:
     (a) Required Asset Documents. The Collateral Custodian will not dispose of
any documents constituting the Required Asset Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral except as
contemplated by this Agreement.
     (b) No Changes in Collateral Custodian Fee. The Collateral Custodian will
not make any changes to the Collateral Custodian Fee set forth in the Collateral
Custodian Fee Letter without the prior written approval of the Administrative
Agent and each Purchaser Agent.
ARTICLE VI
ADMINISTRATION AND SERVICING OF CONTRACTS
     Section 6.1. Designation of the Servicer.
     (a) Initial Servicer. The servicing, administering and collection of the
Collateral shall be conducted by the Person designated as the Servicer hereunder
from time to time in accordance with this Section 6.1. Until the Administrative
Agent gives to the Originator a Servicer Termination Notice, the Originator is
hereby designated as, and hereby agrees to perform the duties and
responsibilities of, the Servicer pursuant to the terms hereof.
     (b) Successor Servicer. Upon the Servicer’s receipt of a Servicer
Termination Notice (with a copy to the Backup Servicer) from the Administrative
Agent pursuant to the terms of Section 6.15, the Servicer agrees that it will
terminate its activities as Servicer hereunder in a manner that the
Administrative Agent reasonably believes will facilitate the transition of the
performance of such activities to a successor Servicer, and the successor
Servicer shall assume each and all of the Servicer’s obligations to service and
administer the Collateral, on the terms and subject to the conditions herein set
forth, and the Servicer shall use its best reasonable efforts to assist the
successor Servicer in assuming such obligations.
     (c) Subcontracts. The Servicer may, with the prior consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral; provided that the Servicer shall
remain liable for the performance of the duties and obligations of the Servicer
pursuant to the terms hereof and that any such subcontract may be terminated
upon the occurrence of a Servicer Default.
     (d) Servicing Programs. In the event that the Servicer uses any software
program in servicing the Collateral that it licenses from a third party, the
Servicer shall use its best reasonable efforts to obtain, either before the
Closing Date or as soon as possible thereafter,

109



--------------------------------------------------------------------------------



 



whatever licenses or approvals are necessary to allow the Administrative Agent
or the Servicer to use such program.
     Section 6.2. Duties of the Servicer.
     (a) Appointment. The Seller hereby appoints the Servicer as its agent, as
from time to time designated pursuant to Section 6.1, to service the Collateral
and enforce its respective rights in and under such Collateral. The Servicer
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto as set forth herein. The Servicer and the Seller hereby
acknowledge that the Administrative Agent, each Purchaser Agent and the Secured
Parties are third party beneficiaries of the obligations undertaken by the
Servicer hereunder.
     (b) Duties. The Servicer shall take or cause to be taken all such actions
as may be necessary or advisable to collect on the Collateral from time to time,
all in accordance with Applicable Laws, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy. Without limiting the
foregoing, the duties of the Servicer shall include the following:
     (i) preparing and submitting of claims to, and post-billing liaison with,
Obligors on each Asset;
     (ii) maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent and each
Purchaser Agent in respect of the servicing of the Collateral (including
information relating to its performance under this Agreement) as may be required
hereunder or as the Administrative Agent and each Purchaser Agent may reasonably
request;
     (iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral;
     (iv) promptly delivering to the Administrative Agent, each Purchaser Agent
or the Collateral Custodian, from time to time, such information and servicing
records (including information relating to its performance under this Agreement)
as the Administrative Agent, each Purchaser Agent or the Collateral Custodian
may from time to time reasonably request;
     (v) identifying each Asset and Eligible Treasury Security clearly and
unambiguously in its servicing records to reflect that such Asset or Eligible
Treasury Security, as applicable, is owned by the Seller and pledged to the
Secured Parties pursuant to this Agreement;
     (vi) notifying the Administrative Agent and each Purchaser Agent of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Asset (or portion

110



--------------------------------------------------------------------------------



 



thereof) of which it has knowledge or has received notice; or (2) that is
reasonably expected to have a Material Adverse Effect;
     (vii) notifying the Administrative Agent and each Purchaser Agent of any
proposed change in the Credit and Collection Policy that could have an adverse
effect on the collectibility of the Collateral, on the Seller or on the
interests of the Administrative Agent, each Purchaser Agent or any Secured
Party;
     (viii) using its reasonable best efforts to maintain the perfected security
interest of the Administrative Agent, as agent for the Secured Parties, in the
Collateral;
     (ix) maintaining in the same manner as the Collateral Custodian holds the
Required Asset Documents, the Asset File (other than Required Asset Documents)
with respect to each Asset included as part of the Collateral; and
     (x) the Servicer shall make payments pursuant to the terms of the Monthly
Report in accordance with Section 2.9 and Section 2.10.
     (c) Notwithstanding anything to the contrary contained herein, the exercise
by the Administrative Agent, each Purchaser Agent and the Secured Parties of
their rights hereunder shall not release the Servicer, the Originator or the
Seller from any of their duties or responsibilities with respect to the
Collateral. The Secured Parties, the Administrative Agent, each Purchaser Agent
and the Collateral Custodian (except in the role of Backup Servicer) shall not
have any obligation or liability with respect to any Collateral, nor shall any
of them be obligated to perform any of the obligations of the Servicer
hereunder.
     (d) Any payment by an Obligor in respect of any Indebtedness owed by it to
the Originator or the Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a Collection of an item of Collateral
of such Obligor (starting with the oldest such Collateral) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.
     Section 6.3. Authorization of the Servicer.
     (a) Each of the Seller, the Administrative Agent, each Purchaser Agent,
each Purchaser and each Hedge Counterparty hereby authorizes the Servicer
(including any successor thereto) to take any and all reasonable steps in its
name and on its behalf necessary or desirable, in the determination of the
Servicer, to collect all amounts due under any and all Collateral, including,
without limitation, endorsing any of their names on checks and other instruments
representing Collections, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Originator could have done
if it had continued to own such Collateral. The Originator, the Seller and the
Administrative Agent on behalf of the Secured Parties and each Hedge
Counterparty shall furnish the Servicer (and any successors thereto) with any
powers of attorney and other documents necessary or appropriate to

111



--------------------------------------------------------------------------------



 



enable the Servicer to carry out its servicing and administrative duties
hereunder, and shall cooperate with the Servicer to the fullest extent in order
to ensure the collectibility of the Collateral. In no event shall the Servicer
be entitled to make the Secured Parties, any Hedge Counterparty, the Collateral
Custodian, the Administrative Agent or the Purchaser Agents a party to any
litigation without such party’s express prior written consent, or to make the
Seller a party to any litigation (other than any routine foreclosure or similar
collection procedure) without the Administrative Agent’s and each Purchaser
Agent’s consent.
     (b) After a Termination Event has occurred and is continuing, at the
direction the Administrative Agent, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Collateral; provided that the Administrative Agent may, at any time that a
Termination Event or Unmatured Termination Event has occurred and is continuing,
notify any Obligor with respect to any Collateral of the assignment of such
Collateral to the Administrative Agent and direct that payments of all amounts
due or to become due be made directly to the Administrative Agent and each
Purchaser Agent or any servicer, collection agent or lock-box or other account
designated by the Administrative Agent and each Purchaser Agent and, upon such
notification and at the expense of the Seller, the Administrative Agent may
enforce collection of any such Collateral, and adjust, settle or compromise the
amount or payment thereof.
     Section 6.4. Collection of Payments.
     (a) Collection Efforts, Modification of Collateral. The Servicer will use
its reasonable best efforts to collect all payments called for under the terms
and provisions of the Collateral as and when the same become due in accordance
with the Credit and Collection Policy, and will follow those collection
procedures that it follows with respect to all comparable Collateral that it
services for itself or others. The Servicer may not waive, modify or otherwise
vary any provision of an item of Collateral in a manner that, in its reasonable
judgment, would impair the collectibility of the Collateral or in any manner
contrary to the Credit and Collection Policy.
     (b) Prepaid Asset. Prior to a Termination Event, upon any Asset becoming a
Prepaid Asset, the Servicer shall either (x) provide a Substitute Asset in
accordance with Section 2.18 or (y) deposit to the Collection Account (in
addition to all amounts received from the related Obligor upon the prepayment of
such Asset) an amount equal to the excess, if any, of the sum of (a) the
Outstanding Asset Balance on the date of such payment, (b) any outstanding
Servicer Advances thereon, (c) any accrued and unpaid interest, and (d) all
Hedge Breakage Costs owing to the relevant Hedge Counterparty for any
termination of one or more Hedge Transactions, in whole or in part, as required
by the terms of any Hedging Agreement as the result of any such Asset becoming a
Prepaid Asset, over the amount received from the related Obligor upon such
prepayment (such excess, the “Prepayment Amount”), in each case, only to the
extent necessary to cause the Availability as of such date (after giving effect
to such substitution or deposit, as applicable) to be greater than or equal to
zero. After a Termination Event has occurred, upon any Asset becoming a Prepaid
Asset, the Servicer shall deposit to the Collection Account all amounts received
from the related Obligor upon the prepayment of such Asset plus the Prepayment
Amount, if any.

112



--------------------------------------------------------------------------------



 



     (c) Acceleration. If required by the Credit and Collection Policy, the
Servicer shall accelerate the maturity of all or any Scheduled Payments and
other amounts due under any Asset in which a default under the terms thereof has
occurred and is continuing (after the lapse of any applicable grace period)
promptly after such Asset becomes a Charged-Off Asset.
     (d) Taxes and other Amounts. To the extent provided for in any Asset, the
Servicer will use its reasonable best efforts to collect all payments with
respect to amounts due for taxes, assessments and insurance premiums relating to
such Asset and remit such amounts to the appropriate Governmental Authority or
insurer on or prior to the date such payments are due.
     (e) Payments to Lock-Box Account. Subject to Section 5.1(p), on or before
the applicable Cut-Off Date, the Servicer shall have instructed all Obligors
(or, with respect to Assigned Loans, the applicable agent) to make all payments
in respect of the Collateral to the Lock-Box or directly to the Lock-Box
Account.
     (f) Establishment of the Collection Account. The Servicer shall cause to be
established, on or before the Closing Date, with the Collateral Custodian, and
maintained in the name of the Administrative Agent as agent for the Secured
Parties, with an office or branch of a depository institution or trust company a
segregated corporate trust account entitled Collection Account for Wachovia
Capital Markets, LLC, as Administrative Agent for the Secured Parties (the
“Collection Account”), and the Servicer shall further maintain a subaccount
within the Collection Account for the purpose of segregating, within two
Business Days of the receipt of any Collections, Principal Collections (the
“Principal Collections Account”), over which the Collateral Custodian as agent
for the Secured Parties shall have control and from which neither the
Originator, Servicer nor the Seller shall have any right of withdrawal except in
accordance with Section 2.9(b); provided that at all times such depository
institution or trust company shall be acceptable to the Administrative Agent and
a depository institution organized under the laws of the United States of
America or any one of the States thereof or the District of Columbia (or any
domestic branch of a foreign bank), (i) (a) that has either (1) a long-term
unsecured debt rating of “A” or better by S&P and “A2” or better by Moody’s or
(2) a short-term unsecured debt rating or certificate of deposit rating of “A-1”
or better by S&P or “P-1” or better by Moody’s, (b) the parent corporation of
which has either (1) a long-term unsecured debt rating of “A” or better by S&P
and “A2” or better by Moody’s or (2) a short-term unsecured debt rating or
certificate of deposit rating of “A-1” or better by S&P and “P-1” or better by
Moody’s or (c) is otherwise acceptable to the Administrative Agent and
(ii) whose deposits are insured by the Federal Deposit Insurance Corporation
(any such depository institution or trust company, a “Qualified Institution”).
     (g) Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of a Collection of an item of Collateral and such Collection
was received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Collection and deposits an amount that is less than or more than the actual
amount of such Collection, the Servicer shall appropriately adjust the amount
subsequently deposited into the Collection Account to reflect such dishonored
check or mistake. Any Scheduled Payment in respect of which a dishonored check
is received shall be deemed not to have been paid.

113



--------------------------------------------------------------------------------



 



     (h) Establishment of the Treasury Securities Account. The Servicer shall
cause to be established, on or before August 26, 2008, with the Collateral
Custodian, and maintained in the name of the Seller a segregated corporate trust
account entitled “Treasury Securities Account for CSE QRS Funding I LLC” (the
“Treasury Securities Account”). The Treasury Securities Account shall be a
“securities account” within the meaning of Section 8-501(a) of the UCC) in
respect of which the Collateral Custodian shall be a “securities intermediary”
(within the meaning of Section 8-102(14) of the UCC) and the Administrative
Agent, on behalf of the Secured Parties, shall be an “entitlement holder”
(within the meaning of Section 8.102(a)(7) of the UCC). The Treasury Securities
Account shall, at all times when any Advance funded pursuant to Section 2.3(d)
is outstanding, be subject to the terms of the Securities Account Control
Agreement. If, at any time, no Advances funded pursuant to Section 2.3(d) are
outstanding, no Advances may at any time in the future be funded pursuant to
Section 2.3(d) and all amounts in the Treasury Securities Account have been
forwarded in accordance with Section 2.11(g), then the Servicer may instruct the
Collateral Custodian to, and the Collateral Custodian will, close the Treasury
Securities Account.
     Section 6.5. Servicer Advances.
     For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to an Asset
during such Collection Period was not received prior to the last day of such
Collection Period, the Servicer may (in its sole and absolute discretion) make
an advance in an amount up to the amount of such delinquent Scheduled Payment
(or portion thereof). The Servicer will deposit any Servicer Advances into the
Collection Account on or prior to 9:00 a.m. (Charlotte, North Carolina time) on
the Business Day prior to the related Payment Date, in immediately available
funds. Notwithstanding anything to the contrary contained herein, no Successor
Servicer shall have any responsibility to make Servicer Advances.
     Section 6.6. Realization Upon Charged-Off Assets.
     The Servicer will use reasonable efforts to repossess or otherwise
comparably convert the ownership of any Related Property relating to a
Charged-Off Asset and will act as sales and processing agent for Related
Property that it repossesses. The Servicer will follow such other practices and
procedures as it deems necessary or advisable and as are customary and usual in
its servicing of contracts and other actions by the Servicer in order to realize
upon such Related Property, which practices and procedures may include
reasonable efforts to enforce all obligations of Obligors and repossessing and
selling such Related Property at public or private sale in circumstances other
than those described in the preceding sentence. Without limiting the generality
of the foregoing, unless the Administrative Agent has specifically given
instruction to the contrary, the Servicer may sell any such Related Property to
the Servicer or its Affiliates for a purchase price equal to the then fair
market value thereof, any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
setting forth the Asset, the Related Property, the sale price of the Related
Property and certifying that such sale price is the fair market value of such
Related Property. In any case in which any such Related Property has suffered
damage, the Servicer will not expend funds in connection with any repair or
toward the repossession of such Related Property unless it reasonably determines
that such repair and/or repossession will increase the Recoveries by an amount
greater than the

114



--------------------------------------------------------------------------------



 



amount of such expenses. The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Related
Property relating to a Charged-Off Asset.
     Section 6.7. Maintenance of Insurance Policies.
     The Servicer will use its reasonable best efforts to ensure that each
Obligor maintains an Insurance Policy with respect to any Related Property
(other than accounts receivable) in an amount at least equal to the Servicer’s
good faith and commercially reasonable estimate of the value of the real
property, inventory, and/or equipment constituting such Related Property and
shall ensure that each such Insurance Policy names the Servicer as loss payee
and as an insured thereunder and all of the Seller’s right, title and interest
therein is fully assigned to the Administrative Agent, as agent for the Secured
Parties. Additionally, the Servicer will require that each Obligor maintain
property damage liability insurance during the term of each Asset in amounts and
against risks customarily insured against by the Obligor on property owned by
it. If an Obligor fails to maintain property damage insurance, the Servicer may
in its discretion purchase and maintain such insurance on behalf of, and at the
expense of, the Obligor. In connection with its activities as Servicer, the
Servicer agrees to present, on behalf of the Administrative Agent, claims to the
insurer under each Insurance Policy and any such liability policy, and to
settle, adjust and compromise such claims, in each case, consistent with the
terms of each Asset. The Servicer’s Insurance Policies with respect to the
Related Property will insure against liability for physical damage relating to
such Related Property in accordance with the requirements of the Credit and
Collection Policy. The Servicer hereby disclaims any and all right, title and
interest in and to any Insurance Policy and Insurance Proceeds with respect to
any Related Property, including any Insurance Policy with respect to which it is
named as loss payee and as an insured, and agrees that it has no equitable,
beneficial or other interest in the Insurance Polices and Insurance Proceeds
other than being named as loss payee and as an insured. The Servicer
acknowledges that with respect to the Insurance Policies and Insurance Proceeds
thereof that it is acting solely in the capacity as agent for the Administrative
Agent, as agent for the Secured Parties.
     Section 6.8. Servicing Compensation.
     As compensation for its servicing activities hereunder and reimbursement
for its expenses, the Servicer shall be entitled to receive the Servicing Fee to
the extent of funds available therefor pursuant to the provisions of
Section 2.9(a)(3) or Section 2.10(a)(3), as applicable.
     Section 6.9. Payment of Certain Expenses by Servicer.
     The Servicer will be required to pay all expenses incurred by it in
connection with its activities under this Agreement, including fees and
disbursements of independent accountants, Taxes imposed on the Servicer,
expenses incurred in connection with payments and reports pursuant to this
Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Seller, but excluding Liquidation Expenses
incurred as a result of activities contemplated by Section 6.6; provided that
for avoidance of doubt, to the extent Liquidation Expenses relate to a Loan and
a Retained Interest such Liquidation Expenses shall be

115



--------------------------------------------------------------------------------



 



allocated pro rata. The Servicer will be required to pay all reasonable fees and
expenses owing to any bank or trust company in connection with the maintenance
of the Collection Account and the Lock-Box Account. The Servicer shall be
required to pay such expenses for its own account and shall not be entitled to
any payment therefor other than the Servicing Fee.
     Section 6.10. Reports.
     (a) Borrowing Notice. On each Funding Date, on each reduction of Advances
Outstanding pursuant to Section 2.4(b) and on each reinvestment of Principal
Collections pursuant to Section 2.9(b), the Seller (and the Servicer on its
behalf) will provide a Borrowing Notice, updated as of such date, to the
Administrative Agent and each Purchaser Agent (with a copy to the Collateral
Custodian).
     (b) Monthly Report. On each Reporting Date, the Servicer will provide to
the Seller, the Administrative Agent, each Purchaser Agent, the Backup Servicer
and any Liquidity Bank, a monthly statement including a Borrowing Base
calculated as of the most recent Determination Date, with respect to the related
Collection Period signed by a Responsible Officer of the Servicer and the Seller
and substantially in the form of Exhibit C (a “Monthly Report”).
     (c) Servicer’s Certificate. Together with each Monthly Report, the Servicer
shall submit to the Administrative Agent, each Purchaser Agent and any Liquidity
Bank a certificate (a “Servicer’s Certificate”), signed by a Responsible Officer
of the Servicer and substantially in the form of Exhibit J.
     (d) Financial Statements. The Servicer will submit to the Administrative
Agent, each Purchaser Agent, each Purchaser, the Backup Servicer and any
Liquidity Bank, (i) within forty-five (45) days after the end of each of its
first three fiscal quarters, commencing with the fiscal quarter ending March 31,
2006, a copy of the quarterly report on Form 10-Q of CapitalSource Inc. for the
most recent fiscal quarter and unaudited consolidating statements, and
(ii) within ninety (90) days after the end of each fiscal year, commencing with
the fiscal year ending December 31, 2006, a copy of the annual report on Form
10-K of CapitalSource Inc., in each case in the form as filed with the
Securities and Exchange Commission and unaudited consolidating statements.
     (e) Tax Returns. Upon demand by the Administrative Agent, each Purchaser
Agent and any Liquidity Bank, copies of all federal, state and local Tax returns
and reports filed by the Seller and Servicer, or in which the Seller or Servicer
was included on a consolidated or combined basis (excluding sales, use and like
taxes).
     (f) Financial Statements of Obligors. Upon demand by the Administrative
Agent, each Purchaser Agent and any Liquidity Bank, the Servicer will provide to
such party the financial statements of any Obligor.
     (g) Other Reports. The Servicer will provide any other reports requested by
the Administrative Agent and reasonably acceptable to the Originator.
     Section 6.11. Annual Statement as to Compliance.

116



--------------------------------------------------------------------------------



 



     The Servicer will provide to the Administrative Agent and each Purchaser
Agent, within ninety (90) days following the end of each fiscal year of the
Servicer, commencing with the fiscal year ending on December 31, 2006, a fiscal
report signed by a Responsible Officer of the Servicer certifying that (a) a
review of the activities of the Servicer, and the Servicer’s performance
pursuant to this Agreement, for the fiscal period ending on the last day of such
fiscal year has been made under such Person’s supervision and (b) the Servicer
has performed or has caused to be performed in all material respects all of its
obligations under this Agreement throughout such year and no Servicer Default
has occurred and is continuing.
     Section 6.12. Annual Independent Public Accountant’s Servicing Reports.
     The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Purchaser Agent, the Collateral Custodian and the
Backup Servicer, within ninety (90) days following the end of each fiscal year
of the Servicer, commencing with the fiscal year ending on December 31, 2006:
(i) a report relating to such fiscal year to the effect that (a) such firm has
reviewed certain documents and records relating to the servicing of the
Collateral, and (b) based on such examination, such firm is of the opinion that
the Monthly Reports for such year were prepared in compliance with this
Agreement, except for such exceptions as it believes to be immaterial and such
other exceptions as will be set forth in such firm’s report and (ii) a report
covering such fiscal year to the effect that such accountants have applied
certain agreed-upon procedures (which procedures shall have been approved by the
Administrative Agent and each Purchaser Agent) to certain documents and records
relating to the Collateral under any Transaction Document, compared the
information contained in the Monthly Reports and the Servicer’s Certificates
delivered during the period covered by such report with such documents and
records and that no matters came to the attention of such accountants that
caused them to believe that such servicing was not conducted in compliance with
this Article VI, except for such exceptions as such accountants shall believe to
be immaterial and such other exception as shall be set forth in such statement.
     Section 6.13. Limitation on Liability of the Servicer and Others.
     Except as provided herein, the Servicer shall not be under any liability to
the Administrative Agent, each Purchaser Agent, the Secured Parties or any other
Person for any action taken or for refraining from the taking of any action
pursuant to this Agreement whether arising from express or implied duties under
this Agreement; provided that notwithstanding anything to the contrary contained
herein nothing shall protect the Servicer against any liability that would
otherwise be imposed by reason of its willful misfeasance, bad faith or
negligence in the performance of duties or by reason of its willful misconduct
hereunder.
     Section 6.14. The Servicer Not to Resign.
     The Servicer shall not resign from the obligations and duties hereby
imposed on it except upon the Servicer’s determination that (i) the performance
of its duties hereunder is or becomes impermissible under Applicable Law and
(ii) there is no reasonable action that the Servicer could take to make the
performance of its duties hereunder permissible under Applicable Law. Any such
determination permitting the resignation of the Servicer shall be evidenced as
to clause (i)

117



--------------------------------------------------------------------------------



 



above by an Opinion of Counsel to such effect delivered to the Administrative
Agent, each Purchaser Agent and the Backup Servicer. No such resignation shall
become effective until a Successor Servicer shall have assumed the
responsibilities and obligations of the Servicer in accordance with Section 6.2.
     Section 6.15. Servicer Defaults.
     If any one of the following events (a “Servicer Default”) shall occur and
be continuing:
     (a) any failure by the Servicer to make any payment, transfer or deposit
(including without limitation with respect to Collections) as required by this
Agreement which continues unremedied for a period of one Business Day;
     (b) any failure by the Servicer to give instructions or notice to the
Administrative Agent and each Purchaser Agent as required by this Agreement, or
to deliver any required Monthly Report or other Required Reports hereunder on or
before the date occurring two Business Days after the date such instruction,
notice or report is required to be made or given, as the case may be, under the
terms of this Agreement;
     (c) any failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or the other Transaction Documents to which the Servicer is a
party and the same continues unremedied for a period of thirty (30) days after
the earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent and each Purchaser Agent and (ii) the date on which the
Servicer becomes aware thereof;
     (d) any representation, warranty or certification made by the Servicer in
any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which has a
Material Adverse Effect on the Administrative Agent, any Purchaser Agent or the
Secured Parties and which continues to be unremedied for a period of thirty
(30) days after the earlier to occur of (i) the date on which written notice of
such incorrectness requiring the same to be remedied shall have been given to
the Servicer by the Administrative Agent or any Purchaser Agent and (ii) the
date on which the Servicer becomes aware thereof;
     (e) an Insolvency Event shall occur with respect to the Servicer;
     (f) any material delegation of the Servicer’s duties that is not permitted
by Section 6.1;
     (g) any financial or other information reasonably requested by the
Administrative Agent, any Purchaser Agent or any Purchaser is not provided as
requested within a reasonable amount of time following such request;
     (h) the rendering against the Servicer of one or more final judgments,
decrees or orders for the payment of money in excess of $10,000,000,
individually or in the aggregate, and

118



--------------------------------------------------------------------------------



 



the continuance of such judgment, decree or order unsatisfied and in effect for
any period of more than sixty (60) consecutive days without a stay of execution;
     (i) the failure of the Servicer to make any payment due with respect to any
recourse debt or other obligations, which debt or other obligations are in
excess of $10,000,000, individually or in the aggregate, or the occurrence of
any event or condition that would at such time permit acceleration of such
recourse debt or other obligations;
     (j) CapitalSource Inc.’s Consolidated Tangible Net Worth is less than (i)
$1,015,000,000 plus (ii) 70% of the cumulative Net Proceeds of Capital
Stock/Conversion of Debt received at any time since December 31, 2005 (other
than the period commencing on January 1, 2008 and ending on September 30, 2008)
plus (iii) 30% of the cumulative Net Proceeds of Capital Stock/Conversion of
Debt received at any time during the period commencing on January 1, 2008 and
ending on September 30, 2008;
     (k) [Reserved];
     (l) the Servicer fails in any material respect to comply with the Credit
and Collection Policy regarding the servicing of the Collateral;
     (m) the Servicer consents or agrees to, or otherwise permits to occur, any
amendment, modification, change, supplement or rescission of or to the Credit
and Collection Policy (after the adoption of same) in whole or in part that
could be reasonably expected to have a Material Adverse Effect upon the
Collateral, the Administrative Agent, any Purchaser Agent or the Secured
Parties, without the prior written consent of the Administrative Agent and each
Purchaser Agent; or
     (n) CSE Mortgage ceases to be the Servicer.
then notwithstanding anything herein to the contrary, so long as any such
Servicer Default shall not have been remedied within any applicable cure period
prior to the date of the Servicer Termination Notice (defined below), the
Administrative Agent, by written notice to the Servicer (with a copy to the
Backup Servicer) (a “Servicer Termination Notice”), may terminate all of the
rights and obligations of the Servicer as Servicer under this Agreement.
     Section 6.16. Appointment of Successor Servicer.
     (a) On and after the receipt by the Servicer of a Servicer Termination
Notice pursuant to Section 6.15, the Servicer shall continue to perform all
servicing functions under this Agreement until the date specified in the
Servicer Termination Notice or otherwise specified by the Administrative Agent
in writing or, if no such date is specified in such Servicer Termination Notice
or otherwise specified by the Administrative Agent, until a date mutually agreed
upon by the Servicer and the Administrative Agent. The Administrative Agent may
at the time described in the immediately preceding sentence in its sole
discretion, appoint the Backup Servicer as the Servicer hereunder, and the
Backup Servicer shall on such date assume all obligations of the Servicer
hereunder, and all authority and power of the Servicer under this Agreement
shall pass to and be vested in the Backup Servicer. As compensation therefor,
the Backup Servicer shall be entitled to the Servicing Fee, together with other
servicing compensation in the form of

119



--------------------------------------------------------------------------------



 



assumption fees, late payment charges or otherwise as provided herein;
including, without limitation, Transition Expenses. In the event that the
Administrative Agent does not so appoint the Backup Servicer, there is no Backup
Servicer or the Backup Servicer is unable to assume such obligations on such
date, the Administrative Agent shall as promptly as possible appoint a successor
servicer (the “Successor Servicer”), and such Successor Servicer shall accept
its appointment by a written assumption in a form acceptable to the
Administrative Agent and each Purchaser Agent. In the event that a Successor
Servicer has not accepted its appointment at the time when the Servicer ceases
to act as Servicer, the Administrative Agent shall petition a court of competent
jurisdiction to appoint any established financial institution, having a net
worth of not less than $50,000,000 and whose regular business includes the
servicing of Collateral, as the Successor Servicer hereunder.
     (b) Upon its appointment, the Backup Servicer (subject to Section 6.16(a))
or the Successor Servicer, as applicable, shall be the successor in all respects
to the Servicer with respect to servicing functions under this Agreement and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Backup Servicer or the Successor Servicer, as applicable; provided that the
Backup Servicer or Successor Servicer, as applicable, shall have (i) no
liability with respect to any action performed by the terminated Servicer prior
to the date that the Backup Servicer or Successor Servicer, as applicable,
becomes the successor to the Servicer or any claim of a third party based on any
alleged action or inaction of the terminated Servicer, (ii) no obligation to
perform any advancing obligations, if any, of the Servicer unless it elects to
in its sole discretion, (iii) no obligation to pay any taxes required to be paid
by the Servicer (provided that the Backup Servicer or Successor Servicer, as
applicable, shall pay any income taxes for which it is liable), (iv) no
obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, and (v) no liability or obligation with
respect to any Servicer indemnification obligations of any prior Servicer,
including the original Servicer. The indemnification obligations of the Backup
Servicer or the Successor Servicer, as applicable, upon becoming a Successor
Servicer, are expressly limited to those arising on account of its failure to
act in good faith and with reasonable care under the circumstances. In addition,
the Backup Servicer or Successor Servicer, as applicable, shall have no
liability relating to the representations and warranties of the Servicer
contained in Article IV. Further, for so long as the Backup Servicer shall be
the Successor Servicer, the provisions of Section 2.15, Section 2.16(b) and
Section 2.16(e) of this Agreement shall not apply to it in its capacity as
Servicer.
     (c) All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of this Agreement and
shall pass to and be vested in the Seller and, without limitation, the Seller is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, all documents and other instruments,
and to do and accomplish all other acts or things necessary or appropriate to
effect the purposes of such transfer of servicing rights. The Servicer agrees to
cooperate with the Seller in effecting the termination of the responsibilities
and rights of the Servicer to conduct servicing of the Collateral.
     (d) Upon the Backup Servicer receiving notice that it is required to serve
as the Servicer hereunder pursuant to the foregoing provisions of this
Section 6.16, the Backup Servicer

120



--------------------------------------------------------------------------------



 



will promptly begin the transition to its role as Servicer. Notwithstanding the
foregoing, the Backup Servicer may, in its discretion, appoint, or petition a
court of competent jurisdiction to appoint, any established servicing
institution as the successor to the Servicer hereunder in the assumption of all
or any part of the responsibilities, duties or liabilities of the Servicer
hereunder. As compensation, any Successor Servicer (including, without
limitation, the Administrative Agent) so appointed shall be entitled to receive
the Servicing Fee, together with any other servicing compensation in the form of
assumption fees, late payment charges or otherwise as provided herein that
accrued prior thereto, including, without limitation, Transition Expenses. In
the event the Backup Servicer is required to solicit bids as provided herein,
the Backup Servicer shall solicit, by public announcement, bids from banks and
mortgage servicing institutions meeting the qualifications set forth in
Section 6.16(a). Such public announcement shall specify that the Successor
Servicer shall be entitled to the full amount of the Servicing Fee as servicing
compensation, together with the other servicing compensation in the form of
assumption fees, late payment charges or otherwise that accrued prior thereto.
Within thirty (30) days after any such public announcement, the Backup Servicer
shall negotiate and effect the sale, transfer and assignment of the servicing
rights and responsibilities hereunder to the qualified party submitting the
highest qualifying bid. The Backup Servicer shall deduct from any sum received
by the Backup Servicer from the successor to the Servicer in respect of such
sale, transfer and assignment all costs and expenses of any public announcement
and of any sale, transfer and assignment of the servicing rights and
responsibilities hereunder and the amount of any unreimbursed Servicing
Advances. After such deductions, the remainder of such sum shall be paid by the
Backup Servicer to the Servicer at the time of such sale, transfer and
assignment to the Servicer’s successor. The Backup Servicer and such successor
shall take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession. No appointment of a successor to the Servicer
hereunder shall be effective until written notice of such proposed appointment
shall have been provided by the Backup Servicer to the Administrative Agent and
each Purchaser Agent and the Backup Servicer shall have consented thereto. The
Backup Servicer shall not resign as servicer until a Successor Servicer has been
appointed and accepted such appointment. Notwithstanding anything to the
contrary contained herein, in no event shall Wells Fargo, in any capacity, be
liable for any Servicing Fee or for any differential in the amount of the
Servicing Fee paid hereunder and the amount necessary to induce any Successor
Servicer under this Agreement and the transactions set forth or provided for by
this Agreement.
ARTICLE VII
THE BACKUP SERVICER
     Section 7.1. Designation of the Backup Servicer.
     (a) Initial Backup Servicer. The backup servicing role with respect to the
Collateral shall be conducted by the Person designated as Backup Servicer
hereunder from time to time in accordance with this Section 7.1. Until the
Administrative Agent shall give to Wells Fargo a Backup Servicer Termination
Notice, Wells Fargo is hereby designated as, and hereby agrees to perform the
duties and obligations of, a Backup Servicer pursuant to the terms hereof.

121



--------------------------------------------------------------------------------



 



     (b) Successor Backup Servicer. Upon the Backup Servicer’s receipt of Backup
Servicer Termination Notice from the Administrative Agent of the designation of
a replacement Backup Servicer pursuant to the provisions of Section 7.5, the
Backup Servicer agrees that it will terminate its activities as Backup Servicer
hereunder.
     Section 7.2. Duties of the Backup Servicer.
     (a) Appointment. The Seller and the Administrative Agent, as agent for the
Secured Parties, each hereby appoints Wells Fargo to act as Backup Servicer, for
the benefit of the Administrative Agent, each Purchaser Agent and the Secured
Parties, as from time to time designated pursuant to Section 7.1. The Backup
Servicer hereby accepts such appointment and agrees to perform the duties and
obligations with respect thereto set forth herein.
     (b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 7.5, the Backup Servicer shall perform, on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:
     (i) On or before the Closing Date, the Backup Servicer shall accept from
the Servicer delivery of the information required to be set forth in the Monthly
Reports (if any) in hard copy and on computer tape; provided that the computer
tape is in an MS DOS, PC readable ASCII format or other format to be agreed upon
by the Backup Servicer and the Servicer on or prior to closing.
     (ii) Not later than 12:00 noon Charlotte, North Carolina time on each
Reporting Date, the Servicer shall deliver to the Backup Servicer the asset
tape, which shall include but not be limited to the following information:
(x) for each Asset, the name and number of the related Obligor, the collection
status, the loan status, the date of each Scheduled Payment and the Outstanding
Asset Balance, (y) the Borrowing Base and (z) the Aggregate Outstanding Asset
Balance (the “Tape”). The Backup Servicer shall accept delivery of the Tape.
     (iii) Prior to the related Payment Date, the Backup Servicer shall review
the Monthly Report to ensure that it is complete on its face and that the
following items in such Monthly Report have been accurately calculated, if
applicable, and reported: (A) the Borrowing Base, (B) the Backup Servicing Fee,
(C) the Assets that are current and not past due, (D) the Assets that are 1 —
30 days past due, (E) the Assets that are 31 — 60 days past due, (F) the Assets
that are 61 — 90 days past due, (G) the Assets that are 90+ days past due,
(H) the Pool Charged-Off Ratio, and (I) the Aggregate Outstanding Asset Balance.
The Backup Servicer by a separate written report shall notify the Administrative
Agent and the Servicer of any disagreements with the Monthly Report based on
such review not later than the Business Day preceding such Payment Date to such
Persons.
     (iv) If the Servicer disagrees with the report provided under clause (iii)
above by the Backup Servicer or if the Servicer or any subservicer has not
reconciled such discrepancy, the Backup Servicer agrees to confer with the
Servicer to resolve such disagreement on or prior to the next succeeding
Determination Date and shall settle such

122



--------------------------------------------------------------------------------



 



discrepancy with the Servicer if possible, and notify the Administrative Agent
of the resolution thereof. The Servicer hereby agrees to cooperate at its own
expense with the Backup Servicer in reconciling any discrepancies herein. If
within twenty (20) days after the delivery of the report provided under clause
(iii) above by the Backup Servicer, such discrepancy is not resolved, the Backup
Servicer shall promptly notify the Administrative Agent of the continued
existence of such discrepancy. Following receipt of such notice by the
Administrative Agent, the Servicer shall deliver to the Administrative Agent,
the Secured Parties and the Backup Servicer no later than the related Payment
Date a certificate describing the nature and amount of such discrepancies and
the actions the Servicer proposes to take with respect thereto.
     (c) Reliance on Tape. With respect to the duties described in
Section 7.2(b), the Backup Servicer, is entitled to rely conclusively, and shall
be fully protected in so relying, on the contents of each Tape, including, but
not limited to, the completeness and accuracy thereof, provided by the Servicer.
     Section 7.3. Merger or Consolidation.
     Any Person (i) into which the Backup Servicer may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Backup Servicer shall be a party, or (iii) that may succeed to the properties
and assets of the Backup Servicer substantially as a whole, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement provided such Person is organized under the laws
of the United States of America or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), (i) (a) that has either
(1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or better
by Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent.
     Section 7.4. Backup Servicing Compensation.
     As compensation for its back-up servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer. To the extent that such Backup Servicing Fee is not paid by the
Servicer, the Backup Servicer shall be entitled to receive the unpaid balance of
its Backup Servicing Fee to the extent of funds available therefor pursuant to
Section 2.9(a)(4) and Section 2.10(a)(4), as applicable. The Backup Servicer’s
entitlement to receive the Backup Servicing Fee shall cease (excluding any
unpaid outstanding amounts as of that date) on the earliest to occur of: (i) it
becoming the Successor Servicer, (ii) its removal as Backup Servicer pursuant to
Section 7.5, or (iii) the termination of this Agreement. Upon becoming Successor
Servicer pursuant to Section 6.16, the Backup Servicer shall be entitled to the
Servicing Fee.

123



--------------------------------------------------------------------------------



 



     Section 7.5. Backup Servicer Removal.
     The Backup Servicer may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Backup Servicer (the
“Backup Servicer Termination Notice”). In the event of any such removal, a
replacement Backup Servicer may be appointed by the Administrative Agent.
     Section 7.6. Limitation on Liability.
     (a) The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer. The Backup Servicer may act through its agents, nominees, attorneys
and custodians in performing any of its duties and obligations under this
Agreement, it being understood by the parties hereto that the Backup Servicer
will be responsible for any misconduct or negligence on the part of such agents,
attorneys or custodians acting on the routine and ordinary day-to-day operations
for and on behalf of the Backup Servicer. Neither the Backup Servicer nor any of
its officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement.
     (b) The Backup Servicer shall not be liable for any obligation of the
Servicer contained in this Agreement or for any errors of the Servicer contained
in any computer tape, certificate or other data or document delivered to the
Backup Servicer hereunder or on which the Backup Servicer must rely in order to
perform its obligations hereunder, and the Secured Parties, the Administrative
Agent and the Collateral Custodian each agree to look only to the Servicer to
perform such obligations. The Backup Servicer shall have no responsibility and
shall not be in default hereunder or incur any liability for any failure, error,
malfunction or any delay in carrying out any of its duties under this Agreement
if such failure or delay results from the Backup Servicer acting in accordance
with information prepared or supplied by a Person other than the Backup Servicer
or the failure of any such other Person to prepare or provide such information.
The Backup Servicer shall have no responsibility, shall not be in default and
shall incur no liability for (i) any act or failure to act of any third party,
including the Servicer, (ii) any inaccuracy or omission in a notice or
communication received by the Backup Servicer from any third party, (iii) the
invalidity or unenforceability of any Collateral under Applicable Law, (iv) the
breach or inaccuracy of any representation or warranty made with respect to any
Collateral, or (v) the acts or omissions of any successor Backup Servicer.
     Section 7.7. The Backup Servicer Not to Resign.
     The Backup Servicer shall not resign (except with prior consent of the
Administrative Agent which consent shall not be unreasonably withheld) from the
obligations and duties hereby imposed on it except upon the Backup Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no

124



--------------------------------------------------------------------------------



 



reasonable action that the Backup Servicer could take to make the performance of
its duties hereunder permissible under Applicable Law. Any such determination
permitting the resignation of the Backup Servicer shall be evidenced as to
clause (i) above by an Opinion of Counsel to such effect delivered to the
Administrative Agent and each Purchaser Agent. No such resignation shall become
effective until a successor Backup Servicer shall have assumed the
responsibilities and obligations of the Backup Servicer hereunder.
ARTICLE VIII
THE COLLATERAL CUSTODIAN
     Section 8.1. Designation of Collateral Custodian.
     (a) Initial Collateral Custodian. The role of collateral custodian with
respect to the Required Asset Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 8.1. Until the Administrative Agent shall give to Wells Fargo
a Collateral Custodian Termination Notice, Wells Fargo is hereby designated as,
and hereby agrees to perform the duties and obligations of, Collateral Custodian
pursuant to the terms hereof.
     (b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt
of a Collateral Custodian Termination Notice from the Administrative Agent of
the designation of a successor Collateral Custodian pursuant to the provisions
of Section 8.5, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.
     Section 8.2. Duties of Collateral Custodian.
     (a) Appointment. The Seller and the Administrative Agent each hereby
appoints Wells Fargo to act as Collateral Custodian, for the benefit of the
Administrative Agent, as agent for the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligation
with respect thereto set forth herein.
     (b) Duties. On or before the initial Funding Date, and until its removal
pursuant to Section 8.5, the Collateral Custodian shall perform on behalf of the
Administrative Agent and the Secured Parties, the following duties and
obligations:
     (i) The Collateral Custodian shall take and retain custody of the Required
Asset Documents delivered by the Seller pursuant to Section 3.2 in accordance
with the terms and conditions of this Agreement, all for the benefit of the
Secured Parties and subject to the Lien thereon in favor of the Administrative
Agent as agent for the Secured Parties. Within five Business Days of its receipt
of any Required Asset Documents, the Collateral Custodian shall review the
related Collateral and Required Asset Documents to confirm that (A) such
Collateral has been properly executed and has no missing or mutilated pages,
(B) any UCC and other filings (as set forth on the Asset Checklists) have been
made, (C) an Insurance Policy exists with respect to any real or personal
property constituting the Related Property, and (D) confirming the related
Outstanding Asset Balance, Asset number and Obligor name with respect to such
Asset is referenced on the related Asset List and is not a duplicate Asset
(collectively, the “Review Criteria”). In

125



--------------------------------------------------------------------------------



 



order to facilitate the foregoing review by the Collateral Custodian, in
connection with each delivery of Required Asset Documents hereunder to the
Collateral Custodian, the Servicer shall provide to the Collateral Custodian an
electronic file (in EXCEL or a comparable format) that contains the related
Asset List or that otherwise contains the Asset identification number and the
name of the Obligor with respect to each related Asset. If, at the conclusion of
such review, the Collateral Custodian shall determine that (i) the Outstanding
Asset Balances of the Collateral it has received Required Asset Documents with
respect to is less than as set forth on the electronic file, the Collateral
Custodian shall immediately notify the Administrative Agent of such discrepancy,
and (ii) any Review Criteria is not satisfied, the Collateral Custodian shall
within one Business Day notify the Servicer of such determination and provide
the Servicer with a list of the non-complying Assets and the applicable Review
Criteria that they fail to satisfy. The Servicer shall have five Business Days
to correct any non-compliance with a Review Criteria. If after the conclusion of
such time period the Servicer has still not cured any non-compliance by an Asset
with a Review Criteria, the Collateral Custodian shall promptly notify the
Seller and the Administrative Agent of such determination by providing a written
report to such persons identifying, with particularity, each Asset and each of
the applicable Review Criteria that such Asset fails to satisfy. In addition, if
requested in writing by the Servicer and approved by the Administrative Agent
within ten Business Days of the Collateral Custodian’s delivery of such report,
the Collateral Custodian shall return any Asset which fails to satisfy a Review
Criteria to the Seller. Other than the foregoing, the Collateral Custodian shall
not have any responsibility for reviewing any Required Asset Documents.
     (ii) In taking and retaining custody of the Required Asset Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the
Administrative Agent and the Secured Parties; provided that the Collateral
Custodian makes no representations as to the existence, perfection or priority
of any Lien on the Required Asset Documents or the instruments therein; and
provided further that, the Collateral Custodian’s duties as agent shall be
limited to those expressly contemplated herein.
     (iii) All Required Asset Document shall be kept in fire resistant vaults,
rooms or cabinets at the locations specified on Schedule III attached hereto, or
at such other office as shall be specified to the Administrative Agent by the
Collateral Custodian in a written notice delivered at least forty-five (45) days
prior to such change. All Required Asset Documents shall be placed together with
an appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. All Required Asset Documents shall be clearly segregated
from any other documents or instruments maintained by the Collateral Custodian.
     (iv) The Collateral Custodian shall make payments pursuant to the terms of
the Monthly Report in accordance with Section 2.9 and Section 2.10 (the “Payment
Duties”).
     (v) On each Reporting Date, the Collateral Custodian shall provide a
written report to the Administrative Agent and the Servicer (in a form
acceptable to the Administrative Agent) (1) identifying each Asset for which it
holds Required Asset Documents, the non-complying Assets and the applicable
Review Criteria that any non-

126



--------------------------------------------------------------------------------



 



complying Asset fails to satisfy and (2) identifying each Eligible Treasury
Security held in the Treasury Securities Account for the benefit of the Secured
Parties and subject to the Lien thereon in favor of the Administrative Agent as
agent for the Secured Parties.
     (vi) The Collateral Custodian shall retain custody of the Eligible Treasury
Securities in the Treasury Securities Account in accordance with the terms and
conditions of this Agreement and the Securities Account Control Agreement, all
for the benefit of the Secured Parties and subject to the Lien thereon in favor
of the Administrative Agent as agent for the Secured Parties.
     (vii) The Collateral Custodian shall transfer Collections deposited in the
Treasury Securities Account in accordance with Section 2.11(g) (the “Transfer
Duties”).
     (viii) In performing its duties, the Collateral Custodian shall use the
same degree of care and attention as it employs with respect to similar
Collateral that it holds as Collateral Custodian.
     Section 8.3. Merger or Consolidation.
     Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.
     Section 8.4. Collateral Custodian Compensation.
     As compensation for its collateral custodian activities hereunder, the
Collateral Custodian shall be entitled to a Collateral Custodian Fee (the
“Collateral Custodian Fee”) from the Servicer. To the extent that such
Collateral Custodian Fee is not paid by the Servicer, the Collateral Custodian
shall be entitled to receive the unpaid balance of its Collateral Custodian Fee
to the extent of funds available therefor pursuant to the provision of
Section 2.9(a)(4) or Section 2.10(a)(4), as applicable. The Collateral
Custodian’s entitlement to receive the Collateral Custodian Fee shall cease on
the earlier to occur of: (i) its removal as Collateral Custodian pursuant to
Section 8.5 or (ii) the termination of this Agreement.
     Section 8.5. Collateral Custodian Removal.
     The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed, has agreed to act as Collateral Custodian hereunder, and has
received all Required Asset Documents held by the previous Collateral Custodian.

127



--------------------------------------------------------------------------------



 



     Section 8.6. Limitation on Liability.
     (i) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.
     (ii) The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.
     (iii) The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties and in the case of the
negligent performance of its Payment Duties or Transfer Duties and in the case
of its negligent performance of its duties in taking and retaining custody of
the Required Asset Documents.
     (iv) The Collateral Custodian makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any legal action hereunder
that might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.
     (v) The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.
     (vi) The Collateral Custodian shall not be required to expend or risk its
own funds in the performance of its duties hereunder.
     (vii) It is expressly agreed and acknowledged that the Collateral Custodian
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral.
     Section 8.7. The Collateral Custodian Not to Resign.
     The Collateral Custodian shall not resign from the obligations and duties
hereby imposed on it except upon the Collateral Custodian’s determination that
(i) the performance of its duties

128



--------------------------------------------------------------------------------



 



hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that the Collateral Custodian could take to make the
performance of its duties hereunder permissible under Applicable Law. Any such
determination permitting the resignation of the Collateral Custodian shall be
evidenced as to clause (i) above by an Opinion of Counsel to such effect
delivered to the Administrative Agent and each Purchaser Agent. No such
resignation shall become effective until a successor Collateral Custodian shall
have assumed the responsibilities and obligations of the Collateral Custodian
hereunder.
     Section 8.8. Release of Documents.
     (a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing any of the Collateral, the Collateral Custodian is
hereby authorized (unless and until such authorization is revoked by the
Administrative Agent), upon written receipt from the Servicer of a request for
release of documents and receipt in the form annexed hereto as Exhibit H to
release to the Servicer the related Required Asset Documents or the documents
set forth in such request and receipt to the Servicer. All documents so released
to the Servicer shall be held by the Servicer in trust for the benefit of the
Administrative Agent in accordance with the terms of this Agreement. The
Servicer shall return to the Collateral Custodian the Required Asset Documents
or other such documents (i) immediately upon the request of the Administrative
Agent, or (ii) when the Servicer’s need therefor in connection with such
foreclosure or servicing no longer exists, unless the Asset shall be liquidated,
in which case, upon receipt of an additional request for release of documents
and receipt certifying such liquidation from the Servicer to the Collateral
Custodian in the form annexed hereto as Exhibit H, the Servicer’s request and
receipt submitted pursuant to the first sentence of this subsection shall be
released by the Collateral Custodian to the Servicer.
     (b) Limitation on Release. The foregoing provision respecting release to
the Servicer of the Required Asset Documents and documents by the Collateral
Custodian upon request by the Servicer shall be operative only to the extent
that at any time the Collateral Custodian shall not have released to the
Servicer active Required Asset Documents (including those requested) pertaining
to more than fifteen (15) Assets at the time being serviced by the Servicer
under this Agreement. Any additional Required Asset Documents or documents
requested to be released by the Servicer may be released only upon written
authorization of the Administrative Agent. The limitations of this paragraph
shall not apply to the release of Required Asset Documents to the Servicer
pursuant to the immediately succeeding subsection.
     (c) Release for Payment. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit H (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Asset Documents
to the Servicer.
     Section 8.9. Return of Required Asset Documents.
     The Seller may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required

129



--------------------------------------------------------------------------------



 



Asset Document (a) delivered to the Collateral Custodian in error, (b) for which
a Substitute Asset has been substituted in accordance with Section 2.18, (c) as
to which the lien on the Related Property has been so released pursuant to
Section 9.2, (d) that has been repaid by the Seller pursuant to Section 4.6 or
(e) that is required to be redelivered to the Seller in connection with the
termination of this Agreement, in each case by submitting to the Collateral
Custodian and the Administrative Agent a written request in the form of
Exhibit H hereto (signed by both the Seller and the Administrative Agent)
specifying the Collateral to be so returned and reciting that the conditions to
such release have been met (and specifying the Section or Sections of this
Agreement being relied upon for such release). The Collateral Custodian shall
upon its receipt of each such request for return executed by the Seller and the
Administrative Agent promptly, but in any event within five Business Days,
return the Required Asset Documents so requested to the Seller.
     Section 8.10. Access to Certain Documentation and Information Regarding the
Collateral; Audits.
     The Collateral Custodian shall provide to the Administrative Agent and each
Purchaser Agent access to the Required Asset Documents and all other
documentation regarding the Collateral including in such cases where the
Administrative Agent and each Purchaser Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and Collateral Custodian’s normal security and confidentiality procedures. Prior
to the Closing Date and periodically thereafter at the discretion of the
Administrative Agent and each Purchaser Agent, the Administrative Agent and each
Purchaser Agent may review the Servicer’s collection and administration of the
Collateral in order to assess compliance by the Servicer with the Credit and
Collection Policy, as well as with this Agreement and may conduct an audit of
the Collateral, Required Asset Documents in conjunction with such a review. Such
review shall be reasonable in scope and shall be completed in a reasonable
period of time. Without limiting the foregoing provisions of this Section 8.10,
from time to time on request of the Administrative Agent, the Collateral
Custodian shall permit certified public accountants or other auditors acceptable
to the Administrative Agent to conduct, at the Servicer’s expense, a review of
the Required Asset Documents and all other documentation regarding the
Collateral.
     Section 8.11. Purchase of Eligible Treasury Securities.
     Upon satisfaction of the applicable provisions of Section 2.3, Section 2.11
and Article III relating to Advances on Eligible Treasury Securities, on each
applicable Funding Date, the Servicer shall cause the Seller to purchase, with
funds on deposit in the Treasury Securities Account, the Eligible Treasury
Securities identified by Seller in the related Borrowing Notice for such Funding
Date; provided that such funds shall be deposited to the Treasury Securities
Account one Business Day prior to such purchase and that the Seller shall give
written direction to the Collateral Custodian to disburse such funds
accordingly. Such Eligible Treasury Securities shall be held in the Treasury
Securities Account subject to the Securities Account Control Agreement until
such Collateral is released in accordance with this Agreement.

130



--------------------------------------------------------------------------------



 



ARTICLE IX
SECURITY INTEREST
     Section 9.1. Grant of Security Interest.
     The parties hereto intend that this Agreement constitute a security
agreement and the transactions effected hereby constitute secured loans by the
applicable Purchasers to the Seller under Applicable Law. For such purpose, the
Seller hereby transfers, conveys, assigns and grants as of the Closing Date to
the Administrative Agent, as agent for the Secured Parties, a lien and
continuing security interest in all of the Seller’s right, title and interest
in, to and under (but none of the obligations under) all Collateral (including
any Hedging Agreements), whether now existing or hereafter arising or acquired
by the Seller, and wherever the same may be located, to secure the prompt,
complete and indefeasible payment and performance in full when due, whether by
lapse of time, acceleration or otherwise, of the Aggregate Unpaids of the Seller
arising in connection with this Agreement and each other Transaction Document,
whether now or hereafter existing, due or to become due, direct or indirect, or
absolute or contingent, including, without limitation, all Aggregate Unpaids.
The assignment under this Section 9.1 does not constitute and is not intended to
result in a creation or an assumption by the Administrative Agent, the Purchaser
Agents, any Hedge Counterparty, the Liquidity Banks or any of the Secured
Parties of any obligation of the Seller or any other Person in connection with
any or all of the Collateral or under any agreement or instrument relating
thereto. Anything herein to the contrary notwithstanding, (a) the Seller shall
remain liable under the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Administrative Agent,
as agent for the Secured Parties, of any of its rights in the Collateral shall
not release the Seller from any of its duties or obligations under the
Collateral, and (c) none of the Administrative Agent, the Purchaser Agents, any
Hedge Counterparty, the Liquidity Banks or any Secured Party shall have any
obligations or liability under the Collateral by reason of this Agreement, nor
shall the Administrative Agent, the Purchaser Agents, any Hedge Counterparty,
the Liquidity Banks or any Secured Party be obligated to perform any of the
obligations or duties of the Seller thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.
     Section 9.2. Release of Lien on Collateral.
     At the same time as (i) any Collateral expires by its terms and all amounts
in respect thereof have been paid in full by the related Obligor, if applicable,
and deposited in the Collection Account, (ii) any Asset becomes a Prepaid Asset
and all amounts in respect thereof have been paid in full by the related Obligor
and deposited in the Collection Account, (iii) such Asset is replaced in
accordance with Section 2.18, (iv) this agreement terminates in accordance with
Section 13.6 or (v) such Asset or Eligible Treasury Security is removed in
accordance with Section 2.19 or Section 2.20, as applicable, the Administrative
Agent as agent for the Secured Parties will, to the extent requested by the
Servicer, release its interest in such Collateral. In connection with any sale
of such Related Property, the Administrative Agent as agent for the Secured
Parties will after the deposit by the Servicer of the Proceeds of such sale into
the Collection Account, at the sole expense of the Servicer, execute and deliver
to the Servicer any assignments, bills of sale, termination statements and any
other releases and instruments as the

131



--------------------------------------------------------------------------------



 



Servicer may reasonably request in order to effect the release and transfer of
such Related Property; provided that the Administrative Agent as agent for the
Secured Parties will make no representation or warranty, express or implied,
with respect to any such Related Property in connection with such sale or
transfer and assignment. Nothing in this section shall diminish the Servicer’s
obligations pursuant to Section 6.6 with respect to the Proceeds of any such
sale.
     Section 9.3. Further Assurances.
     The provisions of Section 13.12 shall apply to the security interest
granted under Section 9.1 as well as to the Advances hereunder.
     Section 9.4. Remedies.
     Upon the occurrence of a Termination Event, the Administrative Agent and
Secured Parties shall have, with respect to the Collateral granted pursuant to
Section 9.1, and in addition to all other rights and remedies available to the
Administrative Agent and Secured Parties under this Agreement or other
Applicable Law, all rights and remedies of a secured party upon default under
the UCC.
     Section 9.5. Waiver of Certain Laws.
     Each of the Seller and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Collateral may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of this Agreement, or the absolute sale of any of the Collateral
or any part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and each of the Seller
and the Servicer, for itself and all who may at any time claim through or under
it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral marshaled upon any such sale, and agrees that
the Administrative Agent or any court having jurisdiction to foreclose the
security interests granted in this Agreement may sell the Collateral as an
entirety or in such parcels as the Administrative Agent or such court may
determine.
     Section 9.6. Power of Attorney.
     Each of the Seller and the Servicer hereby irrevocably appoints the
Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at is expense, in connection with
the enforcement of the rights and remedies provided for in this Agreement,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral in connection with any such sale or
other disposition made pursuant hereto, (c) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, the Seller and the Servicer
hereby ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto, and (d) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document or Hedging Agreement. Nevertheless,

132



--------------------------------------------------------------------------------



 



if so requested by the Administrative Agent or a Purchaser Agent, the Seller
shall ratify and confirm any such sale or other disposition by executing and
delivering to the Administrative Agent or such purchaser all proper bills of
sale, assignments, releases and other instruments as may be designated in any
such request.
ARTICLE X
TERMINATION EVENTS
     Section 10.1. Termination Events.
     The following events shall be Termination Events (“Termination Events”)
hereunder:
     (a) as of any Determination Date, the Average Portfolio Delinquency Ratio
exceeds 6.5%; or
     (b) as of any Determination Date, the Average Pool Charged-Off Ratio
exceeds 3.0%; or
     (c) as of any Determination Date, the Average Portfolio Charged-Off Ratio
exceeds 4.0%; or
     (d) the Advances Outstanding on any day exceeds the lesser of the Facility
Amount and Maximum Availability and the same continues unremedied for two
Business Days; provided that during the period of time that such event remains
unremedied, no additional Advances will be made under this Agreement and any
payments required to be made by the Servicer on a Payment Date shall be made
under Section 2.10; or
     (e) a Servicer Default occurs and is continuing; or
     (f) the Facility Termination Date shall have occurred; or
     (g) failure on the part of the Seller or Originator to make any payment or
deposit (including without limitation with respect to Collections) required by
the terms of any Transaction Document on the day such payment or deposit is
required to be made and the same continues unremedied for two Business Days; or
     (h) the occurrence of an Insolvency Event relating to the Originator, the
Seller, the Servicer or any Affiliate of the Originator which is a party to a
Permitted Securitization Transaction; or
     (i) the Seller shall become required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the “1940
Act”) or the arrangements contemplated by the Transaction Documents shall
require registration as an “investment company” within the meaning of the 1940
Act; or
     (j) a regulatory, tax or accounting body has ordered that the activities of
the Seller or any Affiliate of the Seller contemplated hereby be terminated or,
as a result of any other event or

133



--------------------------------------------------------------------------------



 



circumstance, the activities of the Seller contemplated hereby may reasonably be
expected to cause the Seller or any of its respective Affiliates to suffer
materially adverse regulatory, accounting or tax consequences; or
     (k) there shall exist any event or occurrence that has caused a Material
Adverse Effect; or
     (l) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Seller or the
Originator and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Seller or the
Originator and such lien shall not have been released within five Business Days;
or
     (m) any Change-in-Control shall occur; or
     (n) (i) any Transaction Document, or any lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Seller, the Originator, or the Servicer,
     (ii) the Seller, the Originator, the Servicer or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Transaction Document or any lien or
security interest thereunder, or
     (iii) any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a perfected first priority
security interest; or
     (o) on any date of determination, the aggregate Hedge Notional Amount in
effect for that day under all Hedge Transactions is less than the product of the
Hedge Percentage on such day and the Hedge Amount on that day, and the same
continues unremedied for a period of two Business Days; or
     (p) any failure on the part of the Seller or the Originator duly to observe
or perform in any material respect any other covenants or agreements of the
Seller or the Originator set forth in this Agreement or the other Transaction
Documents to which the Seller or the Originator is a party and the same
continues unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date on which written notice of such failure requiring the same to be
remedied shall have been given to the Seller or the Originator by the
Administrative Agent and (ii) the date on which the Seller or the Originator
becomes aware thereof; or
     (q) any representation, warranty or certification made by the Seller or the
Originator in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect when made, which
has a Material Adverse Effect on the Secured Parties and which continues to be
unremedied for a period of thirty (30) days after the earlier to occur of
(i) the date on which written notice of such incorrectness requiring the same to
be remedied shall have been given to the Seller or the Originator by the

134



--------------------------------------------------------------------------------



 



Administrative Agent and (ii) the date on which the Seller or the Originator
becomes aware thereof; or
     (r) any failure by the Seller to give instructions or notice to the
Administrative Agent as required by this Agreement, or to deliver any required
Monthly Report or other Required Reports hereunder on or before the date
occurring two Business Days after the date such instruction, notice or report is
required to be made or given, as the case may be, under the terms of this
Agreement; or
     (s) the failure of the Seller, the Servicer or the Originator to make any
payment due with respect to recourse debt or other obligations, in the case of
the Servicer or the Originator, in excess of $10,000,000, or the occurrence of
any event or condition that would at such time permit acceleration of such
recourse debt or other obligations; or
     (t) (1) the rendering of one or more final judgments, decrees or orders by
a court or arbitrator of competent jurisdiction for the payment of money in
excess of $10,000,000, individually or in the aggregate, against the Originator,
or $2,000,000 against the Seller, individually or in the aggregate, and the
Originator shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
failure of the Originator or the Seller to make any payments due of amounts in
excess of $7,500,000 by the Originator, or $2,000,000 by the Seller, in the
settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or
     (u) as of any Determination Date, the Pool Yield does not equal or exceed
the Minimum Pool Yield and the same continues unremedied by the following
Determination Date;
     (v) [Reserved];
     (w) as of any Quarterly Determination Date, the Originator’s ratio of
Consolidated Funded Indebtedness to Consolidated Tangible Net Worth is more than
6 to 1; provided that such calculation shall exclude the effects of any Liquid
Real Estate Assets that are acquired and levered by the Originator solely to
satisfy REIT asset and income tests; or
     (x) any failure of the Seller or the Servicer to comply with Section 2.4(d)
in accordance with the terms thereof.
     Section 10.2. Remedies.
     (a) Upon the occurrence of a Termination Event (other than a Termination
Event described in Section 10.1(h)), the Administrative Agent shall, at the
request of, or may, with the consent of, any of the Purchasers, by notice to the
Seller, declare the Termination Date to have occurred and the Amortization
Period to have commenced.
     (b) Upon the occurrence of a Termination Event described in
Section 10.1(h), the Termination Date shall occur immediately and the
Amortization Period shall commence automatically.

135



--------------------------------------------------------------------------------



 



     (c) Upon the occurrence of any Termination Event described in Section 10.1,
(i) no Advances will thereafter be made, (ii) all Aggregate Unpaids shall become
immediately due and payable without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by the Seller, and
(iii) the Administrative Agent and the Secured Parties shall have the right to
exercise any and all of its other rights and remedies under the UCC of each
applicable jurisdiction and other Applicable Laws, hereunder and under the other
Transaction Documents, which rights and remedies shall be cumulative, and
include the right to require the Seller and Servicer (and the Seller and
Servicer hereby agree that they will at the Servicer’s expense and upon request
of the Administrative Agent forthwith) to (1) assemble all or any part of the
Collateral as directed by the Administrative Agent and make the same available
to the Administrative Agent at a place to be designated by the Administrative
Agent and (2) without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at a public or private sale, at any of
the Administrative Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable. The Seller agrees that, to the extent notice of sale
shall be required by law, (i) with respect to the Collateral (other than
Eligible Treasury Securities), at least ten days’ notice to the Seller of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification and (ii) with respect to
Eligible Treasury Securities, at least one day’s notice to the Seller of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. All cash Proceeds received by the Administrative Agent in
respect of any sale of, collection from, or other realization upon, all or any
part of the Collateral (after payment of any amounts incurred in connection with
such sale) shall be deposited into the Collection Account and to be applied
against all or any part of the Aggregate Unpaids pursuant to Section 2.10 or
otherwise in such order as the Administrative Agent shall elect in its
discretion.
ARTICLE XI
INDEMNIFICATION
     Section 11.1. Indemnities by the Seller.
     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Seller hereby agrees to indemnify the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Collateral
Custodian, the Secured Parties, the Affected Parties and each of their
respective assigns and officers, directors, employees and agents thereof
(collectively, the “Indemnified Parties”), forthwith on demand, from and against
any and all damages, losses, claims, liabilities and related costs and expenses,
including attorneys’ fees and disbursements (all of the foregoing being
collectively referred to as the “Indemnified Amounts”) awarded against or
incurred by such Indemnified Party and other non-monetary damages of any such
Indemnified Party or any of them arising out of or as a result of this Agreement
or having an interest in the Collateral or in respect of any Asset included in
the Collateral, excluding, however, (a) Indemnified Amounts to the extent
resulting from gross

136



--------------------------------------------------------------------------------



 



negligence or willful misconduct on the part of such Indemnified Party or
(b) Indemnified Amounts that have the effect of recourse for non-payment of the
Assets included in the Collateral due to credit problems of the Obligors (except
as otherwise specifically provided in this Agreement). If the Seller has made
any indemnity payment pursuant to this Section 11.1 and such payment fully
indemnified the recipient thereof and the recipient thereafter collects any
payments from others in respect of such Indemnified Amounts then, the recipient
shall repay to the Seller an amount equal to the amount it has collected from
others in respect of such indemnified amounts. Without limiting the foregoing,
the Seller shall indemnify each Indemnified Party for Indemnified Amounts
relating to or resulting from:
     (i) any representation or warranty made or deemed made by the Seller, the
Servicer (if the Originator or one of its Affiliates is the Servicer) or any of
their respective officers under or in connection with this Agreement or any
other Transaction Document, which shall have been false or incorrect in any
material respect when made or deemed made or delivered;
     (ii) the failure by the Seller or the Servicer (if the Originator or one of
its Affiliates is the Servicer) to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law, with respect to any Collateral or the
nonconformity of any Collateral with any such Applicable Law;
     (iii) the failure to vest and maintain vested in the Administrative Agent,
as agent for the Secured Parties, a first priority security interest in the
Collateral, together with all Collections, free and clear of any Lien (other
than Permitted Liens) whether existing at the time of any Advance or at any time
thereafter;
     (iv) the failure to maintain, as of the close of business on each Business
Day prior to the Facility Termination Date, an amount of Advances Outstanding
that is less than or equal to the lesser of (x) the Facility Amount and (y) the
Maximum Availability on such Business Day;
     (v) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any
Collateral, whether at the time of any Advance or at any subsequent time;
     (vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Collateral (including, without limitation, a defense based on the Collateral not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale of
the merchandise or services related to such Collateral or the furnishing or
failure to furnish such merchandise or services;
     (vii) any failure of the Seller or the Servicer (if the Originator or one
of its Affiliates is the Servicer) to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a

137



--------------------------------------------------------------------------------



 



party or any failure by the Originator, the Seller or any Affiliate thereof to
perform its respective duties under any Collateral;
     (viii) the failure of any Lock-Box Bank to remit any amounts held in a
Lock-Box Account pursuant to the instructions of the Servicer or the
Administrative Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof and of any applicable Lock-Box
Agreement) whether by reason of the exercise of set-off rights or otherwise;
     (ix) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Seller or the Originator to qualify to do business or file
any notice or business activity report or any similar report;
     (x) any action taken by the Seller or the Originator (in its capacity as
Servicer) in the enforcement or collection of any Collateral;
     (xi) any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with the Related Property or services that are the subject of
any Collateral;
     (xii) any claim, suit or action of any kind arising out of or in connection
with Environmental Laws including any vicarious liability;
     (xiii) the failure by Seller to pay when due any Taxes for which the Seller
is liable, including without limitation, sales, excise or personal property
taxes payable in connection with the Collateral;
     (xiv) any repayment by the Administrative Agent, the Purchaser Agents or a
Secured Party of any amount previously distributed in reduction of Advances
Outstanding or payment of Interest or any other amount due hereunder or under
any Hedging Agreement, in each case which amount the Administrative Agent, the
Purchaser Agents or a Secured Party believes in good faith is required to be
repaid;
     (xv) the commingling of Collections on the Collateral at any time with
other funds;
     (xvi) any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Advances or the security interest in the Collateral;
     (xvii) any failure by the Seller to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Seller of
any item of Collateral or any attempt by any Person to void or otherwise avoid
any such transfer under any statutory provision or common law or equitable
action, including, without limitation, any provision of the Bankruptcy Code;
     (xviii) the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Sale Agreement;

138



--------------------------------------------------------------------------------



 



     (xix) the failure of the Seller, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Administrative Agent
or the Purchaser Agents, Collections on the Collateral remitted to the Seller,
the Originator, the Servicer or any such agent or representative; or
     (xx) the failure by the Seller to comply with any of the covenants relating
to any Hedging Agreement in accordance with the Transaction Documents.
     (b) Any amounts subject to the indemnification provisions of this
Section 11.1 shall be paid by the Seller to the Indemnified Party within five
Business Days following such Person’s demand therefor.
     (c) If for any reason the indemnification provided above in this
Section 11.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Seller or the Servicer, as the case may
be, shall contribute to the amount paid or payable by such Indemnified Party as
a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Seller or the Servicer, as the case
may be, on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.
     (d) The obligations of the Seller under this Section 11.1 shall survive the
resignation or removal of the Administrative Agent, the Purchaser Agents, the
Servicer, the Backup Servicer or the Collateral Custodian and the termination of
this Agreement.
     Section 11.2. Indemnities by the Servicer.
     (a) Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts awarded against or incurred by any such Indemnified Party by reason of
any acts, omissions or alleged acts or omissions of (1) the Servicer, including,
but not limited to (i) any representation or warranty made by the Servicer under
or in connection with any Transaction Document, any Monthly Report, Servicer’s
Certificate or any other information or report delivered by or on behalf of the
Servicer pursuant hereto, which shall have been false, incorrect or misleading
in any material respect when made or deemed made, (ii) the failure by the
Servicer to comply with any Applicable Law, (iii) the failure of the Servicer to
comply with its duties or obligations in accordance with the Agreement, (iv) the
failure by the Servicer to comply with any of the covenants relating to any
Hedging Agreement in accordance with the Transaction Documents, or (v) any
litigation, proceedings or investigation against the Servicer and (2) any
Affiliate of CapitalSource Inc., including but not limited to in connection with
(i) its actions as collateral agent of the security and payment agent for
holders of Agented Loans and (ii) its origination of Assets and the subsequent
transfer of such Assets to CSE Mortgage. The provisions of this indemnity shall
run directly to and be enforceable by an injured party subject to the
limitations hereof.

139



--------------------------------------------------------------------------------



 



     (b) Any amounts subject to the indemnification provisions of this
Section 11.2 shall be paid by the Servicer to the Indemnified Party within five
Business Days following such Person’s demand therefor.
     (c) The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Assets.
     (d) The obligations of the Servicer under this Section 11.2 shall survive
the resignation or removal of the Administrative Agent, the Purchaser Agents,
the Backup Servicer or the Collateral Custodian and the termination of this
Agreement.
     (e) Any indemnification pursuant to this Section 11.2 shall not be payable
from the Collateral.
     Section 11.3. After-Tax Basis.
     Indemnification under Section 11.1 and Section 11.2 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.
ARTICLE XII
THE ADMINISTRATIVE AGENT
AND PURCHASER AGENTS
     Section 12.1. The Administrative Agent.
     (a) Each Purchaser Agent and each Secured Party hereby appoints and
authorizes the Administrative Agent as its agent and bailee for purposes of
perfection pursuant to the applicable UCC or other Applicable Law and hereby
further authorizes the Administrative Agent to appoint additional agents and
bailees to act on its behalf and for the benefit of each of the Purchaser Agents
and each Secured Party. Each of the Purchaser Agents and each Secured Party
further authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality, of the foregoing,
each Secured Party hereby appoints the Administrative Agent as its agent to
execute and deliver all further instruments and documents, and take all further
action that the Administrative Agent may deem necessary or appropriate or that a
Secured Party may reasonably request in order to perfect, protect or more fully
evidence the security interests granted by the Seller hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Administrative Agent as
secured party/assignee of such financing or continuation statements, or
amendments thereto or assignments thereof, relative to all or any of the
Collateral now existing or hereafter arising, and such other instruments or
notices, as may be necessary or appropriate for the purposes stated hereinabove.
The Purchaser Agents and the Purchasers may direct the

140



--------------------------------------------------------------------------------



 



Administrative Agent to take any such incidental action hereunder. With respect
to other actions which are incidental to the actions specifically delegated to
the Administrative Agent hereunder, the Administrative Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the direction of the Purchaser Agents and the
Purchasers; provided that that the Administrative Agent shall not be required to
take any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Purchaser Agent or a Purchaser
pursuant to the foregoing provisions and the Administrative Agent does not
receive a consent (either positive or negative) from such Person within ten
Business Days of such Person’s receipt of such request, then such Purchaser
Agent or Purchaser shall be deemed to have declined to consent to the relevant
amendments.
     (b) The Administrative Agent shall exercise such rights and powers vested
in it by this Agreement and the other Transaction Documents, and use the same
degree of care and skill in their exercise as a prudent person would exercise or
use under the circumstances in the conduct of such person’s own affairs.
     (c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct. Without
limiting the foregoing, the Administrative Agent: (i) may consult with legal
counsel (including counsel for the Seller or the Originator), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Seller, the Originator, or the Servicer
or to inspect the property (including the books and records) of the Seller, the
Originator, or the Servicer; (iv) shall not be responsible for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by telex)
believed by it to be genuine and signed or sent by the proper party or parties.
     (d) Credit Decision with Respect to the Administrative Agent. Each
Purchaser Agent and Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party. Each
Purchaser Agent and Secured Party also acknowledges that it will, independently
and without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and

141



--------------------------------------------------------------------------------



 



based on such documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
this Agreement and the other Transaction Documents to which it is a party.
     (e) Indemnification of the Administrative Agent. Each Purchaser Agent and
Purchaser agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Seller or the Servicer), ratably in accordance with its Pro
Rata Share from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Transaction Documents, or any action taken
or omitted by the Administrative Agent hereunder or thereunder; provided that
none of the Purchaser Agents or Purchasers shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Purchaser Agent and Purchaser agrees to reimburse the
Administrative Agent, ratably in accordance with its Pro Rata Share promptly
upon demand for any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that such
expenses are incurred in the interests of or otherwise in respect of the
Purchaser Agents, or the Purchasers hereunder and/or thereunder and to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Seller or the Servicer.
     (f) Successor Administrative Agent. The Administrative Agent may resign at
any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Purchaser Agent and the Seller and may be removed at any
time with cause by the Purchaser Agents acting jointly. Upon any such
resignation or removal, the Purchaser Agents acting jointly shall appoint a
successor Administrative Agent. Each of the Purchaser Agents agrees that it
shall not unreasonably withhold or delay its approval of the appointment of a
successor Administrative Agent. If no such successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation or the removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000 or (ii) an Affiliate of such a bank. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article XII shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

142



--------------------------------------------------------------------------------



 



     (g) Payments by the Administrative Agent. Unless specifically allocated to
a specific Purchaser Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Purchaser Agents shall be
paid by the Administrative Agent to the Purchaser Agents in accordance with
their respective Pro Rata Shares in the applicable Advances Outstanding, or if
there are no Advances Outstanding then to the Purchaser Agents in accordance
with the most recent applicable Commitment, on the Business Day received by the
Administrative Agent, unless such amounts are received after 12:00 noon on such
Business Day, in which case the Administrative Agent shall use its reasonable
efforts to pay such amounts to each Purchaser Agent on such Business Day, but,
in any event, shall pay such amounts to such Purchaser Agent not later than the
following Business Day.
     Section 12.2. The Purchaser Agents.
     (a) Authorization and Action. Each Purchaser hereby designates and appoints
its applicable Purchaser Agent to act as its agent hereunder and under each
other Transaction Document, and authorizes such Purchaser Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Purchaser Agent by the terms of this Agreement together and the other
Transaction Documents with such powers as are reasonably incidental thereto.
Such Purchaser Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with its related
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Purchaser Agent shall be read
into this Agreement or any other Transaction Document or otherwise exist for
such Purchaser Agent. In performing its functions and duties hereunder and under
the other Transaction Documents, such Purchaser Agent shall act solely as agent
for its related Purchaser and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for the Seller
or any of its successors or assigns. Such Purchaser Agent shall not be required
to take any action that exposes such Purchaser Agent to personal liability or
that is contrary to this Agreement, or any other Transaction Document or
Applicable Law. The appointment and authority of such Purchaser Agent hereunder
shall terminate at the indefeasible payment in full of the Aggregate Unpaids.
Each Purchaser Agent, respectively, hereby authorizes the Administrative Agent
to execute each of the UCC Financing Statements on behalf of such Purchaser (the
terms of which shall be binding on such Purchaser).
     (b) Delegation of Duties. Each applicable Purchaser Agent may execute any
of its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Such Purchaser Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
     (c) Exculpatory Provisions. Neither any applicable Purchaser Agent nor any
of its directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement or any other Transaction Document (except for
its, their or such Person’s own gross negligence or willful misconduct or, in
the case of such Purchaser Agent, the breach of its obligations expressly set
forth in this Agreement or any other Transaction Document), or (ii) responsible
in any manner to its related Purchaser for any recitals, statements,
representations or warranties made by the Seller contained in this Agreement or
any other Transaction Document, for the value, validity, effectiveness,

143



--------------------------------------------------------------------------------



 



genuineness, enforceability or sufficiency of this Agreement, any other
Transaction Document or any other document furnished in connection herewith, for
any failure of the Seller to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III. Such Purchaser Agent
shall not be under any obligation to its related Purchaser to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the
Seller. Such Purchaser Agent shall not be deemed to have knowledge of any
Unmatured Termination Event, Termination Event or Servicer Default unless such
Purchaser Agent has received notice from the Seller or a Secured Party.
     (d) Reliance. Such Purchaser Agent shall in all cases be entitled to rely,
and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Seller), independent accountants
and other experts selected by such Purchaser Agent. Such Purchaser Agent shall
in all cases be fully justified in failing or refusing to take any action under
this Agreement, any other Transaction Document or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of its related Purchaser, as it deems appropriate, or it shall first be
indemnified to its satisfaction by its related Purchaser; provided that unless
and until such Purchaser Agent shall have received such advice, such Purchaser
Agent may take or refrain from taking any action as such Purchaser Agent shall
deem advisable and in the best interests of its related Purchaser. Such
Purchaser Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of its related Purchaser,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon its related Purchaser.
     (e) Non-Reliance on the Purchaser Agent and Other Purchasers. Each
applicable Purchaser, respectively, expressly acknowledges that neither its
related Purchaser Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by such Purchaser Agent hereafter taken, including, without
limitation, any review of the affairs of the Seller, shall be deemed to
constitute any representation or warranty by the such Purchaser Agent. Each
applicable Purchaser, respectively, represents and warrants to its related
Purchaser Agent that it has and will, independently and without reliance upon
such Purchaser Agent, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Seller and made its own decision to enter into this
Agreement, the other Transaction Documents or any Hedging Agreement, as the case
may be.
     (f) Purchaser Agents in their Respective Capacities. Each applicable
Purchaser Agent, respectively, and any of its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Seller or any Affiliate of the Seller as though such Purchaser Agent were not a
Purchaser Agent hereunder. With respect to the Advances made pursuant to this
Agreement, such Purchaser Agent and each of its Affiliates shall have the same
rights and powers under this Agreement as any Purchaser and may exercise the
same as though it were not a Purchaser Agent and the terms “Purchaser” and
“Purchasers” shall include such Purchaser Agent in its individual capacity.

144



--------------------------------------------------------------------------------



 



     (g) Successor Purchaser Agent. Each applicable Purchaser Agent,
respectively, may, upon five days’ notice to the Seller and its related
Purchaser, and such Purchaser Agent will, upon the direction of its related
Purchaser, resign as Purchaser Agent for such Purchaser. If such Purchaser Agent
shall resign, then its related Purchaser, during such five day period, shall
appoint a successor agent. If for any reason no successor Agent is appointed by
such Purchaser during such five day period, then effective upon the expiration
of such five day period, the Seller shall make all payments in respect of the
Aggregate Unpaids directly to such Purchaser and for all purposes shall deal
directly with such Purchaser. After any retiring Purchaser Agent’s resignation
hereunder as Purchaser Agent, the provisions of Articles XI and XII shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
a Purchaser Agent under this Agreement. Notwithstanding the resignation or
removal of the Purchaser Agent for WBNA, Wachovia, as Hedge Counterparty, shall
continue to be a Secured Party hereunder.
     Section 12.3. Additional Agent.
     (a) Authorization and Action. Each Additional Purchaser hereby designates
and appoints the relevant Additional Agent designated in the related Additional
Purchaser Agreement to act as its agent hereunder and under each other
Transaction Document, and authorizes such Additional Agent to take such actions
as agent on its behalf and to exercise such powers as are delegated to the
Additional Agent by the terms of this Agreement and the other Transaction
Documents together with such powers as are reasonably incidental thereto. No
Additional Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with such related Additional Purchaser, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Additional Agent shall be read into this Agreement or any other
Transaction Document or otherwise exist for such Additional Agent. In performing
its functions and duties hereunder and under the other Transaction Documents,
each Additional Agent shall act solely as agent for the related Additional
Purchaser and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for the Seller or the Servicer or any
of the Seller’s or the Servicer’s successors or assigns. No Additional Agent
shall be required to take any action that exposes the Additional Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or Applicable Law. The appointment and authority of each Additional
Agent hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids. Each Additional Agent hereby authorizes the Administrative
Agent to execute each of the UCC financing statements on behalf of such
Additional Agent (the terms of which shall be binding on such Additional Agent).
     (b) Delegation of Duties. Any of the Additional Agents may execute any of
its duties under this Agreement and each other Transaction Document by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Additional Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
     (c) Exculpatory Provisions. Neither any Additional Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or

145



--------------------------------------------------------------------------------



 



(ii) responsible in any manner to any Additional Purchaser for any recitals,
statements, representations or warranties made by the Seller or the Servicer
contained in Article IV, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement or any other Transaction Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
the Seller or the Servicer to perform its obligations hereunder or thereunder,
or for the satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. No Additional Agent shall be under any obligation to any
Additional Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller or the Servicer. No Additional Agent
shall be deemed to have knowledge of any Termination Event or Unmatured
Termination Event unless such Additional Agent has received notice from the
Seller or the related Additional Purchaser.
     (d) Reliance by Additional Agent. Each Additional Agent shall in all cases
be entitled to rely, and shall be fully protected in relying, upon any document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Seller), independent accountants and other experts selected by such Additional
Agent. Each Additional Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other Transaction
Document unless it shall first receive such advice or concurrence of the related
Additional Purchaser as it deems appropriate and it shall first be indemnified
to its satisfaction by such Additional Purchaser; provided that unless and until
such Additional Agent shall have received such advice, the Additional Agent may
take or refrain from taking any action, as the Additional Agent shall deem
advisable and in the best interests of the Related Additional Purchaser. Each
Additional Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of the related Additional
Purchaser, and such request and any action taken or failure to act pursuant
thereto shall be binding upon such Additional Purchaser.
     (e) Non-Reliance on Additional Agent. Each Additional Purchaser expressly
acknowledges that neither any Additional Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by such Additional Agent
hereafter taken, including, without limitation, any review of the affairs of the
Seller or the Servicer, shall be deemed to constitute any representation or
warranty by such Additional Agent. Each Additional Purchaser represents and
warrants to the related Additional Agent that it has and will, independently and
without reliance upon such Additional Agent, such Additional Purchaser and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.
     (f) Additional Agent in its Individual Capacity. Each Additional Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business

146



--------------------------------------------------------------------------------



 



with the Seller or any Affiliate of the Seller as though such Additional Agent
were not an Additional Agent hereunder. With respect to Advances pursuant to
this Agreement, each Additional Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not an Additional Agent, and the terms
“Purchaser,” and “Purchasers,” shall include the Additional Agent in its
individual capacity.
     (g) Successor Additional Agent. Each Additional Agent may, upon five days’
notice to the Seller, and the related Additional Purchaser, and such Additional
Agent will, upon the direction of such Additional Purchaser (other than such
Additional Agent, in its individual capacity) resign as Additional Agent. If any
Additional Agent shall resign, then the related Additional Purchaser during such
five day period shall appoint a successor agent. If for any reason no successor
Additional Agent is appointed by the related Additional Purchaser during such
five day period, then effective upon the termination of such five day period,
and the Seller shall make all payments in respect of the Aggregate Unpaids
directly to such Additional Purchaser, and for all purposes shall deal directly
with such Additional Purchaser. After any retiring Additional Agent’s
resignation hereunder as an Additional Agent, the provisions of Articles XI and
XII shall inure to its benefit with respect to any actions taken or omitted to
be taken by it while it was an Additional Agent under this Agreement.
ARTICLE XIII
MISCELLANEOUS
     Section 13.1. Amendments and Waivers.
     (a) Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Seller, the Servicer, the Backup Servicer, the
Collateral Custodian, the Administrative Agent and the Secured Parties; provided
that no such amendment, waiver or modification adversely affecting the rights or
obligations of any Hedge Counterparty shall be effective without the written
agreement of such Person.
     (b) The parties hereto acknowledge and agree that after the Closing Date
the Agreement may need to be amended to correct certain ambiguities or errors as
well as to correct inconsistencies with the terms of the other Transaction
Documents and each such party agrees to cooperate in good faith to effectuate,
and not to unreasonably withhold, delay or condition its consent to, any such
amendments; provided that, notwithstanding the foregoing, to the extent any such
amendment would have a adverse effect on any Secured Party, such Secured Party
shall have the right to consent or withhold consent in its sole discretion.
     (c) The parties hereby acknowledge and agree that if any Purchaser (the
“Affected Purchaser”) fails to consent to an amendment, waiver or other
modification of any provision of this Agreement that requires the consent of
such Purchaser and such amendment, waiver or other modification is otherwise
consented to by Purchasers holding more than 50% of the Advances Outstanding,
the Seller may, at its sole cost and expense, within 15 days of receipt by the
Seller of notice of such failure to consent, give notice in writing (a
“Replacement Notice”) to the

147



--------------------------------------------------------------------------------



 



Administrative Agent and such Affected Purchaser of its intention to cause such
Affected Purchaser to sell all or any portion of its Commitment and its Pro Rata
Share of the Advances Outstanding to another financial institution or other
Person (a “Replacement Purchaser”) designated in such Replacement Notice;
provided that no Replacement Notice may be given by the Seller if (i) such
replacement conflicts with any applicable law or regulation or (ii) any
Termination Event shall have occurred and be continuing at the time of such
replacement. If the Administrative Agent shall, in the exercise of its
reasonable discretion and within 15 days of its receipt of such Replacement
Notice, notify the Seller and such Affected Purchaser in writing that the
Replacement Purchaser is satisfactory to the Administrative Agent (such consent
not being required where the Replacement Purchaser is already a Purchaser), then
such Affected Purchaser shall assign the portion of its Commitment and its Pro
Rata Share of the Advances Outstanding and other rights and obligations under
this Agreement and all other Transaction Documents designated in the Replacement
Notice to such Replacement Purchaser; provided that (i) in the case of an
assignment of the Purchaser Variable Funding Note or Additional Purchaser
Variable Funding Note, the Replacement Purchaser shall execute and deliver to
the Servicer and the Administrative Agent a Transferee Letter, (ii) such
assignment shall be without recourse, representation or warranty and shall be on
terms and conditions reasonably satisfactory to such Affected Purchaser and such
Replacement Purchaser, (iii) the purchase price paid by such Replacement
Purchaser shall be in the amount of such Affected Purchaser’s Pro Rata Share of
Advances Outstanding designated in the Replacement Notice, together with all
accrued and unpaid interest and fees in respect thereof, plus all other amounts
then owing to such Affected Purchaser hereunder and (iv) the Seller shall pay to
the Affected Purchaser and the Administrative Agent all reasonable out-of-pocket
expenses incurred by the Affected Purchaser and the Administrative Agent in
connection with such assignment and assumption. Upon the effective date of the
assignment described above, the Replacement Purchaser shall become a “Purchaser”
for all purposes under the Transaction Documents. Each Purchaser hereby grants
to the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Purchaser as
assignor, any assignment agreement necessary to effectuate any assignment of
such Purchaser’s interests hereunder in the circumstances contemplated by this
Section 13.1(c).
     Section 13.2. Notices, Etc.
     All notices, reports and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages hereof or at such other address as shall be designated by such
party in a written notice to the other parties hereto (provided that, for
avoidance of doubt, Lord Securities Corp. shall not receive notices, reports and
other communications provided pursuant to Article II, and Section 6.10,
Section 6.11 and Section 6.12 hereof). All such notices and communications shall
be effective, upon receipt, or in the case of (a) notice by mail, five days
after being deposited in the United States mail, first class postage prepaid,
(b) notice by telex, when telexed against receipt of answer back, or (c) notice
by facsimile copy, when verbal communication of receipt is obtained.
     Section 13.3. Ratable Payments.

148



--------------------------------------------------------------------------------



 



     If any Secured Party, whether by setoff or otherwise, has payment made to
it with respect to any portion of the Aggregate Unpaids owing to such Secured
Party (other than payments received pursuant to Section 11.1) in a greater
proportion than that received by any other Secured Party, such Secured Party
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of the Aggregate Unpaids held by the other Secured Parties so that
after such purchase each Secured Party will hold its ratable proportion of the
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Secured Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
     Section 13.4. No Waiver; Remedies.
     No failure on the part of the Administrative Agent, the Purchaser Agents,
the Collateral Custodian, the Backup Servicer or a Secured Party to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies herein provided are cumulative and not
exclusive of any rights and remedies provided by law.
     Section 13.5. Binding Effect; Benefit of Agreement.
     This Agreement shall be binding upon and inure to the benefit of the
Seller, the Servicer, the Administrative Agent, the Purchaser Agents, the Backup
Servicer, the Collateral Custodian, the Secured Parties and their respective
successors and permitted assigns and, in addition, the provisions of
Section 2.9(a)(1) and Section 2.10(a)(1) shall inure to the benefit of each
Hedge Counterparty, whether or not that Hedge Counterparty is a Secured Party.
     Section 13.6. Term of this Agreement.
     This Agreement, including, without limitation, the Seller’s representations
and covenants set forth in Articles IV and V, and the Servicer’s
representations, covenants and duties set forth in Articles VI, VII and VIII,
create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Seller
pursuant to Articles III and IV the indemnification and payment provisions of
Article XI and the provisions of Section 13.9, Section 13.10 and Section 13.11,
shall be continuing and shall survive any termination of this Agreement.
     Section 13.7. Governing Law; Consent to Jurisdiction; Waiver of Objection
to Venue.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH HEDGE
COUNTERPARTY HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL
COURT LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AND EACH
SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN

149



--------------------------------------------------------------------------------



 



ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
     Section 13.8. Waiver of Jury Trial.
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO AND
EACH HEDGE COUNTERPARTY HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
     Section 13.9. Costs, Expenses and Taxes.
     (a) In addition to the rights of indemnification granted to the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Collateral
Custodian, the Secured Parties and its or their Affiliates and officers,
directors, employees and agents thereof under Article XI hereof, the Seller and
Originator agrees to pay on demand all reasonable costs and expenses of the
Administrative Agent, the Purchaser Agents, the Backup Servicer, the Collateral
Custodian and the Secured Parties incurred in connection with the preparation,
execution, delivery, administration (including periodic auditing, which shall be
limited to two audits per year prior to the occurrence of a Termination Event),
renewal, amendment or modification of, or any waiver or consent issued in
connection with, this Agreement and the other documents to be delivered
hereunder or in connection herewith (including any Hedging Agreement),
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Administrative Agent, the Purchaser Agents, the Backup Servicer,
the Collateral Custodian and the Secured Parties with respect thereto and with
respect to advising the Administrative Agent, the Purchaser Agents, the Backup
Servicer, the Collateral Custodian and the Secured Parties as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith (including any Hedging
Agreement), and all costs and expenses, if any (including reasonable counsel
fees and expenses), incurred by the Administrative Agent, the Purchaser Agents,
the Backup Servicer, the Collateral Custodian or the Secured Parties in
connection with the enforcement of this Agreement and the other documents to be
delivered hereunder or in connection herewith (including any Hedging Agreement).
     (b) The Seller and Originator shall pay on demand any and all stamp, sales,
excise and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the other documents to be delivered hereunder or any agreement or other document
providing liquidity support, credit enhancement or other similar support to the
Purchasers in connection with this Agreement or the funding or maintenance of
Advances hereunder.

150



--------------------------------------------------------------------------------



 



     (c) The Seller and Originator shall pay on demand all other reasonable
costs, expenses and Taxes (excluding income taxes) incurred by the
Administrative Agent, the Purchaser Agents, the Secured Parties (“Other Costs”),
including, without limitation, all costs and expenses incurred by the
Administrative Agent and the Purchaser Agents in connection with periodic audits
of the Seller’s or the Servicer’s books and records.
     Section 13.10. No Proceedings.
     (a) Each of the parties hereto (other than a particular Conduit Purchaser)
and each Hedge Counterparty (by accepting the benefits of this Agreement) hereby
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Purchaser, the Administrative Agent, the
related Purchaser Agent or any Liquidity Banks any Insolvency Proceeding so long
as any commercial paper issued by the applicable Conduit Purchaser shall be
outstanding and there shall not have elapsed one year and one day since the last
day on which any such commercial paper shall have been outstanding.
     (b) Each of the parties hereto (other than a particular Additional Conduit
Purchaser) hereby agrees that it will not institute against, or join any other
Person in instituting against such Additional Conduit Purchaser, the related
Additional Agent or any of its Liquidity Banks any Insolvency Proceeding so long
as any commercial paper issued by such Additional Conduit Purchaser shall be
outstanding and there shall not have elapsed one year and one day since the last
day on which any such commercial paper shall have been outstanding.
     (c) Each of the parties hereto (other than the Administrative Agent without
the consent of the Purchaser Agents) hereby agrees that it will not institute
against, or join any other Person in instituting against, the Seller any
Insolvency Proceeding so long as there shall not have elapsed one year and one
day since the Collection Date; provided that nothing in this Section 13.10 shall
limit any party’s right to file any claim in or otherwise take any action with
respect to any insolvency proceeding that was instituted by any other Person.
     Section 13.11. Recourse Against Certain Parties.
     (a) No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Purchaser Agents, or any Secured
Party as contained in this Agreement or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against any administrator of the Administrative Agent, the Purchaser Agents,
or any Secured Party, or any incorporator, affiliate, stockholder, officer,
employee or director of the Administrative Agent, the Purchaser Agents, or any
Secured Party, or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of the
Administrative Agent, the Purchaser Agents, or any Secured Party contained in
this Agreement and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the corporate obligations of the Administrative Agent, the Purchaser
Agents, or any Secured Party, and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent, the
Purchaser Agents, or any Secured Party or any

151



--------------------------------------------------------------------------------



 



incorporator, stockholder, affiliate, officer, employee or director of the
Administrative Agent, the Purchaser Agents, or any Secured Party or of any such
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Purchaser
Agents, or any Secured Party contained in this Agreement or in any other such
instruments, documents or agreements, or that are implied therefrom, and that
any and all personal liability of every such administrator of the Administrative
Agent, the Purchaser Agents, or any Secured Party and each incorporator,
stockholder, affiliate, officer, employee or director of the Administrative
Agent, the Purchaser Agents, or any Secured Party or of any such administrator,
or any of them, for breaches by the Administrative Agent, the Purchaser Agents,
or any Secured Party of any such obligations, covenants or agreements, which
liability may arise either at common law or at equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement. The provisions of this
Section 13.11 shall survive the termination of this Agreement.
     (b) Notwithstanding anything in this Agreement to the contrary, no Conduit
Purchaser shall have any obligation to pay any amount required to be paid by it
hereunder in excess of any amount available to such Purchaser or such Additional
Purchaser, as applicable, after paying or making provision for the payment of
its Commercial Paper Notes. All payment obligations of each Conduit Purchaser
hereunder are contingent on the availability of funds in excess of the amounts
necessary to pay its Commercial Paper Notes; and each of the other parties
hereto agrees that it will not have a claim under Section 101(5) of the
Bankruptcy Code if and to the extent that any such payment obligation owed to it
by a Conduit Purchaser exceeds the amount available to such Conduit Purchaser to
pay such amount after paying or making provision for the payment of its
Commercial Paper Notes.
     (c) Notwithstanding any contrary provision set forth herein, no claim may
be made by the Seller, the Originator or the Servicer or any other Person
against the Administrative Agent and the Secured Parties or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Seller, the Originator and the
Servicer each hereby waives, releases, and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected.
     (d) No obligation or liability to any Obligor under any of the Assets is
intended to be assumed by the Administrative Agent and the Secured Parties under
or as a result of this Agreement and the transactions contemplated hereby
     Section 13.12. Protection of Right, Title and Interest in the Collateral;
Further Action Evidencing Advances .
     (a) The Servicer shall cause this Agreement, all amendments hereto and/or
all financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Administrative Agent as
agent for the Secured Parties and of the Secured Parties to the Collateral to be
promptly recorded, registered and filed, and at all times to

152



--------------------------------------------------------------------------------



 



be kept recorded, registered and filed, all in such manner and in such places as
may be required by law fully to preserve and protect the right, title and
interest of the Administrative Agent as agent for the Secured Parties hereunder
to all property comprising the Collateral. The Servicer shall deliver to the
Administrative Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Seller shall cooperate
fully with the Servicer in connection with the obligations set forth above and
will execute any and all documents reasonably required to fulfill the intent of
this Section 13.12(a).
     (b) The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the Advances hereunder and the security
interest granted in the Collateral, or to enable the Administrative Agent or the
Secured Parties to exercise and enforce their rights and remedies hereunder or
under any Transaction Document.
     (c) If the Seller or the Servicer fails to perform any of its obligations
hereunder, the Administrative Agent or any Secured Party may (but shall not be
required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Secured Party’s costs and expenses incurred in
connection therewith shall be payable by the Seller as provided in Article XI.
The Seller irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Seller
(i) to execute on behalf of the Seller as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Collateral as a financing statement in such offices as the Administrative
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Secured Parties in
the Collateral. This appointment is coupled with an interest and is irrevocable.
     (d) Without limiting the generality of the foregoing, Seller will, not
earlier than six months and not later than three months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 3.1 or any other financing statement filed pursuant to this Agreement or
in connection with any Advance hereunder, unless the Collection Date shall have
occurred:
     (i) execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and
     (ii) deliver or cause to be delivered to the Administrative Agent an
opinion of the counsel for Seller, in form and substance reasonably satisfactory
to the Administrative Agent, confirming and updating the opinion delivered
pursuant to Section 3.1 with respect to perfection and otherwise to the effect
that the security interest hereunder continues to be an enforceable and
perfected security interest, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.

153



--------------------------------------------------------------------------------



 



     Section 13.13. Confidentiality
     (a) Each of the Administrative Agent, the Purchaser Agents, the Secured
Parties, the Servicer, the Collateral Custodian, the Backup Servicer and the
Seller shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of the Agreement and all information with respect
to the other parties, including all information regarding the business of the
Seller and the Servicer hereto and their respective businesses obtained by it or
them in connection with the structuring, negotiating and execution of the
transactions contemplated herein or related to any of the underlying Obligors,
except that each such party and its officers and employees may (i) disclose such
information to its external accountants, attorneys, rating agencies, investors,
potential investors parties that provide or may in the future provide first loss
or credit enhancement to such Person and the agents of such Persons (“Excepted
Persons”); (ii) disclose the existence of the Agreement, but not the financial
terms thereof, (iii) disclose such information as is required by Applicable Law
and (iv) disclose the Agreement and such information in any suit, action,
proceeding or investigation (whether in law or in equity or pursuant to
arbitration) involving any of the Transaction Documents or any Hedging Agreement
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents or any Hedging Agreement. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 13.13(a) include, without limitation, all fees and
other pricing terms, and all Termination Events, Servicer Defaults, and priority
of payment provisions. Each of the Administrative Agent, the Purchaser Agents,
the Secured Parties, the Collateral Custodian and the Backup Servicer will not
use any such information referenced in this clause (a) regarding the business of
the Seller and the Servicer hereto and their respective businesses related to
any of the underlying Obligors for the purpose of their own (or their
Affiliates) business development with such underlying Obligor without the prior
written consent of the Seller and the Servicer (provided that such consent shall
not be unreasonably withheld).
     (b) Anything herein to the contrary notwithstanding, the Seller and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Purchaser Agents, the
Collateral Custodian, the Backup Servicer or the Secured Parties by each other,
(ii) by the Administrative Agent, the Purchaser Agents, the Collateral
Custodian, the Backup Servicer and the Secured Parties to any prospective or
actual assignee or participant of any of them provided such Person agrees to
hold such information confidential, or (iii) by the Administrative Agent, the
Purchaser Agents, and the Secured Parties to any commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any
Purchaser, as applicable, and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
informed of the confidential nature of such information. In addition, the
Secured Parties, the Administrative Agent and the Purchaser Agents, may disclose
any such nonpublic information as required pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).
     (c) Notwithstanding anything herein to the contrary, the foregoing shall
not be construed to prohibit (i) disclosure of any and all information that is
or becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority

154



--------------------------------------------------------------------------------



 



to regulate or oversee any respects of the Administrative Agents’, the Purchaser
Agents’, the Secured Parties’, the Collateral Custodian’s or the Backup
Servicer’s business or that of their affiliates, (c) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, the
Purchaser Agents, the Secured Parties, the Collateral Custodian or the Backup
Servicer or an officer, director, employer, shareholder or affiliate of any of
the foregoing is a party, (d) in any preliminary or final offering circular,
registration statement or contract or other document approved in advance by the
Seller, the Servicer or the Originator or (e) to any affiliate, independent or
internal auditor, agent, employee or attorney of the Collateral Custodian or
Backup Servicer having a need to know the same, provided that the Collateral
Custodian or Backup Servicer advises such recipient of the confidential nature
of the information being disclosed; or (iii) any other disclosure authorized by
the Seller, Servicer or Originator.
     Section 13.14. Execution in Counterparts; Severability; Integration.
     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile), each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than any fee letter delivered by the Originator to the Administrative
Agent, the Purchaser Agents, and the Secured Parties.
     Section 13.15. Waiver of Setoff.
     (a) Each of the parties hereto (other than any one of the Purchasers)
hereby waives any right of setoff it may have or to which it may be entitled
under this Agreement from time to time against such Purchaser or its assets.
     (b) Each of the parties hereto (other than any one of the Additional
Purchasers) hereby waives any right of setoff it may have or to which it may be
entitled under this Agreement from time to time against such Additional
Purchaser or its assets.
     Section 13.16. Assignments.
     (a) Each Purchaser may at any time assign, or grant a security interest or
sell a participation interest in, with the prior written consent of the Seller
and Administrative Agent provided that no Termination Event has occurred and is
continuing (provided that such consent shall not be required after a Termination
Event or in connection with any assignment, grant of a security interest or sale
of a participation interest in an Advance or Commitment to any other Purchaser,
any Purchaser Agent, any Purchaser Affiliate, any Liquidity Bank or Affiliate of
such

155



--------------------------------------------------------------------------------



 



Liquidity Bank providing liquidity to a purchaser that is a commercial paper
conduit, or any other purchaser that is a commercial paper conduit sponsored by
any Purchaser or Purchaser Affiliate), in any Advance or Commitment (or portion
thereof) to any Person (such Person other than any Liquidity Bank, pledgee or
Participant (as defined below), an “Additional Purchaser”); provided that in the
case of an assignment of a Variable Funding Note, the assignee (other than any
assignee that is a Liquidity Bank) shall execute and deliver to the Servicer,
the Administrative Agent and each Purchaser Agent a Transferee Letter
substantially in the form of Exhibit K hereto (the “Transferee Letter”). The
parties to any such assignment, grant or sale of participation interest shall
execute and deliver to the applicable Purchaser Agent, for its acceptance and
recording in its books and records, such agreement or document as may be
satisfactory to such parties and such Purchaser Agent. Any assignment of a
Variable Funding Note shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Additional
Purchaser and the resulting adjustment of Commitments arising from the purchase
by such Additional Purchaser of all or a portion of the rights and obligations
of such transferor Purchaser under this Agreement its Variable Funding Note. The
Seller shall not assign or delegate, or grant any interest in, or permit any
Lien (other than any Permitted Lien) to exist upon, any of the Seller’s rights,
obligations or duties under this Agreement without the prior written consent of
the Administrative Agent, each Purchaser Agent and each Hedge Counterparty.
     (b) The Originator may, with the written consent of the Administrative
Agent, add additional Persons as Additional Purchasers and Additional Agents or
cause an existing Purchaser to increase its Commitment; provided however that
the Commitment of any Purchaser may only be increased with the prior written
consent of such Purchaser and the Administrative Agent. Each new Additional
Purchaser and Additional Agent (other than any Liquidity Bank, pledgee, or
Participant (as defined below)) shall become a party hereto by executing and
delivering to the Administrative Agent and the Originator an Assumption
Agreement substantially in the form of Exhibit M hereto (the “Assumption
Agreement”).
     (c) Any Person to whom a participation has been sold by a Purchaser
pursuant to Section 13.16(a) (each a “Participant”) shall not be entitled to
receive any greater payment under Sections 2.14 through 2.16 or Article XI than
the applicable Purchaser would have been entitled to receive with respect to the
participation interest sold to such Participant.
     (d) The Administrative Agent, on behalf of the Seller, shall maintain a
copy of each Additional Purchaser Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Purchasers and
the principal amount of the Variable Funding Notes owned by each Purchaser from
time to time. The entries in the Register shall be prima facie evidence of the
accuracy thereof, and the Seller, the Purchaser Agents and the Purchasers shall
treat each Person whose name is recorded in the Register as the owner of a
Variable Funding Note hereunder as the owner thereof for all purposes of the
Sale and Servicing Agreement, notwithstanding any notice to the contrary. Any
assignment of a Variable Funding Note hereunder shall be effective only upon
appropriate entries with respect thereto being made in the Register. Any
assignment or transfer of all or part of any Variable Funding Note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the related Variable Funding Note, duly endorsed by (or accompanied
by a written instrument of assignment or transfer duly executed by) the holder
thereof, and thereupon one or more new

156



--------------------------------------------------------------------------------



 



Variable Funding Note(s) in the same aggregate principal amount shall be issued
to the designated Additional Purchaser(s) and the old Variable Funding Note
shall be returned to the Seller marked “cancelled”. The Register shall be
available for inspection by the Seller or any Purchaser at any reasonable time
and from time to time upon reasonable prior notice.
     Section 13.17. Heading and Exhibits.
     The headings herein are for purposes of references only and shall not
otherwise affect the meaning or interpretation of any provision hereof. The
schedules and exhibits attached hereto and referred to herein shall constitute a
part of this Agreement and are incorporated into this Agreement for all
purposes.
     Section 13.18. Loans Subject to Retained Interest Provisions.
     (a) With respect to any Loan included in the Collateral subject to the
Retained Interest provisions of this Agreement, the Seller will own only the
principal portion of such Loans outstanding as of the applicable Cut-Off Date.
Principal Collections received by the Seller or the Servicer on any Revolving
Loans will be allocated first to the portion of such Revolving Loan owned by the
Seller, until the principal amount of such portion is reduced to zero, and then
to the portion not owned by the Seller; provided that if (i) a payment default
occurs with respect to any of the related Loans, (ii) a Liquidity Factor
Reduction Event occurs and continues, (iii) the Originator has determined in its
sole discretion that an Obligor’s credit has deteriorated or the Originator has
determined in its sole discretion to reduce its commitment to an Obligor, or
(iv) an Allocation Adjustment Event occurs, then Principal Collections received
on (x) the applicable Loan (in the case of clauses (i) or (iii) above or during
the time that a Liquidity Factor Reduction Event exists and continues in the
case of clause (ii) above) or (y) all the Revolving Loans (in the case of clause
(iv) above) will be allocated between the portion owned by the Seller and the
portion not owned by the Seller, pro rata based upon the outstanding principal
amount of each such portion.
     (b) With respect to any Term Loans included in the Collateral subject to
the Retained Interest provisions of this Agreement, Principal Collections and
Interest Collections received by the Servicer will be allocated between the
portion owned by the Seller and to the portion not owned by the Seller (if any)
on a pro rata basis according to the outstanding principal amount of such
portion.
     Section 13.19. Tax Treatment of Advances.
     It is the intention of the Seller and the Purchasers that, for U.S.
federal, state and local income and franchise tax purposes only, the Advances
made hereunder will be treated as indebtedness secured by the Collateral. The
Seller, by entering into this Agreement, and the Purchasers, by making the
Advances described herein, agree to treat the Advances for U.S. federal, state
and local income and franchise tax purposes as indebtedness. The provisions of
this Agreement and all related Transaction Documents shall be construed to
further these intentions of the parties.
     Section 13.20. Original Sale and Servicing Agreement.

157



--------------------------------------------------------------------------------



 



     This Agreement shall become effective, and shall amend and restate the
Original Sale and Servicing Agreement, upon the execution of this Agreement by
Seller, the Originator, the Servicer, the Purchasers, the Purchaser Agents, the
Administrative Agent, the Backup Servicer and the Collateral Custodian and upon
the satisfaction of the conditions contained in Article III hereof; and from and
after such effective time, (i) all references made to the Original Sale and
Servicing Agreement in the Transaction Documents or in any other instrument or
document executed and/or delivered pursuant thereto shall, without anything
further, be deemed to refer to this Agreement and (ii) the Original Sale and
Servicing Agreement shall be deemed amended and restated in its entirety hereby.
     This Agreement is entered into and delivered to Purchaser Agents and the
Purchasers in replacement of and substitution for, and not in termination of or
satisfaction for the Original Sale and Servicing Agreement. All Transaction
Documents, including, the other instruments, documents and agreements executed
and delivered in connection with the Original Sale and Servicing Agreement, are
hereby reaffirmed and shall continue in full force and effect, as may be
amended, restated or otherwise modified in connection herewith. Seller
acknowledges that the Assets and other Collateral evidenced by the Original Sale
and Servicing Agreement have not been satisfied but instead have become part of
the Assets and the Collateral under this Agreement.
[Remainder of Page Intentionally Left Blank.]

158



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

          THE SELLER:  CSE QRS FUNDING I LLC
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President & Treasurer   

              CSE QRS Funding I LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
 
  Attention:   Treasurer
 
  Facsimile No.:   (301) 841-2375
 
  Confirmation No.:   (301) 841-2731

          THE ORIGINATOR AND SERVICER:  CSE MORTGAGE LLC

      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President & Treasurer     

              CSE Mortgage LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
 
  Attention:   Treasurer
 
  Facsimile No.:   (301) 841-2375
 
  Confirmation No.:   (301) 841-2731

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          WBNA:

Commitment: $100,000,000  WACHOVIA BANK, NATIONAL
ASSOCIATION

      By:   /S/ MIKE ROMANZO         Name:   Mike Romanzo        Title:  
Director     

              Wachovia Bank, National Association
One Wachovia Center, NC0602
Charlotte, North Carolina 28288
 
  Attention:   Paul Burkhart
 
  Facsimile No.:   (704) 715-0067
 
  Confirmation No.:   (704) 383-3766

          THE ADMINISTRATIVE AGENT AND THE WBNA AGENT  WACHOVIA CAPITAL MARKETS,
LLC
      By:   /S/ RAJ SHAH         Name:   Raj Shah        Title:   Managing
Director   

              Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0602
Charlotte, North Carolina 28288
 
  Attention:   Paul Burkhart
 
  Facsimile No.:   (704) 715-0067
 
  Confirmation No.:   (704) 383-3766

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          JPMORGAN AND THE JPMORGAN AGENT

Commitment: $50,000,000  JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION

      By:   /S/ RICHARD J. POWOROZNEK         Name:   Richard J. Poworoznek     
  Title:   Executive Director
      JPMorgan Chase Bank, National Association
JPMorgan Loan Services
1111 Fannin Street
10th Floor
Houston, TX 77002
Attn: Kabinet Kaba/Saleema Hyatt     

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          FAIRWAY:

Commitment: $31,250,000  FAIRWAY FINANCE COMPANY, LLC

      By:   /S/ PHILIP A. MARTONE         Name:   Philip A. Martone       
Title:   Vice President   

              Fairway Finance Company, LLC
c/o Lord Securities Corporation
48 Wall Street, 27th Floor
New York, New York 10005
 
  Attention:   Vice President
 
  Facsimile No.:   (212) 346-9012
 
  Confirmation No.:   (212) 346-9008
      With a copy to:
      c/o BMO Capital Markets Corp.
115 South LaSalle Street
13th Floor West
Chicago, Illinois 60603

          THE FAIRWAY AGENT:  BMO CAPITAL MARKETS CORP.
      By:   /S/ KEITH J. NIEBRUGGE         Name:   Keith Niebrugge       
Title:   Managing Director
      BMO Capital Markets Corp.
115 South LaSalle Street
13th Floor West
Chicago, Illinois 60603     

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          THREE PILLARS:

Commitment: $50,000,000  THREE PILLARS FUNDING LLC

      By:   /S/ DORIS J. HEARN         Name:   Doris J. Hearn        Title:  
Vice President     

              c/o AMACAR Group, L.L.C.
6525 Morrison Boulevard, Suite 318
Charlotte, North Carolina 28211
 
  Attention:   Douglas K. Johnson
 
  Facsimile No.:   (704) 365-1362
 
  Confirmation No.:   (704) 365-0569
 
       
THE THREE PILLARS AGENT:
  SUNTRUST ROBINSON HUMPHREY, INC.

                  By:   /S/ MICHAEL G. MAZA         Name:   Michael G. Maza     
  Title:   Managing Director     

              SunTrust Robinson Humphrey, Inc.
23rd Floor — MC 3950
303 Peachtree Street
Atlanta, Georgia 30308
 
  Attention:   Asset Securitization Division
 
  Facsimile No.:   (404) 813-5000
 
  Confirmation No.:   (404) 230-5254

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          SCALDIS:

Commitment: $18,750,000
  SCALDIS CAPITAL LIMITED

      By:   /S/ ANNE-MARIE BURNS         Name:   Anne-Marie Burns       
Title:   Director     

              Whiteley Chambers
Don Street, St. Helier
Jersey, JE4 9WG
Channel Islands
 
  Attention:   SPV Services
 
  Facsimile No.:   +44 1534 504 444
 
  Confirmation No.:   +44 1534 504 000
 
       
 
  With a copy to:    
 
            Fortis Intertrust Netherlands
P.O. Box 990 — A03.06.58
1000 AZ Amsterdam
The Netherlands
 
  Email:   scaldis@fortisintertrust.com
 
  Attention:   Scaldis Capital — Thomas Buter
 
  Facsimile No.:   +31 20 521 4832
 
  Confirmation No.:   +31 20 521 4733
 
       
 
  And:    
 
            Fortis Bank Global Markets
520 Madison Avenue
New York, NY 10022
 
  Email:   securitization.us@us.fortis.com
 
  Attention:   U.S. Securitization
 
  Facsimile No.:   (646) 282-4655
 
  Confirmation No.:   (212) 340-5812

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          THE SCALDIS AGENT:  FORTIS BANK S.A./N.V.
      By:   /S/ DIDIER LANNOY         Name:   Didier Lannoy        Title:  
Chief of Staff, Global Markets              By:   /S/ KATHERINE DIOR        
Name:   Katherine Dior        Title:   Head of New Issues, Global Markets     

              Fortis Intertrust Netherlands
P.O. Box 990 — A03.06.58
1000 AZ Amsterdam
The Netherlands
 
  Email:   scaldis@fortisintertrust.com
 
  Attention:   Scaldis Capital — Thomas Buter
 
  Facsimile No.:   +31 20 521 4832
 
  Confirmation No.:   +31 20 521 4733
 
       
 
  With a copy to:    
 
            Fortis Bank Global Markets
520 Madison Avenue
New York, NY 10022
Email: securitization.us@us.fortis.com
 
  Attention:   U.S. Securitization
 
  Facsimile No.:   (646) 282-4655
 
  Confirmation No.:   (212) 340-5812

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          THE BACKUP SERVICER:
AND THE COLLATERAL
CUSTODIAN:  WELLS FARGO BANK, NATIONAL
ASSOCIATION , not in its individual capacity but
solely as Backup Servicer
      By:   /S/ JEANINE C. CASEY         Name:   Jeanine C. Casey       
Title:   Vice President     

              Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, Minnesota 55479
 
  Attention:   Corporate Trust Services
Collateral-Backed Administration
 
  Facsimile No.:   (612) 667-3539
 
  Confirmation No.:   (612) 667-8058

[Signatures Continued on the Following Page]

 